EXHIBIT 10.1

 

CONFIDENTIAL

EXECUTION COPY

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R §§ 200.80(B)4, AND 240.24B-2

 

STRATEGIC NEUROLOGY DRUG DISCOVERY AND DEVELOPMENT COLLABORATION, OPTION AND
LICENSE AGREEMENT

 

BETWEEN

 

ISIS PHARMACEUTICALS, INC.,

 

AND

 

BIOGEN IDEC MA INC.

 

--------------------------------------------------------------------------------


 

STRATEGIC NEUROLOGY DRUG DISCOVERY AND DEVELOPMENT COLLABORATION, OPTION AND
LICENSE AGREEMENT

 

This STRATEGIC NEUROLOGY DRUG DISCOVERY AND DEVELOPMENT COLLABORATION, OPTION
AND LICENSE AGREEMENT (the “Agreement”) is entered into as of the 5th day of
September, 2013 (the “Effective Date”) by and between ISIS
PHARMACEUTICALS, INC., a Delaware corporation, having its principal place of
business at 2855 Gazelle Court, Carlsbad, CA 92010 (“Isis”), and BIOGEN IDEC MA
INC., a Massachusetts corporation, having its principal place of business at 14
Cambridge Center, Cambridge, MA 02142 (“Biogen Idec”). Biogen Idec and Isis each
may be referred to herein individually as a “Party” or collectively as the
“Parties.” Capitalized terms used in this Agreement, whether used in the
singular or the plural, have the meaning set forth in APPENDIX 1. All attached
appendices and schedules are a part of this Agreement.

 

RECITALS

 

WHEREAS, Isis possesses certain Patent Rights, Know-How, technology and
expertise with respect to antisense therapeutics, and has novel and valuable
capabilities for the research, discovery, identification, synthesis and
development of antisense therapeutics;

 

WHEREAS, Biogen Idec has expertise in developing and commercializing human
therapeutics, and is interested in entering into a strategic relationship with
Isis to explore potential targets for the treatment of neurological and
neuromuscular diseases and to create antisense and other drugs to such targets;

 

WHEREAS, Biogen Idec and Isis now desire to enter into a new strategic
collaboration in neurological and neuromuscular diseases to include (i) a
neurological disease research program focused on the identification, validation,
and applications of novel targets, (ii) a broad core technology research program
focused on enhancing the Parties’ knowledge of antisense oligonucleotide
pharmacokinetics and pharmacodynamics in the central and peripheral nervous
systems, (iii) a targeted drug discovery and development effort, and (iv) the
exclusive opportunity for Biogen Idec to select collaboration targets from among
all available targets reaching target sanction status in Isis’ neurology
program;

 

WHEREAS, with regard to certain neurology targets Biogen Idec selects as
collaboration targets for development using an antisense molecule, Biogen Idec
desires Isis to (i) identify a development candidate for each of the
collaboration targets, (ii) develop the development candidate through completion
of the first clinical trial designed to demonstrate proof of mechanism or proof
of therapeutic benefit, and (iii) provide Biogen Idec an option to obtain an
exclusive license under this Agreement to develop, manufacture and commercialize
collaboration products in the field; and

 

WHEREAS, for certain neurology targets relating to ALS, the Parties will
collaborate to develop and identify antisense and other drugs to such targets as
provided herein;

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties hereto agree as follows:

 

ARTICLE 1.
RESEARCH AND DEVELOPMENT

 

1.1.                            Collaboration Overview.

 

1.1.1.                  The intent of the Collaboration is for the Parties to
conduct (i) a neurological disease research program focused on the
identification, validation, and applications of novel Neurology Targets, (ii) a
broad core technology research program focused on enhancing the Parties’
knowledge of ASO pharmacokinetics and pharmacodynamics in the central and
peripheral nervous systems, and (iii) an expanded drug discovery and development
effort in Neurological Disease, including a program specifically focused on
certain ALS Targets. This Agreement also provides Biogen Idec the exclusive
opportunity to select Collaboration Targets and Biogen Idec Alternate Modality
Targets from among all available Neurology Targets Isis is independently
researching up through Target Sanction.

 

1.1.2.                  Once a Neurology Target reaches Target Sanction, the
Neurology Target may be selected as a Collaboration Target, a Biogen Idec
Alternate Modality Target or both under this Agreement. Isis will generate at
least one Development Candidate, if feasible for each Collaboration Program that
is not focused on an ALS Target; and advance each such Development Candidate
through the completion of the first PoC Trial under the applicable Collaboration
Program.

 

1.1.3.                  When an ALS Target is selected as a Collaboration
Target, Isis will generate at least one Development Candidate, if feasible, for
each ALS Collaboration Program; and Biogen Idec will use Commercially Reasonable
Efforts to advance each such Development Candidate through at least the
completion of the first PoC Trial under the applicable Collaboration Program.

 

1.1.4.                  Isis will provide Biogen Idec an option to further
Develop and ultimately Commercialize (I) Compounds and Collaboration Products
under such Collaboration Programs, (II) Biogen Idec Alternate Modality Products
or (III) both Collaboration Products and Biogen Idec Alternate Modality
Products, in each case, under an exclusive license from Isis.

 

1.1.5.                  The Parties have agreed to form a collaboration steering
committee to oversee the Collaboration under this Agreement, a joint research
committee reporting to the CSC to oversee the Core Research Program, the
Neurological Disease Research Program, and each ASO Development Candidate
Identification Plan, and one or more joint development committees reporting to
the CSC to oversee the development activities for Development Candidates.

 

3

--------------------------------------------------------------------------------


 

1.1.6.                  The purpose of this Section 1.1 is to provide a
high-level overview of the roles, responsibilities, rights and obligations of
each Party under this Agreement, and therefore this Section 1.1 is qualified in
its entirety by the more detailed provisions of this Agreement set forth below.

 

1.2.                            Research Programs. Subject to and in accordance
with the terms of this Agreement, during the Research Term, Isis and Biogen Idec
will conduct two research programs, each under a separate mutually agreed plan.
The first research program will cover research focused on enhancing the Parties’
knowledge of ASO pharmacokinetics and pharmacodynamics in the central and
peripheral nervous systems (such program, the “Core Research Program” and the
plan for such program, the “Core Research Plan”). The second research program
will focus on the identification and validation of High Interest Targets, and
the identification of ALS Targets, that are eligible to become Collaboration
Targets (such program, the “Neurological Disease Research Program” and the plan
for such program, the “Neurological Disease Research Plan”).  Drafts of the Core
Research Plan and the initial Neurological Disease Research Plan have been
mutually agreed upon by the Parties in writing on or prior to the Effective
Date. The Parties will finalize these initially agreed draft plans within [***]
days after the Effective Date. Thereafter, the Parties will update such plans at
least once before the beginning of each Calendar Year, and submit them to the
Neurology JRC for its review and approval.  Each update to the Neurological
Disease Research Plan will include, at a minimum (i) the activities to support
Target Sanction in the Calendar Year covered by such Neurological Disease
Research Plan, (ii) any Neurological Disease research to support Collaboration
Programs, and (iii) any ongoing work on High Interest Targets from prior
Calendar Years.  Notwithstanding the foregoing, neither Party will be required
to complete any activities under the Core Research Plan or Neurological Disease
Research Plan if such Party in good faith believes that such activities are not
technically feasible given the then-current state of the art.

 

1.2.1.                  Research Term. The term for the conduct of the Core
Research Program and the Neurological Disease Research Program will begin on the
Effective Date and will end on the sixth anniversary of the Effective Date (the
“Research Term”); provided, however, that (a) with respect to the Neurological
Disease Research Program, (i) Isis will not be required to begin target
validation activities under the Neurological Disease Research Program (A) after
the [***] anniversary of the Effective Date for any target that is not an ALS
Target or (B) after the [***] anniversary of the Effective Date for any ALS
Target, in each case, unless otherwise agreed to by the Parties and (ii) if any
target validation activities that are Isis Activities are ongoing under the
Neurology Disease Research Plan on such sixth anniversary, Isis will complete
such activities in accordance with the Neurological Disease Research Plan, and
the Research Term will be extended until the completion thereof and (b) with
respect to the Core Research Program, Isis will complete all Isis Activities
under the Core Research Plan that are ongoing on such sixth anniversary in
accordance with such plan, and the Research Term will be extended until the
completion thereof.

 

4

--------------------------------------------------------------------------------


 

1.2.2.                  Core Research Program. The Core Research Program
activities will focus primarily on investigating and optimizing delivery of ASOs
to the CNS. Isis will use Commercially Reasonable Efforts to conduct the Isis
Activities under the Core Research Program, and Biogen Idec will use
Commercially Reasonable Efforts to conduct the Biogen Idec Activities under the
Core Research Program. The Neurology JRC will update the Core Research Plan as
needed during the Research Term.

 

1.2.3.                  Neurological Disease Research Program. The Neurological
Disease Research Program activities will focus primarily on identifying and
validating novel Neurology Targets and prioritizing a list of High Interest
Targets (defined below), including ALS Targets.

 

(a)                                 High Interest Targets. Under the
Neurological Disease Research Plan, Biogen Idec will establish a prioritized
list of Neurology Targets, including ALS Targets to designate as high interest
targets (each such target, a “High Interest Target” and such list the “High
Interest Target List”).  The number of High Interest Targets cannot exceed
[***].  The initial High Interest Target List has been mutually agreed upon by
the Parties in writing on or prior to the Effective Date.  Biogen Idec will
present updates, if any, to the High Interest Target List at each meeting of the
Neurology JRC.  Each Neurology Target added to the High Interest Target List
will be a High Interest Target; provided however, that if Isis notifies Biogen
Idec within [***] days after the date on which Isis receives a High Interest
Target List containing a new High Interest Target that (1) [***], (2) such gene
target is not eligible to become a High Interest Target hereunder [***], or
(3) such gene target is [***], then the applicable gene target will not be a
High Interest Target hereunder.  When Biogen Idec adds a Neurology Target to the
High Interest Target List, Biogen Idec will identify on the High Interest Target
List if Biogen Idec intends such target to be an ALS Target.  Biogen Idec may
convert an ALS Target into a High Interest Target that is not an ALS Target at
any meeting of the Neurology JRC. For clarity, Biogen Idec may add any Isis
Neurology Target to the High Interest Target List so long as such Isis Neurology
Target is more than [***] months away from the date on which Isis in good faith
believes [***]. In addition, once target validating activities for a High
Interest Target have been initiated under the Neurological Disease Research Plan
or by Isis independently (as presented by Isis to the Neurology JRC), Biogen
Idec may not remove a High Interest Target from the High Interest Target List
until [***].

 

(b)                                 Multi-Indication Targets.  No later than
[***] days following the addition of a particular High Interest Target to the
High Interest Target List, Isis may notify Biogen Idec in writing that Isis
believes, in good faith, based upon published scientific literature or the
results of Isis’

 

5

--------------------------------------------------------------------------------


 

internal research efforts, that such High Interest Target may have therapeutic
benefit beyond Neurological Disease (each such High Interest Target, a
“Multi-Indication Target”, and each such notice a “Multi-Indication Target
Notice”). The Multi-Indication Target Notice will (i) include materials
supporting Isis’ belief that such High Interest Target may have therapeutic
benefit beyond Neurological Disease and (ii) specify whether Isis in good faith
believes such Multi-Indication Target is a Primarily Neuro Multi-Indication
Target, Equal Multi-Indication Target or Primarily Other Multi-Indication
Target. If within [***] days of its receipt of a Multi-Indication Target Notice
Biogen Idec notifies Isis in writing that Biogen Idec wishes to remove the
applicable Multi-Indication Target from the High Interest Target List, then such
Multi-Indication Target will not be a High Interest Target but will continue to
be a Neurology Target unless and until its status changes by operation of this
Agreement. If Biogen Idec does not so notify Isis that it wishes to remove the
applicable Multi-Indication Target from the High Interest Target List within
such [***] day period, within [***] days after Biogen Idec’s receipt of the
applicable Multi-Indication Target Notice, Biogen Idec will notify Isis whether
it agrees with Isis’ determination as to whether the applicable Multi-Indication
Target is a Primarily Neuro Multi-Indication Target, Equal Multi-Indication
Target or Primarily Other Multi-Indication Target. If Biogen Idec and Isis agree
with respect to such determination, then the agreed upon designation will be
binding upon the Parties with respect to such Multi-Indication Target and the
provisions of clauses (b)-(e) of APPENDIX 3 will apply with respect to such
Multi-Indication Target. If Biogen Idec does not agree with such determination,
the Multi-Indication Target will be designated as a Primarily Neuro
Multi-Indication Target, Equal Multi-Indication Target or Primarily Other
Multi-Indication Target in accordance with Section 1.2.3(d) upon the Neurology
JRC agreeing to conduct target validating activities for such Multi-Indication
Target under the Neurological Disease Research Plan pursuant to
Section 1.2.3(d) and prior to the commencement of such activities. For the
avoidance of doubt, if Isis fails to deliver a Multi-Indication Target Notice
within [***] days after the addition of a particular High Interest Target to the
High Interest Target List, such High Interest Target will not be a
Multi-Indication Target hereunder.

 

(c)                                  Target Validation Under the Neurological
Disease Research Program. The Neurology JRC will agree on an update to the
Neurological Disease Research Plan annually.  The first [***] years of the
Research Term are planned to focus on validating the role of novel Neurology
Targets that are not ALS Targets in Neurological Disease, with the goal of
achieving Target Sanction for High Interest Targets, and providing for all
pre-clinical development work under the Neurology Disease Research Plan required
to validate such High Interest Targets. Biogen Idec will have

 

6

--------------------------------------------------------------------------------


 

final decision-making authority with respect to [***]. The Neurology JRC will
determine the number of High Interest Targets for which activities to support
Target Sanction will be conducted during each Calendar Year of the Research
Term, which number will, with respect to Collaboration Targets that are not ALS
Targets, be no less than [***] and will reflect the number of targets the
Neurology JRC determines that Isis can, in the exercise of Commercially
Reasonable Efforts, (i) [***], (ii) [***], (iii) [***], and taking into account
resources that may be used for ALS Targets, in each case using the number of
FTEs provided for under Section 1.11.  Prior to the initiation of any activities
to support Target Sanction with respect to any High Interest Target, Biogen Idec
will notify Isis if such High Interest Target is a Neurology Target with respect
to which Biogen Idec has [***] intended for a neurology indication (a
“Pre-Existing Target”).  Isis will use Commercially Reasonable Efforts to
conduct such activities to support Target Sanction on such High Interest Targets
each year during the Research Term.  The Neurological Disease Research Plan will
identify which Party will be responsible for the activities related to
validation of such targets.  It is anticipated that Biogen Idec will perform the
[***] required under the Neurological Disease Research Plan where Biogen Idec,
at such time, already has in place at Biogen Idec or through its collaborators
the appropriate [***] and the ability to conduct such [***]; and that all other
such [***] will be conducted by Isis. Each Party will be responsible for the
cost of the work it conducts under the Neurological Disease Research Program as
more specifically detailed in Section 1.12 and Section 1.13.  Neither Party will
be required to conduct work using [***] that are not similar in cost or
technical feasibility to the [***] such Party has obtained from Third Parties
and uses for its other programs.

 

(d)                                 Target Validation for Multi-Indication
Targets. If the Neurology JRC agrees to conduct target validating activities
under the Neurological Disease Research Plan with respect to any
Multi-Indication Target that the Parties did not agree to designate as a
Primarily Neuro Multi-Indication Target, Equal Multi-Indication Target or
Primarily Other Multi-Indication Target pursuant to Section 1.2.3(b), within
[***] days after such agreement, the CSC will meet to determine whether such
target is a Primarily Neuro Multi-Indication Target, Equal Multi-Indication
Target or Primarily Other Multi-Indication Target. If the CSC agrees on the
appropriate classification for such Multi-Indication Target, the provisions of
clauses (b)-(e) of APPENDIX 3 will apply with respect to such Multi-Indication
Target. If the CSC cannot unanimously agree on the appropriate classification
for a Multi-Indication Target at the applicable meeting, then such
classification will be made pursuant to clause (a) of APPENDIX 3.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Neurology Targets that are not High
Interest Targets. Subject to the provisions of Section 1.4 and
Section 2.1.1(b) below, during the Research Term, either Party may work outside
of the Collaboration on any Neurology Target that is not (i) a High Interest
Target for which target validating activities are planned under the then-current
Neurological Disease Research Plan, (ii) a Collaboration Target, or (iii) a
Biogen Idec Alternate Modality Target.

 

1.2.4.                  Provision of ASOs for Research Outside of the
Neurological Disease Research Program. During the Research Term, in accordance
with and subject to the terms and conditions set forth on SCHEDULE 1.2.4 (which
represent the non-financial terms upon which Isis generally provides its
partners on a non-exclusive basis, research ASOs for independent research),
Biogen Idec may ask Isis to use its ASO technology to provide research ASOs for
up to [***] gene targets each successive [***] month period that are the focus
of Biogen Idec programs that are not part of the Collaboration.

 

1.3.                            Process for Designating High Interest Targets as
Collaboration Targets or Biogen Idec Alternate Modality Targets. After the
Parties complete the activities to achieve Target Sanction for a particular High
Interest Target that is not an ALS Target, Isis will deliver a Target Sanction
Data Package for such High Interest Target to the Neurology JRC for review as
soon as reasonably practicable.  Each time Isis delivers the Neurology JRC a
Target Sanction Data Package for a High Interest Target under this Section 1.3
the Parties will schedule a meeting of the Neurology JRC within [***] days
following delivery of such Target Sanction Data Package. At such meetings the
Neurology JRC will determine and record in the Neurology JRC minutes whether an
ASO or Alternate Modality is the best therapeutic approach to pursue for such
High Interest Target.  If the Neurology JRC cannot unanimously agree on which
modality is the best therapeutic approach to pursue for a particular High
Interest Target at such meeting, Biogen Idec will have final decision making
authority on the matter. Within [***] days following such meeting of the
Neurology JRC, by written notice to Isis, Biogen Idec will either designate such
High Interest Target as a Collaboration Target (in which case Section 1.6 will
apply), a Biogen Idec Alternate Modality Target (in which case Section 1.7 will
apply), or a Deferred Target (in which case Section 1.8 will apply).  If Biogen
Idec does not designate such High Interest Target as a Collaboration Target, a
Biogen Idec Alternate Modality Target, or Deferred Target within the timeframe
set forth in the previous sentence, then (A) such High Interest Target (I) will
not be designated a Collaboration Target or Biogen Idec Alternate Modality
Target and (II) will no longer be a Neurology Target under this Agreement and
(B) the provisions of Section 2.1.1(f) will apply with respect to such target. 
Notwithstanding the foregoing, if Isis delivers the Neurology JRC a Target
Sanction Data Package for a High Interest Target under this Section 1.3 and such
High Interest Target is a Pre-Existing Target, then the Neurology JRC will not
meet to discuss which modality is the best therapeutic approach for such High
Interest Target, but Biogen Idec will have [***] days after receipt of such
Target Sanction Data Package to designate such High Interest Target as a
Collaboration Target or a Deferred Target (treating, for purposes of
Section 1.8, such target as a High Interest Target for which the

 

8

--------------------------------------------------------------------------------


 

best therapeutic modality was determined to be an ASO) by written notice to
Isis, but will not have the right to designate such High Interest Target as a
Biogen Idec Alternate Modality Target.  If Biogen Idec does not designate such
High Interest Target as a Collaboration Target or Deferred Target within the
timeframe set forth in the previous sentence, then (X) such High Interest Target
(I) will not be designated a Collaboration Target or a Deferred Target and
(II) will no longer be a Neurology Target under this Agreement and (Y) the
provisions of clause (x) (but not clause (y)) of Section 2.1.1(f) will apply
with respect to such target.

 

1.4.                            Process for Designating Isis Neurology Targets
as Collaboration Targets.  If, during the Research Term in the course of
conducting work outside of the Collaboration with respect to any Isis Neurology
Target, Isis achieves Target Sanction with respect to such Isis Neurology
Target, then Isis will deliver a Target Sanction Data Package for such Isis
Neurology Target to the Neurology JRC for review as soon as reasonably
practicable. Within [***] days after the date Isis delivered the applicable
Target Sanction Data Package to the Neurology JRC, by written notice to Isis,
Biogen Idec will either designate such Isis Neurology Target as a Collaboration
Target (in which case Section 1.6 will apply), or, to the extent permitted
below, a Biogen Idec Alternate Modality Target (in which case Section 1.7 will
apply).  If such Isis Neurology Target was not a High Interest Target on the
date of Target Sanction, Biogen Idec will only have the right to designate such
target as a Collaboration Target (and not, for the avoidance of doubt, as a
Biogen Idec Alternate Modality Target). If Biogen Idec does not designate such
Isis Neurology Target as a Collaboration Target, or a Biogen Idec Alternate
Modality Target within [***] days after the date Isis delivered the applicable
Target Sanction Data Package to the Neurology JRC, such Isis Neurology Target
will no longer be a Neurology Target under this Agreement and Isis and its
Affiliates may work independently or with any Third Party with respect to the
discovery, research, development, and commercialization of ASOs (or any other
compounds) targeting such Isis Neurology Target.

 

1.5.                            Process for Designating ALS Targets as
Collaboration Targets. If Biogen Idec desires Isis to initiate ASO drug
discovery activities on a particular ALS Target, then at the same time the
Neurological Disease Research Plan for the Calendar Year in which Biogen Idec
desires Isis to initiate such activities is updated to include activities for
such Calendar Year, Biogen Idec will designate such ALS Target as a
Collaboration Target by providing written notice to Isis; provided, if such ALS
Target is a Multi-Indication Target, Biogen Idec cannot designate such ALS
Target as a Collaboration Target until such target has been classified by the
CSC or by operation of APPENDIX 3 as a Primarily Neuro Multi-Indication Target,
Equal Multi-Indication Target or Primarily Other Multi-Indication Target. In
addition, Biogen Idec cannot designate more than [***] ALS Targets as
Collaboration Targets in any successive [***]-month period, and the total number
of ALS Targets that are Collaboration Targets cannot exceed [***] without the
Parties’ mutual agreement.

 

1.6.                            Consequences of Designating Collaboration
Targets.

 

1.6.1.                  Subject to and in accordance with the terms of this
Agreement, for each Collaboration Target designated under Section 1.3,
Section 1.4, Section 1.5,

 

9

--------------------------------------------------------------------------------


 

Section 1.8, Section 3.2.1, or Section 3.2.4.1, Isis and Biogen Idec will be
responsible for conducting collaboration programs in accordance with this
Agreement to discover, Develop and Manufacture Collaboration Products and, upon
Biogen Idec’s exercise of the applicable Option, Biogen Idec will be responsible
for Commercializing Collaboration Products (each, a “Collaboration Program”). 
For each Collaboration Target, an ASO Development Candidate Identification Plan
and Initial Development Plan will be established pursuant to Section 1.10.1 and
Section 1.10.2(d), respectively. For each Collaboration Program, Isis will use
its Commercially Reasonable Efforts to (i) conduct drug discovery activities,
according to the applicable ASO Development Candidate Identification Plan to
identify a Development Candidate for the applicable Collaboration Target, and
(ii) for each Collaboration Program that is not an ALS Collaboration Program,
conduct drug development activities for each Development Candidate through
completion of the first PoC Trial in accordance with the applicable Initial
Development Plan; provided that, in each case unless the Neurology JRC
unanimously agrees under Section 1.11 to re-allocate resources to support
additional Collaboration Programs, Isis will not be required to commence work on
more than [***] Collaboration Programs in any rolling [***] month period;
provided, further that, if Biogen Idec has designated more than [***] High
Interest Targets as Collaboration Targets pursuant to Section 1.3 in any rolling
[***] month period, such excess targets will be treated the same as “Deferred
Targets” hereunder until the earlier of (a) such time as Isis has agreed to
commence work on such excess targets, (b) such time as Isis is otherwise
obligated to commence such work hereunder because Isis has commenced work on
fewer than [***] targets in a rolling [***] month period and (c) the expiration
of the Research Term and, notwithstanding the provisions of Section 6.2.1,
Biogen Idec will not be obligated to make the payment under Section 6.2.1 with
respect to such target until such time. For each ALS Collaboration Program,
Biogen Idec will use its Commercially Reasonable Efforts to conduct drug
development activities for each Development Candidate through completion of the
[***] in accordance with the applicable Initial Development Plan.

 

1.6.2.                  Notwithstanding the foregoing, if the applicable
Collaboration Target is an Equal Multi-Indication Target, the Parties will not
conduct any activities under this Section 1.6 unless and until Isis and Biogen
Idec have agreed on a development plan and enhanced economic provisions to be
paid by Biogen Idec for the Non-Neurological Indications pursuant to
Section (c) of APPENDIX 3.

 

1.7.                            Consequences of Designating Biogen Idec
Alternate Modality Targets. If Biogen Idec designates a particular Neurology
Target a Biogen Idec Alternate Modality Target under this Agreement (including
Section 1.3, Section 1.4, Section 1.8, Section 3.2.2 or Section 3.2.4.2), Biogen
Idec will pay Isis the milestone payment under Section 6.2.2 within [***] days
of the designation of such Biogen Idec Alternate Modality Target, provided,
however, if Biogen Idec determines that an HSR Filing is required to be made
under the HSR Act for Biogen Idec to receive the license under
Section 4.1.1(b) with respect to such Biogen Idec Alternate Modality Target and
notifies Isis of such determination

 

10

--------------------------------------------------------------------------------


 

within five days after the designation of such Biogen Idec Alternate Modality
Target, the Parties will promptly file an HSR Filing in accordance with
Section 3.1.4 and the due date for Biogen Idec to pay Isis the milestone payment
under Section 6.2.2 will be extended until 5:00 pm (Eastern Time) on the [***]
Business Day after the HSR Clearance Date.

 

1.8.                            Deferring the Selection of a Collaboration
Target or Biogen Idec Alternate Modality Target.

 

1.8.1.                  Right to Defer. If under Section 1.3 Biogen Idec
provides Isis a notice (each, a “Deferral Notice”) electing to defer selecting a
High Interest Target as a Collaboration Target or a Biogen Idec Alternate
Modality Target (each, a “Deferred Target”), and there is at least [***] at the
time of Deferral Notice, then Biogen Idec may defer selecting such High Interest
Target as a Collaboration Target or a Biogen Idec Alternate Modality Target for
a period of up to the shorter of (i) (A) with respect to any High Interest
Target for which the best therapeutic modality was determined to be an ASO,
[***] or (B) with respect to any High Interest Target for which the best
therapeutic modality was determined to be an Alternate Modality, [***], or
(ii) the end of the Research Term (the “Deferral Period”); provided, however,
Biogen Idec may only defer up to [***] High Interest Targets under this
Section 1.8.1 at any given time. For the avoidance of doubt, the limitation in
the preceding proviso will not apply with respect to any Collaboration Target
that is treated the same as a Deferred Target pursuant to Section 1.6.1.

 

1.8.2.                  Deferral Fee. For each High Interest Target Biogen Idec
elects to defer under this Section 1.8, Biogen Idec will pay Isis an annual
deferral fee of (a) $[***] for each such Deferred Target for which the best
therapeutic approach is determined to be an ASO or (b) $[***] for each such
Deferred Target for which the best therapeutic approach is determined to be an
Alternate Modality, in each case, in accordance with Section 1.3. No deferral
fee will be due under this Section 1.8.2 with respect to any Collaboration
Target that is treated the same as a Deferred Target pursuant to Section 1.6.1.
Each annual deferral fee for a Deferred Target will be paid in advance for the
ensuing [***] month period, with the initial annual deferral fee for all
Deferred Targets due within [***] days after the date Biogen Idec delivers the
applicable Deferral Notice to Isis, and each annual deferral fee due thereafter
during the Deferral Period on the anniversary of the date Biogen Idec delivered
such Deferral Notice. If any such annual deferral fee is due after the date that
is [***] year prior to the expiration of the Research Term, such deferral fee
will be pro-rated to account for the number of days remaining in the Research
Term (where such pro-ration will be based on the number of days between the due
date for such deferral fee and the end of the Research Term, divided by 365).

 

1.8.3.                  Designating a Deferred Target as a Collaboration Target
or Biogen Idec Alternate Modality Target; Credit for Deferral Fees. Biogen Idec
may designate a Deferred Target as a Collaboration Target or Biogen Idec
Alternate Modality Target, as applicable, by delivering written notice to Isis
of such designation (and

 

11

--------------------------------------------------------------------------------


 

if a Biogen Idec Alternate Modality Target, the milestone payment under
Section 6.2.2), before the expiration of the applicable Deferral Period under
this Section 1.8; provided, however, that Biogen Idec will not be permitted to
designate such Deferred Target as a Biogen Idec Alternate Modality Target if
such Deferred Target is a Pre-Existing Target.  Biogen Idec may credit [***]% of
the total amount paid to Isis under Section 1.8.2 for such Deferred Target
against the milestone payment under Section 6.2.1 or Section 6.2.2, as
applicable, for such Deferred Target. If Biogen Idec does not designate a
Deferred Target as a Collaboration Target or Biogen Idec Alternate Modality
Target in accordance with this Section 1.8.3 before the expiration of the
applicable Deferral Period, then such gene target will no longer be a Neurology
Target under this Agreement and any payments made by Biogen Idec under this
Section 1.8 for such Deferred Target will be non-creditable and non-refundable.

 

1.8.4.                  Accelerating the Deferral Period with a Deferred Target
Development Candidate.

 

(a)                                 Isis and its Affiliates may, for its own
benefit and not for the benefit of any Third Party, conduct drug discovery
activities to identify a Development Candidate for any Deferred Target for which
the best therapeutic modality was determined to be an ASO (such Development
Candidate, a “Deferred Target Development Candidate”); provided that Isis may
not use the FTEs provided for under Section 1.11 to conduct such activities.
Isis will notify the Neurology JRC of any such activities and keep the Neurology
JRC reasonably apprised of the status thereof at each meeting of the Neurology
JRC. If Isis designates a Deferred Target Development Candidate targeting a
particular Deferred Target (such target, an “Accelerated Target”), Isis may
notify Biogen Idec in writing regarding Isis’ designation of such Deferred
Target Development Candidate and will provide Biogen Idec the applicable
Development Candidate Data Package. Within [***] days following Biogen Idec’s
receipt of the applicable Development Candidate Data Package, Biogen Idec may
designate the Accelerated Target as a Collaboration Target; provided however,
that if Biogen Idec designates such Accelerated Target as a Collaboration
Target, in addition to any credits for annual deferral fees under Section 1.8.3,
Biogen Idec may credit a pro-rated portion of the un-credited [***]% of the last
annual deferral fee paid to Isis under Section 1.8.2 for such Deferred Target
towards the applicable milestone payment under Section 6.2.1 (where such
pro-ration will be based on the number of days between the payment of such
deferral fee and the applicable designation of such Accelerated Target as a
Collaboration Target, divided by the lesser of 365 days and the number of days
between the payment of such deferral fee and the end of the Research Term).

 

12

--------------------------------------------------------------------------------


 

(b)                                 If Biogen Idec does not, within such 90 day
period, designate the Accelerated Target as a Collaboration Target under this
Section 1.8.4, then, such Accelerated Target will no longer be a Neurology
Target and Isis and its Affiliates may work independently or with any Third
Party with respect to the discovery, research, development, and
commercialization of ASOs (or any other compounds) targeting such Accelerated
Target; provided however that if prior to the end of the Deferral Period
originally applicable to such Accelerated Target, Isis or any of its Affiliates
enters into an agreement with a Third Party pursuant to which Isis or its
Affiliate grants such Third Party a license to develop or commercialize such
Deferred Target Development Candidate, Isis will pay to Biogen Idec [***]% of
any amounts (other than Excluded Payments) received by Isis or its Affiliate
under such agreement with such Third Party until such time as Isis has
reimbursed Biogen Idec for [***]% of the last annual deferral fee paid to Isis
under Section 1.8.2 for such Deferred Target.

 

1.9.                            End of Research Term. At the end of the Research
Term, (i) neither Isis nor Biogen Idec will have an obligation to perform any
activities under the Core Research Program or the Neurological Disease Research
Program; (ii) the High Interest Target List (including the ALS Targets) will be
dissolved, and any Neurology Targets that have not been designated Collaboration
Targets or Biogen Idec Alternate Modality Targets will no longer be Neurology
Targets under this Agreement; (iii) Isis’ obligations and Biogen Idec’s rights
under this Agreement with respect to such Neurology Targets and any ASOs
targeting such Neurology Targets will then terminate; and (iv) at Isis’ request,
Biogen Idec will provide to Isis any data generated under the Core Research
Program and the Neurological Disease Research Program and licensed to Isis under
Section 4.3.2. For clarity, the expiration of the Research Term will not affect
Biogen Idec’s rights or Isis’ obligations with respect to Collaboration Programs
or Biogen Idec Alternate Modality Programs under this Agreement, including, in
the case of Collaboration Programs, Isis’ obligation under Section 1.10.1 to use
Commercially Reasonable Efforts to identify a Development Candidate for each
applicable Collaboration Program.

 

1.10.                     Isis’ Research and Development Responsibilities.

 

1.10.1.           Development Candidate Identification.

 

(a)                                 ASO Development Candidate Identification
Plans. For each Collaboration Program, within [***] days after the designation
of the applicable Collaboration Target, Isis will provide the Neurology JRC an
initial draft plan to identify a Development Candidate under the applicable
Collaboration Program, (such plan, as may be modified from time to time to
address the discovery, research and optimization activities Isis will conduct
under the applicable Collaboration Program an “ASO Development Candidate
Identification Plan”). The Neurology JRC will review such plan and agree on a
final ASO Development Candidate Identification Plan for such Collaboration
Program, which

 

13

--------------------------------------------------------------------------------


 

plan will be generally consistent with Isis’ other plans for other gene targets.
Isis will carry out its drug discovery efforts for each Collaboration Program
pursuant to the applicable ASO Development Candidate Identification Plan in a
manner consistent with its internal practices for other gene targets with the
goal of identifying a Development Candidate for the applicable Collaboration
Program as soon as practicable; provided Isis will not start work on any Equal
Multi-Indication Target unless and until Isis and Biogen Idec have agreed on a
development plan and enhanced economic provisions to be paid by Biogen Idec for
Non-Neurological Indications in accordance with APPENDIX 3. Isis will update
each ASO Development Candidate Identification Plan as needed and submit it to
the Neurology JRC for its review and approval.  For each Collaboration Program,
Biogen Idec will pay Isis the milestone payment set forth in Section 6.2.1
following receipt of the applicable Design Notice.

 

(b)                                 ASO Development Candidate Identification
Term. On a Collaboration Program-by-Collaboration Program basis, the term for
the conduct of the applicable ASO Development Candidate Identification Plan (the
“ASO Development Candidate Identification Term”) will begin on the date the
applicable Neurology Target becomes a Collaboration Target and will end upon the
earlier of (i) designation of a Development Candidate for such Collaboration
Program and (ii) the date on which Isis notifies Biogen Idec that, Isis has in
good faith determined that the identification of a Development Candidate under
the applicable ASO Development Candidate Identification Plan is no longer
technically feasible under the then-current state of the art (a “Technical
Failure”). If Biogen Idec disagrees with Isis’ determination that a Technical
Failure has occurred, it may refer the matter to an independent qualified Third
Party expert accepted by both Parties for final resolution of the dispute. The
expert will use the information, materials and data provided to her or him by
either Party to promptly resolve the dispute.  The decision of the expert will
be binding upon both Parties.  [***] the costs of the expert.  Should the
Parties fail to agree on the expert within [***] days following either Party’s
request to nominate an expert under this Section 1.10.1(b), each Party will
nominate an independent expert (who will not be a current or former employee of
a Party or any of their Affiliates or have any personal or financial interest in
a Party or any of their Affiliates), and promptly thereafter, those two
independent experts will agree on the Third Party expert to resolve the dispute
in accordance with this Section 1.10.1(b).  In the event of any expert
proceeding under this Section 1.10.1(b), Isis will not be required to conduct
the applicable ASO Development Candidate Identification Plan during the pendency
of such proceeding. The Parties anticipate that the last ASO Development
Candidate Identification Term will end approximately [***] years after the
Effective Date.

 

14

--------------------------------------------------------------------------------


 

(c)                                  End of ASO Development Candidate
Identification Term. At the end of the ASO Development Candidate Identification
Term for a particular Collaboration Program that did not reach the Development
Candidate stage, subject to Section 1.10.1(d), (i) neither Isis nor Biogen Idec
will have an obligation to perform any activities under this Section 1.10 with
respect to such Collaboration Program; (ii) such program will no longer be a
Collaboration Program and the applicable gene target associated therewith will
no longer be a Collaboration Target; (iii) Isis’ obligations and Biogen Idec’s
rights under this Agreement with respect to the gene targets and any ASOs
targeting such gene targets under such Collaboration Program will then
terminate; and (iv) upon Isis’ request, Biogen Idec will provide to Isis any
data generated under the Collaboration Program and licensed to Isis under
Section 4.3.2. For clarity, with respect to each Development Candidate that has
reached the Development Candidate stage by the end of the ASO Development
Candidate Identification Term, the expiration of the ASO Development Candidate
Identification Term will not affect Isis’ obligation under Section 1.10.3 and
Section 1.10.4 to Develop each such Development Candidate through the completion
of the first PoC Trial.

 

(d)                                 Carryover Development Candidates. If, by the
end of the ASO Development Candidate Identification Term for a particular
Collaboration Program, Isis has not designated a Development Candidate for such
Collaboration Program, and at any time during the [***] period after the end of
the applicable ASO Development Candidate Identification Term Isis’ RMC
designates an ASO discovered by Isis that is designed to bind to the RNA that
encodes the Collaboration Target for such Collaboration Program as a development
candidate ready to start IND-Enabling Toxicology Studies (such ASO, a “Carryover
Development Candidate”), then, Isis will notify Biogen Idec and will provide
Biogen Idec with the data package presented to Isis’ RMC to approve such
Carryover Development Candidate. Biogen Idec will then have [***] days from its
receipt of such package to elect to enter into an amendment to this Agreement
under the same terms as set forth in this Agreement (except that no additional
upfront payment under Section 6.1 will be due). If, within [***] days after
Biogen Idec’s receipt of such notice from Isis, Biogen Idec provides Isis with
written notice that it accepts such offer from Isis for such Carryover
Development Candidate, the Parties will execute an amendment to this Agreement
regarding such Carryover Development Candidate on such terms. Otherwise, Isis
will have no further obligations and Biogen Idec will have no further rights
with respect to such Carryover Development Candidate.

 

15

--------------------------------------------------------------------------------


 

1.10.2.           Development Candidates; Initial Development Plans; Option
Acceleration.

 

(a)                                 Appointment of JDC.  For each Development
Candidate, the CSC will appoint a Neurology JDC approximately [***] days prior
to the date Isis expects to designate a Development Candidate.  Such Neurology
JDC can be either a new or existing Neurology JDC, but at least one of each
Party’s Neurology JDC members must have the relevant disease area expertise for
the particular Development Candidate.

 

(b)                                 Development Candidate Data Package. For each
Collaboration Program, Isis will notify the applicable Neurology JDC in writing
within [***] days after designating a Development Candidate and will provide
such Neurology JDC the applicable Development Candidate Data Package.

 

(c)                                  IND-Enabling Toxicology Studies.

 

(i)                                    For each Development Candidate under a
Collaboration Program that is not an ALS Collaboration Program, the applicable
Neurology JDC will agree upon a high level pre-clinical toxicology strategy no
later than [***] days following its receipt of the applicable Development
Candidate Data Package. Isis will conduct the IND-Enabling Toxicology Studies
under such strategy to the extent consistent with the activities set forth on
SCHEDULE 1.10.2(C); provided, however, if the initial strategy or applicable
Initial Development Plan requires IND-Enabling Toxicology Studies that are in
addition to or different from the activities set forth on SCHEDULE 1.10.2(C),
then Biogen Idec will pay Isis the costs of such additional or different
activities to the extent such costs exceed [***]% of the costs of the activities
set forth on SCHEDULE 1.10.2(C). Such additional costs will be Biogen
Idec-Approved Costs and will be handled in accordance with the process described
in Section 1.14.

 

(ii)                                For each ALS Collaboration Program, the
applicable Neurology JDC will agree upon a high level pre-clinical toxicology
strategy.  In addition, the applicable Neurology JDC will approve any study
protocols for the IND-Enabling Toxicology Studies. If the Neurology JDC is
unable to agree on such high level pre-clinical toxicology strategy or study
protocols for a particular ALS Collaboration Program, the matter will be
referred to the CSC for resolution. If the CSC cannot agree on such a high level
pre-clinical toxicology strategy or study protocol (as applicable) within [***]
days after the matter is so referred, Biogen Idec will have final
decision-making authority with respect thereto for IND-Enabling Toxicology
Studies conducted by Biogen Idec. Solely with respect to the first ALS
Collaboration Program to have a Development Candidate, Isis will conduct the
IND-Enabling Toxicology Studies utilizing the same mechanics as set forth in

 

16

--------------------------------------------------------------------------------


 

Section 1.10.2(c)(i), and upon Initiation of such IND-Enabling Toxicology
Studies Biogen Idec will pay Isis the applicable milestone payment under
Section 6.5.  Biogen Idec will conduct, [***], all other IND-Enabling Toxicology
Studies for the ALS Collaboration Programs.  If, with respect to a particular
ALS Collaboration Program, Biogen Idec desires Isis to provide consulting or
advisory services, and Isis agrees to perform such services, Biogen Idec will
pay the costs of performing such services using the payment mechanisms set forth
in Section 1.14.

 

(d)                                 Initial Development Plans. For each
Development Candidate under a Collaboration Program within [***] after
designation of such Development Candidate, the applicable Neurology JDC will
agree on an appropriate clinical development plan for such Development Candidate
through completion of the first PoC Trial (each, an “Initial Development Plan”).
If the Neurology JDC cannot agree upon the Initial Development Plan for a
particular Collaboration Program, the matter will be referred to the CSC for
resolution. If the CSC cannot agree on the Initial Development Plan within [***]
days after the matter is so referred, [***] will have final decision-making
authority with respect to the contents of the Initial Development Plan.

 

(i)                                    The Party responsible for conducting the
Clinical Studies under a Collaboration Program will file and maintain the IND
and other communications with Regulatory Authorities for each Collaboration
Program consistent with Section 5.2.1.

 

(ii)                                If the requirements of the Phase 1 Trial
Design for a Collaboration Program that is not an ALS Collaboration Program
require (i) more than [***] human subjects, including single ascending dose and
multiple ascending dose arms, or (ii) dosing longer than [***], then Isis may
elect to either (1) conduct such larger or longer Phase 1 Trial (in which case
Section 1.10.2(e) will apply), or (2) have Biogen Idec conduct such Phase 1
Trial.  If Isis elects to have Biogen Idec conduct such Phase 1 Trial, then
Biogen Idec will conduct the Phase 1 Trial with Isis’ reasonable cooperation and
in lieu of the applicable milestone payment payable to Isis pursuant to
Section 6.4 (as calculated in accordance with Section 1.10.2(e)) with respect to
such Phase 1 Trial, Biogen Idec will pay Isis a milestone payment equal to
$[***].

 

(iii)                            If the Initial Development Plan relates to an
ALS Collaboration Program, then Biogen Idec will conduct the Phase 1 Trial and
will pay Isis a milestone payment in the amount as set forth in TABLE 2 of
Section 6.5.

 

17

--------------------------------------------------------------------------------


 

(iv)                             Based on such Initial Development Plan, the CSC
will update SCHEDULE 5.1.4 to add Specific Performance Milestone Events related
to Biogen Idec’s Development and Commercialization of the Development Candidate
following Option exercise, which Specific Performance Milestone Events will be
generally consistent with Biogen Idec’s development timelines for its other drug
development programs of similar stage and market potential.  If the CSC cannot
unanimously agree upon the Specific Performance Milestone Events for a
particular Collaboration Program within [***] days after the date the CSC
started discussing such Specific Performance Milestone Events, the matter will
be referred to expert resolution pursuant to Section 12.1.4. Isis will update
each Initial Development Plan as needed, but at least once Annually, and submit
it to the applicable Neurology JDC for its review and approval. If the
applicable Neurology JDC cannot agree on the contents of any updated Initial
Development Plan, the matter will be resolved in accordance with the procedures
for establishing the Initial Development Plan set forth in this
Section 1.10.2(d).

 

(e)                                  Cost Estimates. Within [***] after
designation of a Development Candidate under a Collaboration Program that is not
an ALS Collaboration Program, the applicable Neurology JDC will agree on the
expected cost for Isis to conduct the work (other than the IND-Enabling
Toxicology Study) specified in the applicable Initial Development Plan,
including Isis’ expected [***] and [***] costs (each, a “Cost Estimate”). Based
on the Cost Estimates, the Neurology JDC will establish the [***] and [***]
milestone payments for such Collaboration Program, which payments will be equal
to (i) [***]; plus (ii) [***] and recommend such milestone payments to the CSC
for approval. The Parties will negotiate in good faith using the Isis/Biogen
Idec Preexisting Development Agreements as a basis for costs estimates. As part
of this process, Isis will provide the Neurology JDC with a good faith estimate
of the cost to conduct the work necessary to develop such Development Candidates
under the applicable Initial Development Plan using a similar methodology as
used under the Isis/Biogen Idec Preexisting Development Agreements. If the
Neurology JDC cannot agree on the Cost Estimates, the matter will be referred to
the CSC for resolution.

 

(f)                                   Obligation to Start Development
Activities. Isis will not be required to conduct any Development activities for
a Development Candidate if the Initial Development Plan, Specific Performance
Milestone Events and the corresponding Cost Estimates have not been agreed to
pursuant to this Section 1.10.2.

 

18

--------------------------------------------------------------------------------


 

(g)                                 Option Acceleration. If the PoC Trial for a
Collaboration Program that is not an ALS Collaboration Program will be [***] or
more, or require more than [***], then, if Isis provides to Biogen Idec the
notice described in the following sentence, Isis will not be required to conduct
such PoC Trial for such Collaboration Program.  Isis will notify Biogen Idec
within [***] after finalization of the initial PoC Trial Design pursuant to
Section 1.10.2(d) (or each time there is a material change thereto) for a
Collaboration Program that is not an ALS Collaboration Program if Isis elects
not to conduct such PoC Trial for such Collaboration Program (such notice, an
“Option Acceleration Notice”). If Isis has delivered an Option Acceleration
Notice as provided in this Section 1.10.2(g), Biogen Idec will have [***] from
its receipt of the data generated under the [***] for the first Phase 1 Trial
for such Collaboration Program (an “Option Acceleration Deadline”) to exercise
its Option for the applicable Collaboration Program.  If Biogen Idec does not
exercise its Option for the applicable Collaboration Program by the applicable
Option Acceleration Deadline, Biogen Idec’s Option under Section 3.1 with
respect to such Collaboration Program will expire and such Collaboration Program
will terminate.

 

After Biogen Idec’s receipt of an Option Acceleration Notice with respect to a
particular Collaboration Program, the Parties will mutually agree on the
contents of all correspondence with and submissions to Regulatory Authorities to
the extent related to the PoC Trial for the applicable Collaboration Program;
provided, however, that if the Parties cannot so mutually agree, then [***] will
have final decision-making authority but will not deliver any correspondence to
Regulatory Authorities related to the PoC Trial for the applicable Collaboration
Program that is not mutually agreed by the Parties unless [***] determines such
correspondence is required to be delivered and cannot be delayed.

 

(h)                                 Attaching Plans to Neurology JDC Minutes.
The Neurology JDC will attach each Initial Development Plan and, if applicable,
associated Cost Estimates to the minutes of the Neurology JDC for the meeting at
which such Initial Development Plan and, if applicable, Cost Estimates were
agreed. For clarity, such Initial Development Plan and Cost Estimates need not
be agreed to at the same meeting of the Neurology JDC.

 

1.10.3.           Development Term. The term for the conduct of the Drug
Development Program will begin on the designation of the first Development
Candidate and will end upon the earlier of (i) completion of the Initial
Development Plans under all Collaboration Programs, which the Parties estimate
will be approximately [***] years after the Effective Date, (ii) exercise by
Biogen Idec of its Option for all Collaboration Programs; (iii) the termination
of the last Collaboration Program;

 

19

--------------------------------------------------------------------------------


 

and (iv) mutual agreement of the Parties to terminate the Drug Development
Program.

 

1.10.4.           Drug Development.

 

(a)                                 Non-ALS Collaboration Programs.  For each
Collaboration Program that is not an ALS Collaboration Program, Isis will use
Commercially Reasonable Efforts to conduct all activities under each Initial
Development Plan on the timeline set forth in the applicable Initial Development
Plan. Without limiting the foregoing, Isis may discontinue Development under an
Initial Development Plan if after having consulted, and having given good faith
consideration to the recommendations of the Neurology JDC and a mutually-agreed
Third Party expert, Isis in good faith believes that continuing such Development
would (i) pose an unacceptable risk or threat of harm in humans, or (ii) violate
any Applicable Law, ethical principles, or principles of scientific integrity.
Prior to discontinuing Development under an Initial Development Plan, Isis will
provide Biogen Idec with reasonable advance notice of such discontinuation,
including the grounds for Isis’ determination. If Isis elects to discontinue
Development under an Initial Development Plan pursuant to this
Section 1.10.4(a), Biogen Idec may, in its discretion, elect to continue
Development of the applicable Development Candidate by providing Isis with
written notice of Biogen Idec’s exercise of the Option within [***] after Isis’
written notice to Biogen Idec of such discontinuation and [***]. If Biogen Idec
does not timely exercise its Option under this Section 1.10.4(a), then the
Option will expire.

 

(b)                                 Phase 1 Trials. Each Phase 1 Trial will be
conducted in accordance with the applicable Phase 1 Trial Design set forth in
the applicable Initial Development Plan.

 

(i)                                    At meetings of the applicable Neurology
JDC Isis will keep Biogen Idec informed of the progress and status of each Phase
1 Trial conducted by Isis. When Isis [***] a Phase 1 Trial, Isis will notify
Biogen Idec in writing of such measurement within [***] days of the conclusion
of such Phase 1 Trial. Isis will provide Biogen Idec with the data generated
under the [***] for such Phase 1 Trial as soon as practicable after such notice.

 

(ii)                                If, in accordance with Section 1.10.2(d) or
under an ALS Collaboration Program, Biogen Idec conducts a Phase 1 Trial for a
Collaboration Program, at meetings of the applicable Neurology JDC Biogen Idec
will keep Isis informed of the progress and status of such Phase 1 Trial. When
Biogen Idec [***] a Phase 1 Trial, Biogen Idec will notify Isis in writing of
such [***] within [***] days of the conclusion of such Phase 1 Trial. Biogen
Idec will

 

20

--------------------------------------------------------------------------------


 

provide Isis with the data generated under the [***] for such Phase 1 Trial as
soon as practicable after such notice.

 

(c)                                  PoC Trial. Each PoC Trial will be conducted
in accordance with the PoC Trial Design set forth in the applicable Initial
Development Plan.

 

(i)                                    At meetings of the applicable Neurology
JDC, Isis will keep Biogen Idec informed of the progress and status of each PoC
Trial conducted by Isis. When Isis [***] a PoC Trial under the applicable
Initial Development Plan, Isis will notify Biogen Idec in writing within [***]
days after such measurement. Isis will provide Biogen Idec with the [***] as
soon as practicable after such notice.

 

(ii)                                If Biogen Idec exercises its Option prior to
the Initiation of the first PoC Trial for a Collaboration Program or if Biogen
Idec conducts the first PoC Trial for an ALS Collaboration Program, then at
meetings of the applicable Neurology JDC Biogen Idec will keep Isis informed of
the progress and status of the PoC Trial for such Collaboration Program. When
Biogen Idec completes such PoC Trial, Biogen Idec will notify Isis in writing
within [***] days after such completion, and will provide Isis with [***] as
soon as practicable after such notice.

 

1.10.5.           Briefing the Neurology JRC, Neurology JDC and CSC; Conduct of
Research and Development. At each regularly scheduled meeting of the Neurology
JRC, the Parties will provide progress updates on (i) the Neurological Disease
Research Program and progress toward achieving Target Sanction for each High
Interest Target and progress related to ALS Targets; (ii) activities conducted
under the Core Research Program; (iii) progress under each ASO Development
Candidate Identification Plan toward designating a Development Candidate;
(iv) activities on the Deferred Targets conducted pursuant to Section 1.8.4, and
(v) the progress of any Isis Neurology Targets (including the estimated time for
each Isis Neurology Target to achieve Target Sanction), in each case, together
with a summary of data associated with each Party’s research and/or Development
activities for each Collaboration Program. At each Neurology JDC meeting, the
Parties will provide progress updates on activities conducted under the Initial
Development Plans for the applicable Development Candidates, together with a
summary of data associated with each Party’s Development activities for the
applicable Collaboration Program. At each CSC meeting, the Parties will provide
any information reasonably requested by the members of the CSC in advance of
such meeting.

 

1.10.6.           Clinical Supplies by Isis. For Collaboration Programs that are
not ALS Collaboration Programs, Isis, at its expense, will supply API (on its
own or through a CMO approved by Biogen Idec) and Clinical Supplies to support
the Research and Development activities under each Neurology Plan through Option
Exercise. If Biogen Idec exercises an Option for a Collaboration Program that is

 

21

--------------------------------------------------------------------------------


 

not an ALS Collaboration Program at least [***] prior to the planned Initiation
of the PoC Trial for the applicable Collaboration Program, Biogen Idec may elect
to either have (a) Isis supply Clinical Supplies for such PoC Trial (on its own
or through a CMO approved by Biogen Idec), in which case Biogen Idec will pay
Isis an amount equal to [***], or (b) a CMO supply Clinical Supplies for such
PoC Trial in accordance with the Manufacturing Agreement entered into with such
CMO. If Biogen Idec exercises an Option for a Collaboration Program that is not
an ALS Collaboration Program prior to, but less than [***] before, the planned
Initiation of the PoC Trial for the applicable Collaboration Program, Isis will
supply Clinical Supplies for such PoC Trial (on its own or through a CMO
approved by Biogen Idec) and Biogen Idec will pay Isis an amount equal to [***].
For ALS Collaboration Programs, Isis will supply API (on its own or through a
CMO approved by Biogen Idec) and Clinical Supplies to support the Research and
Development activities under each Neurology Plan through the first Phase 2
Trial, and such supply will be at Biogen Idec’s expense using the mechanism set
forth in Section 1.14.

 

1.10.7.           Collaborations with Academics and Non-Profit Institutions.
Each Party (the “Contracting Party”) may engage one or more academic or
non-profit institutions to conduct work under any Neurology Plan or on any High
Interest Target, Collaboration Target or Deferred Target, provided however that,
with respect to any such academic or non-profit institution engaged to conduct
such activities with respect to a High Interest Target, Collaboration Target or
Deferred Target where such engagement begins after the date such High Interest
Target, Collaboration Target or Deferred Target is designated, (i) the other
Party may provide the Contracting Party comments on the proposed terms of any
agreement or amendment to an existing agreement to be entered into with such
institution, and (ii) so long as the other Party provides the Contracting Party
such comments within [***] days of receiving a draft of such agreement from the
Contracting Party, the Contracting Party will [***].  The Contracting Party will
not be responsible for [***] as a result of the other Party’s [***] to the terms
of any agreement with any such academic or non-profit institution.

 

1.11.                     Resource Allocations. During the first [***] following
the Effective Date, Isis will use Commercially Reasonable Efforts to build a
team of [***] FTEs to perform the activities under the Core Research Plan, the
Neurological Disease Research Plan, and the target validation activities
contemplated under SCHEDULE 1.2.4; and thereafter until the sixth anniversary of
the Effective Date, Isis will dedicate [***] FTEs to perform such activities;
provided, Isis may utilize [***] of such [***] FTEs to perform drug discovery
activities on ALS Targets as agreed by the Neurology JRC.  At all times during
such period, such FTEs will have experience and qualifications similar to that
of the FTEs initially assigned to perform such activities hereunder. Biogen Idec
will be responsible for devoting its resources toward specific research efforts
under the Core Research Program and Neurological Disease Research Program as
reasonably determined by Biogen Idec. During the [***] after the Effective Date,
[***] of Isis’ [***] FTEs will be allocated to activities focused on Core
Technology Research and the Neurology JRC will

 

22

--------------------------------------------------------------------------------


 

determine the appropriate allocation of resources thereafter. Isis will update
the Neurology JRC at each meeting thereof on the utilization of such FTEs and
provide the Neurology JRC with summaries of resource and FTE utilization in a
format mutually agreed to by each Party’s Alliance Managers. Biogen Idec may
also choose to supplement Isis’ efforts under the Core Research Plan and the
Neurological Disease Research Plan with its own scientists at various points
throughout the Research Term. After the sixth anniversary of the Effective
Date, Isis will provide sufficient resources to perform its obligations under
each Collaboration Program as reasonably determined by Isis.

 

1.12.                     Research and Development Costs Paid by Isis.

 

1.12.1.           Research Programs. During the Research Term, Isis will be
responsible for all Isis Activities under the Core Research Program and the
Neurological Disease Research Program, and all costs and expenses associated
therewith.

 

1.12.2.           Collaboration Programs. During the Option Period, on a
Collaboration Program-by-Collaboration Program basis, Isis will be responsible
for all Isis Activities under the ASO Development Candidate Identification Plan
and the Initial Development Plan and, except as otherwise provided under
Section 1.13.1, all costs and expenses associated therewith.

 

1.13.                     Research and Development Costs Paid by Biogen Idec.

 

1.13.1.           Before Option Exercise.

 

(a)                                 Research Programs. During the Research Term,
Biogen Idec will be responsible for all Biogen Idec Activities under the Core
Research Program and Neurological Disease Research Program, and all costs and
expenses associated therewith.

 

(b)                                 Collaboration Programs. During the Option
Period, on a Collaboration Program-by-Collaboration Program basis, Biogen Idec
will be responsible for any Biogen Idec Activities under the ASO Development
Candidate Identification Plan and the Initial Development Plan and all costs and
expenses associated therewith. In addition, Biogen Idec will be responsible for
paying any Biogen Idec-Approved Costs resulting from Biogen Idec-Approved
Changes using the payment mechanisms set forth in Section 1.14.

 

(c)                                  Additional Activities Approved by Biogen
Idec. If, with respect to a particular Collaboration Program, Biogen Idec
desires that either Isis or a Third Party [***] or conduct other work to support
Approval of a Collaboration Product, including [***], prior to Option exercise,
and Isis agrees to perform such work, Biogen Idec will pay the costs of
conducting such work using the payment mechanisms set forth in Section 1.14.

 

23

--------------------------------------------------------------------------------


 

1.13.2.           After Option Exercise. After Option exercise, Biogen Idec will
be solely responsible for the costs and expenses related to the Development,
Manufacture and Commercialization of Collaboration Products, including any work
performed by Isis at Biogen Idec’s request, and all supply chain planning and
decision-making.

 

1.14.                     Payment Mechanics for Additional Activities Approved
by Biogen Idec.  Biogen Idec will pay Isis (1) costs resulting from requests
from Biogen Idec that Isis perform additional work under this Agreement,
including, the cost of Isis’ time incurred in performing such work at the
then-applicable Isis FTE Rate (“FTE Costs”), the cost of [***], and any [***]
incurred by Isis in performing such work, or (2) Additional Plan Costs resulting
from Biogen Idec-Approved Changes (such costs, collectively “Biogen
Idec-Approved Costs”).  Isis will permit Biogen Idec to review, negotiate (with
Isis) and approve all Biogen Idec-Approved Costs; provided Biogen Idec will
provide a substantive, good faith response within [***] days of Isis’ request
for approval.  For clarity this Section 1.14 does not apply to any Pre-Licensing
Milestone payments established under Section 1.10.2(e), and expenses paid under
Section 1.14.1 and Section 1.14.2 are not subject to reconciliation.

 

1.14.1.           For Biogen Idec-Approved Costs resulting from [***], Biogen
Idec will pay Isis for such Biogen Idec-Approved Costs [***] within [***] days
after receipt of the applicable invoice by Biogen Idec following [***].

 

1.14.2.           For Biogen Idec-Approved Costs resulting from [***], Biogen
Idec will pay Isis, in accordance with any applicable [***] entered into by the
Parties after the Effective Date, for [***]% of such Biogen Idec-Approved Costs
within [***] days after receipt of the applicable invoice by Biogen Idec
following Biogen Idec’s request or approval for such [***], and the remaining
[***]% within [***] days after receipt of the applicable invoice by Biogen Idec
following [***].

 

1.14.3.           For any Biogen Idec-Approved Cost that has an Estimated Biogen
Idec-Approved Cost of less than $[***] and does not result from [***] or from
[***], Isis will invoice Biogen Idec directly for such Biogen Idec-Approved Cost
in advance, on a [***] Basis based upon the applicable Estimated Biogen
Idec-Approved Costs and Biogen Idec will pay the invoices submitted pursuant to
this Section 1.14.3 for such Biogen Idec-Approved Costs within [***] days after
receipt of the applicable invoice by Biogen Idec.  For purposes of this
Section 1.14.3, “Measurement Period” means each [***].

 

1.14.4.           For any Biogen Idec-Approved Costs that has an Estimated
Biogen Idec-Approved Cost of $[***] or more and does not result from [***] or
[***], Isis will invoice Biogen Idec directly for such Biogen Idec-Approved Cost
in advance on a [***] Basis based upon the applicable Estimated Biogen
Idec-Approved Costs and Biogen Idec will pay the invoices submitted pursuant to
this Section 1.14.4 for such Biogen Idec-Approved Costs within [***] days after
receipt of the applicable invoice by Biogen Idec.  For purposes of this
Section 1.14.4, “Measurement Period” means each [***].

 

24

--------------------------------------------------------------------------------


 

1.14.5.           Within [***] days after the end of the applicable Measurement
Period, Isis will provide Biogen Idec with a written statement (1) reconciling
the [***] the Estimated Biogen Idec-Approved Costs and the [***] within the
Biogen Idec-Approved Costs (the “Actual Biogen Idec-Approved Costs”) incurred by
Isis during the just-ended Measurement Period and (2) confirming that the FTE
Costs portion of the Estimated Biogen Idec-Approved Costs is a reasonable
approximation of the actual FTE Costs incurred by Isis during the just-ended
Measurement Period.  If the Estimated Biogen Idec-Approved Costs exceed the
Actual Biogen Idec-Approved Costs for such period, Isis will, offset all such
excess payments against any future invoices under this Agreement until Biogen
Idec has recouped all such overpayments.  If the Estimated Biogen Idec-Approved
Costs are less than the Actual Biogen Idec-Approved Costs for such period, Isis
will invoice Biogen Idec for the remaining amounts owed to Isis, and Biogen Idec
will pay such invoices within [***] days of receipt of such invoice. In the case
where Other Pre-Option Activities are performed by a Third Party, the Parties
will arrange for the Third Party to directly bill Biogen Idec and for Biogen
Idec to pay such Third Party directly.

 

1.15.                     Participation in Regulatory Meetings. During the
Option Period for each Collaboration Program, each Party will conduct its
interactions and communications with Regulatory Authorities in accordance with
Section 5.2.

 

1.16.                     Impact of [***] Development Path. If the Parties
mutually agree to amend an Initial Development Plan for a Collaboration Program
that is not an ALS Collaboration Program, where such amended plan contemplates
[***], then the Parties will make appropriate changes to the operational terms
of this Agreement (e.g., [***]) to reflect such an [***] development plan,
consistent with the comparable provisions necessary to support the development
plan under the [***]. Nothing in this Section 1.16 will affect either Party’s
rights or obligations under Section 1.10.2(g).

 

1.17.                     Research and Development Management.

 

1.17.1.           Collaboration Steering Committee. The Parties will establish a
Collaboration steering committee (“CSC”) with the powers, roles and
responsibilities set forth on SCHEDULE 1.17.1 and in this Section 1.17.1 to
oversee the Collaboration. The CSC will consist of up to three representatives
appointed by Isis and up to three representatives appointed by Biogen Idec. The
Neurology JRC and Neurology JDC under this Agreement will report to the CSC. The
CSC will determine the CSC operating procedures at its first meeting, including
the CSC’s policies for replacement of CSC members, policies for participation by
additional representatives or consultants invited to attend CSC meetings, and
the location of meetings, which will be codified in the written minutes of the
first CSC meeting. Each Party will be responsible for the costs and expenses of
its own employees or consultants attending CSC meetings. Any decision that may
be made by the Neurology JRC or Neurology JDC may be made by the CSC and such
decision by the CSC will have the same effect as if made by the Neurology JRC or
the Neurology JDC under this Agreement. The CSC may delegate any of its
functions

 

25

--------------------------------------------------------------------------------


 

specified in Section 1.17.1(a) below to a Neurology JDC by agreeing to and
codifying such delegation in the minutes of the CSC.

 

(a)                                 Role of the CSC. Without limiting any of the
foregoing, subject to Section 1.17.4, the CSC will perform the following
functions, some or all of which may be addressed directly at any given CSC
meeting:

 

(i)                                    approving the terms on which Biogen Idec
would develop and commercialize a product for a non-Neurological Disease
indication associated with a Multi-Indication Target as described in APPENDIX 3;

 

(ii)                                determining the primary disease association
of a Multi-Indication Target;

 

(iii)                            appointing a Neurology JDC for each Development
Candidate under this Agreement, whether by creating a new Neurology JDC or
assigning an existing Neurology JDC to oversee such Development Candidate;

 

(iv)                             establishing the Initial Development Plan in
the event of a Neurology JDC dispute as described in Section 1.10.2(d);

 

(v)                                 establishing the Specific Performance
Milestone Events as described in Section 1.10.2(d)(iv);

 

(vi)                             approving the [***] and [***] milestone
payments or establishing such payments if the Neurology JDC is unable to agree
on such payments as described in Section 1.10.2(e);

 

(vii)                         reviewing and assessing reports provided by the
Neurology JRC and the Neurology JDCs;

 

(viii)                     providing input to the JPC as appropriate;

 

(ix)                             reviewing and providing input on the CTDs and
IDPs as appropriate;

 

(x)                                 assisting with and participating in the
resolution of disputes as contemplated in Section 12.1.1; and

 

(xi)                             such other review and advisory responsibilities
as may be assigned to the CSC by the Parties pursuant to this Agreement.

 

1.17.2.           Neurology JRC. The Parties will establish a joint research
committee (the “Neurology JRC”) reporting to the CSC, to provide advice and make
recommendations on the conduct of activities under the Core Research Program,
Neurological Disease Research Program and each Collaboration Program up to

 

26

--------------------------------------------------------------------------------


 

Development Candidate designation. The Neurology JRC will consist of up to three
representatives appointed by Isis and up to three representatives appointed by
Biogen Idec. Each Neurology JRC member will have experience and expertise
appropriate for the Core Research Program, Neurological Disease Research Program
and/or the stage of development of the Collaboration Programs. Each Party will
designate one of its representatives who is empowered by such Party to make
decisions related to the performance of such Party’s obligations under this
Agreement to act as the co-chair of the Neurology JRC. The co-chairs will be
responsible for overseeing the activities of the Neurology JRC consistent with
the responsibilities set forth below in this Section 1.17.2. SCHEDULE 1.17.2
sets forth certain Neurology JRC governance matters agreed to as of the
Effective Date. The Neurology JRC will determine the Neurology JRC operating
procedures at its first meeting, including the Neurology JRC’s policies for
replacement of Neurology JRC members, policies for participation by additional
representatives or consultants invited to attend Neurology JRC meetings, and the
location of meetings, which will be codified in the written minutes of the first
Neurology JRC meeting. Each Party will be responsible for the costs and expenses
of its own employees or consultants attending Neurology JRC meetings. Isis and
Biogen Idec will use reasonable efforts to schedule meetings of the Neurology
JRC to take place at the same location and on the same dates as meetings of the
CSC and the joint development and steering committees under the Isis/Biogen Idec
Preexisting Development Agreements, to maximize the use of each Party’s time,
increase information sharing efficiencies and reduce the cost of additional
travel, lodging and related expenses.

 

(a)                                 Role of the Neurology JRC. Without limiting
any of the foregoing, subject to Section 1.17.4, the Neurology JRC will perform
the following functions, some or all of which may be addressed directly at any
given Neurology JRC meeting:

 

(i)                                    maintain the list of High Interest
Targets, ALS Targets, Collaboration Targets, and Biogen Idec Alternate Modality
Targets, as such lists may be updated from time to time in accordance with this
Agreement, and attach such lists to the minutes of the meeting of the Neurology
JRC where any update to the High Interest Target List, ALS Target List or
Collaboration Targets, Biogen Idec Alternate Modality Targets occurred;

 

(ii)                                as described in Section 1.2.3(c), determine
the number of High Interest Targets for which activities to support Target
Sanction will be conducted during each year of the Research Term;

 

(iii)                            review and approve amendments to the Core
Research Plan and the Neurological Disease Research Plan as described in
Sections 1.2.2 and 1.2.3;

 

(iv)                             allocate resources under Section 1.11;

 

27

--------------------------------------------------------------------------------


 

(v)                                 as contemplated under Section 1.6.1,
determine whether to re-allocate resources on additional Collaboration Programs;

 

(vi)                             during years [***] through [***] after the
Effective Date, determine the appropriate allocation of Isis’ resources to the
Core Research Plan, the Neurological Disease Research Plan and each ASO
Development Candidate Identification Plan, as described in Section 1.11;

 

(vii)                         review the overall progress of Isis’ efforts to
achieve Target Sanction with respect to each High Interest Target that has not
achieved Target Sanction status;

 

(viii)                     as described in Section 1.3, review each Target
Sanction Data Package and determine the best therapeutic modality to pursue for
a High Interest Target;

 

(ix)                             as described in Section 1.4, review each Target
Sanction Data Package for an Isis Neurology Target;

 

(x)                                 establish an ASO Development Candidate
Identification Plan for each Collaboration Program as described in
Section 1.10.1(a);

 

(xi)                             as described in Section 1.10.2(c) and
Section 1.10.2(d), agree upon a high level pre-clinical toxicology strategy and
Initial Development Plan for each Development Candidate;

 

(xii)                         review the overall progress of Isis’ efforts to
discover, identify, optimize and select the Development Candidate for each
Collaboration Program;

 

(xiii)                     monitoring progress of each Collaboration Program and
maintaining a calendar of anticipated milestone achievement dates for each
Collaboration Program;

 

(xiv)                      establishing teams and committees to oversee and
manage activities under the Core Research Program, Neurological Disease Research
Program and each Collaboration Program up to Development Candidate designation
as it deems necessary;

 

(xv)                          discuss upcoming academic and non-profit
collaborations that a Party is negotiating or considering entering into; and

 

(xvi)                      such other review and advisory responsibilities as
may be assigned to the Neurology JRC by the CSC pursuant to this Agreement.

 

1.17.3.           Joint Development Committees. For each Development Candidate,
the CSC will appoint a joint development committee (each, a “Neurology JDC”)
approximately

 

28

--------------------------------------------------------------------------------


 

[***] days prior to the date Isis expects to designate a Development Candidate,
to govern the activities under this Agreement with respect to such Collaboration
Program. Each Neurology JDC will report to the CSC and will consist of an equal
number of representatives appointed by Isis and Biogen Idec. Each Neurology JDC
member will be a senior clinical development leader or have other experience and
expertise appropriate for the stage of development of the Collaboration Program
in the applicable disease area, and at least one of each Party’s members will
have operational responsibility for the applicable Collaboration Program. Each
Party will designate one of its representatives who is empowered by such Party
to make decisions related to the performance of such Party’s obligations under
this Agreement to act as the co-chair of the Neurology JDC. The co-chairs will
be responsible for overseeing the activities of the Neurology JDC consistent
with the responsibilities set forth below in this Section 1.17.3. SCHEDULE
1.17.3 sets forth certain Neurology JDC governance matters agreed to as of the
Effective Date. Each Neurology JDC will determine its operating procedures at
its first meeting, including the Neurology JDC’s policies for replacement of
Neurology JDC members, policies for participation by additional representatives
or consultants invited to attend Neurology JDC meetings, and the location of
meetings, which will be codified in the written minutes of the first Neurology
JDC meeting. Each Party will be responsible for the costs and expenses of its
own employees or consultants attending Neurology JDC meetings. If
practical, Isis and Biogen Idec will use reasonable efforts to schedule meetings
of each Neurology JDC to take place at the same location and on the same dates
as meetings of the CSC and the joint development and steering committees under
the Isis/Biogen Preexisting Development Agreements, to maximize the use of each
Party’s time, increase information sharing efficiencies and reduce the cost of
additional travel, lodging and related expenses.

 

(a)                                 Role of the Neurology JDCs. Without limiting
any of the foregoing, subject to Section 1.17.4, each Neurology JDC will perform
the following functions, some or all of which may be addressed directly at any
given Neurology JDC meeting:

 

(i)                                    establish the Initial Development Plan
for each Development Candidate and update such plan as needed as provided in
Section 1.10.2(d);

 

(ii)                                recommend the Cost Estimates to the CSC for
approval under Section 1.10.2(e);

 

(iii)                            establish a high-level preclinical toxicology
strategy for each Collaboration Program under Section 1.10.2(c);

 

(iv)                             establishing teams and committees to oversee
and manage activities under each Collaboration Program after Development
Candidate designation as it deems necessary; and

 

29

--------------------------------------------------------------------------------


 

(v)                                 such other review and advisory
responsibilities as may be assigned to the Neurology JDC by the CSC pursuant to
this Agreement.

 

1.17.4.           Decision Making.

 

(a)                                 Committee Decision Making. Decisions by each
of the CSC, Neurology JRC and Neurology JDC will be made by unanimous consent
with each Party’s representatives having, collectively, one vote.  At any given
meeting of any such committee, quorum will have deemed to be reached if a voting
representative of each Party is present or participating in such meeting.  No
action taken at any meeting of any such committee will be effective unless there
is a quorum at such meeting. Unless otherwise specified in this Agreement, no
action will be taken with respect to a matter for which the CSC, Neurology JRC
or Neurology JDC, as applicable, has not reached unanimous consensus.

 

(b)                                 Implementation. Each Party will give due
consideration to, and consider in good faith, the recommendations and advice of
the CSC, the Neurology JRC and Neurology JDC (as applicable) regarding the
conduct of the Core Research Program, Neurological Disease Research Program and
each Collaboration Program. Subject to Section 1.10.1 and Section 1.10.2, prior
to Option exercise, (i) Isis will have the final decision-making authority
regarding [***] and (ii) Biogen Idec will have the final decision-making
authority regarding [***]. After Option exercise for a particular Collaboration
Program, Biogen Idec will have the final decision-making authority regarding
[***] of Collaboration Products for such Collaboration Program. Except as
otherwise expressly stated in this Agreement, the CSC, the Neurology JRC and
Neurology JDC will have no decision making authority and will act as a forum for
sharing information about the activities conducted by the Parties hereunder and
as an advisory body, in each case only on the matters described in, and to the
extent set forth in, this Agreement.

 

1.17.5.           Term of the Neurology JRC, Neurology JDC and CSC. Isis’
obligation to participate in (i) the Neurology JRC, will terminate at the end of
the ASO Development Candidate Identification Term, (ii) the Neurology JDC, will
terminate upon Biogen Idec’s exercise (or expiration) of the Option for the last
Collaboration Program, and (iii) the CSC, will terminate upon Biogen Idec’s
exercise (or expiration) of the Option for the last Collaboration Program.
Thereafter, for each such governing body, Isis will have the right, but not the
obligation, to participate in such meetings upon Isis’ request.

 

1.17.6.           Alliance Managers. Each Party will appoint a representative to
act as its alliance manager under this Agreement (each, an “Alliance Manager”).
Each Alliance Manager will be responsible for supporting the CSC, the Neurology
JRC and Neurology JDC, and performing the activities listed in SCHEDULE 1.17.6.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 2.
EXCLUSIVITY COVENANTS

 

2.1.                            Exclusivity; Right of First Negotiation.

 

2.1.1.                  Exclusivity Covenants.

 

(a)                                 The Parties’ Exclusivity Covenants During
the Research Term for High Interest Targets. Each Party agrees that, except in
the performance of its obligations or exercise of its rights under this
Agreement and except as set forth in Section 1.8.4, Section 2.1.2, Section 2.2,
Section 10.4.3 or Section 10.4.4, or as contemplated by any Neurology Plan,
neither it nor any of its Affiliates will work independently or for or with any
Third Party (including the grant of any license to any Third Party) with respect
to the discovery, research, development, manufacture or commercialization in the
Field of an oligonucleotide that is designed to bind to the RNA that encodes a
High Interest Target from the Effective Date until the earlier to occur of
(i) the date such target is removed from the High Interest Target List, by
Biogen Idec or ceases to be a High Interest Target by operation of this
Agreement, or (ii) the date on which the High Interest Target List is dissolved
in accordance with Section 1.9.

 

(b)                                 Isis’ Exclusivity Covenants During the
Research Term for Isis Neurology Targets. Isis agrees that neither it nor any of
its Affiliates will work for the benefit of any Third Party (including the grant
of any license to any Third Party that would diminish Biogen Idec’s rights under
Section 1.4 or prevent Isis from granting Biogen Idec a license under
Section 4.1.1) with respect to the discovery, research, development, manufacture
or commercialization in the Field of an oligonucleotide that is designed to bind
to the RNA that encodes an Isis Neurology Target from the Effective Date until
the earlier to occur of (i) the date such target ceases to be a Neurology Target
by operation of this Agreement, or (ii) the expiration of the Research Term.

 

(c)                                  Isis’ Exclusivity Covenants for Biogen Idec
Alternate Modality Targets. With respect to each Biogen Idec Alternate Modality
Target, except in the performance of its obligations or exercise of its rights
under this Agreement and except as set forth in Section 2.1.2, Section 10.4.3 or
Section 10.4.4, neither Isis nor any of its Affiliates will work independently
or for or with any Third Party (including the grant of any license to any Third
Party) with respect to the discovery, research, development, manufacture or
commercialization of an oligonucleotide designed to bind to the RNA encoding
such Biogen Idec Alternate Modality Target without Biogen Idec’s prior written
consent; provided, however that if (A) Biogen Idec, its Affiliates or
Sublicensees have not

 

31

--------------------------------------------------------------------------------


 

[***] within [***] (or, if Biogen Idec has used Commercially Reasonable Efforts
to [***], within [***]) after the date the applicable Neurology Target becomes a
Biogen Idec Alternate Modality Target in accordance with this Agreement, or
(B) after [***], Biogen Idec, its Affiliates and Sublicensees thereafter cease
to use Commercially Reasonable Efforts to develop or commercialize such Product
(or otherwise stops developing or commercializing such Product), then (i) the
exclusive license granted to Biogen Idec under Section 4.1.1(b) for such Biogen
Idec Alternate Modality Target will convert to a non-exclusive license, and
(ii) Isis and its Affiliates may independently or for or with any Third Party
(including the grant of any license to any Third Party) research, develop, and
commercialize oligonucleotides designed to bind to the RNA encoding such Biogen
Idec Alternate Modality Target (each such oligonucleotide, an “Isis
Non-Exclusive Product”), but not, for the avoidance of doubt, any molecule or
product designed to [***] that is not [***], and the license to Biogen Idec
under Section 4.1.1(b) will become a non-exclusive license to the extent
necessary to allow Isis to conduct such activities.

 

(d)                                 The Parties’ Exclusivity Covenants During
the Option Period for Collaboration Targets. Each Party agrees that, except in
the performance of its obligations or exercise of its rights under this
Agreement and except as set forth in Section 2.1.2, Section 2.2, Section 10.4.3
or Section 10.4.4, neither it nor any of its Affiliates will work independently
or for or with any Third Party (including the grant of any license to any Third
Party) with respect to discovery, research, development, manufacture or
commercialization in the Field of an oligonucleotide that is designed to bind to
the RNA that encodes a Collaboration Target from the date such gene target was
designated a Collaboration Target under this Agreement through the expiration or
earlier termination of the applicable Option Period.

 

(e)                                  The Parties’ Exclusivity Covenants After
Option Exercise. Except in the performance of its obligations or exercise of its
rights under this Agreement and except as set forth in Section 2.1.2, Section
2.2, Section 10.4.3 or Section 10.4.4, if Biogen Idec timely exercises an Option
in accordance with this Agreement, then neither Isis nor Biogen Idec nor their
respective Affiliates will work independently or for or with any Third Party
(including the grant of any license to any Third Party) with respect to:

 

(i)                        discovery, research or development in the Field of an
oligonucleotide that is designed to bind to the RNA that encodes the applicable
Collaboration Target related to such Option until [***]; and

 

32

--------------------------------------------------------------------------------


 

(ii)                    on a country-by-country basis, commercializing in the
Field an oligonucleotide that is designed to bind to the RNA that encodes such
Collaboration Target until [***].

 

(f)                                   Failure to Defer or Designate a High
Interest Target a Collaboration Target or Biogen Idec Alternate Modality Target.
If, after a High Interest Target achieves Target Sanction, Biogen Idec (i) fails
to timely designate such High Interest Target as a Collaboration Target or a
Biogen Idec Alternate Modality Target (or, if applicable elect to defer under
Section 1.3) on the applicable timelines set forth in Section 1.3 or
Section 1.8, (ii) fails to timely pay the applicable Milestone Payment under
Section 6.2.1 or Section 6.2.2, (iii) under Section 10.2.1 or Section 10.2.2
voluntarily terminates its license under Section 4.1.1(b) with respect to a High
Interest Target Biogen Idec designated as a Biogen Idec Alternate Modality
Target, or (iv) notifies Isis that it has terminated an ALS Collaboration
Program after the Initiation of a Phase 1 Trial for such program or fails to
timely pay a milestone payment under Section 6.5 with respect to a particular
ALS Collaboration Program, then in each case for a period of [***] after the
date of such failure or such termination, as applicable, (x) neither Biogen Idec
nor its Affiliates will independently or for or with any Third Party (including
the grant of any license to any Third Party) discover, research, develop,
manufacture or commercialize an oligonucleotide designed to bind to the RNA
encoding such High Interest Target and (y) if Biogen Idec or any of its
Affiliates or licensees discovers, researches, develops, manufactures or
commercializes a Biogen Idec Alternate Modality Product for such High Interest
Target and such High Interest Target is not a Pre-Existing Target, then (A) the
provisions of ARTICLE 6 will apply with respect to such Biogen Idec Alternate
Modality Product, (B) Biogen Idec will pay Isis all amounts owed (or which would
have been owed absent such original failure or such termination) under such
ARTICLE 6 with respect to such Biogen Idec Alternate Modality Product (to the
extent such amounts have not previously been paid with respect to the applicable
Biogen Idec Alternate Modality Target) in accordance with the terms hereof,
(C) to the extent Isis has the ability to do so, Isis will grant Biogen Idec the
license under Section 4.1.1(b) with respect to such Biogen Idec Alternate
Modality Target, and (D) Section 2.1.1(c) will not apply with respect to such
Biogen Idec Alternate Modality Product.  For the avoidance of doubt, nothing in
this Agreement shall restrict Biogen Idec’s or its Affiliate’s or licensee’s
discovery, research, development, manufacture, or commercialization of a product
for a Pre-Existing Target that is not an oligonucleotide designed to bind to the
RNA that encodes such Pre-Existing Target.

 

33

--------------------------------------------------------------------------------


 

2.1.2.                  Limitations and Exceptions to Isis’ Exclusivity
Covenants. Notwithstanding anything to the contrary in this Agreement, Isis’
practice of the following will not violate Section 2.1.1, Section 2.2 or
Section (d) of APPENDIX 3:

 

(a)                                 Any activities pursuant to the Prior
Agreements as in effect on the Effective Date;

 

(b)                                 The granting of, or performance of
obligations under, Permitted Licenses;

 

(c)                                  The research, development or
commercialization of a Multi-Indication Compound to the extent permitted under
APPENDIX 3; and

 

(d)                                 The exercise of its rights under
Section 3.2.2.

 

2.1.3.                  Effect of Exclusivity on Indications. The Compounds are
designed to bind to the RNA that encodes a Collaboration Target with the intent
of treating a Neurological Disease in the Field. Isis and Biogen Idec are
subject to exclusivity obligations under Section 2.1; however, the Parties
acknowledge and agree that, except as otherwise provided herein, each Party and
its Affiliates (on its own or with a Third Party) may continue to discover,
research, develop, manufacture and commercialize products that are designed to
bind to the RNA that encodes a gene that is not (i) a High Interest Target to
the extent Section 2.1.1(a) still applies, (ii) a Biogen Idec Alternate Modality
Target to the extent Section 2.1.1(c) still applies, or (iii) a Collaboration
Target, in each case for any indication, even if such products are designed to
treat a Neurological Disease.

 

2.2.                            Right of First Negotiation for Follow-On
Compounds. On a Collaboration Program-by-Collaboration Program basis, during the
period commencing on the Effective Date and ending upon (i) if the applicable
Option is not exercised in accordance with this Agreement, [***], or (ii) if the
applicable Option is exercised in accordance with this Agreement, [***] (such
period, the “ROFN Period”), Isis hereby grants to Biogen Idec a right of first
negotiation to develop and commercialize any Follow-On Compound developed by or
on behalf of Isis, which right of first negotiation is granted on the following
terms and conditions:

 

2.2.1.                  Within [***], Biogen Idec may provide Isis with a
non-binding, good faith written notice expressing Biogen Idec’s desire for Isis
to identify a Follow-On Compound (a “Follow-On Interest Notice”). If (i) Biogen
Idec does not, within such [***] period, provide Isis with a Follow-On Interest
Notice, or (ii) Biogen Idec does timely provide Isis with a Follow-On Interest
Notice but the Parties do not agree on a [***] related to such Follow-On
Compound by 5:00 pm (Eastern Time) on the [***] following the date of Option
exercise, then, Isis may work independently or with any of its Affiliates or any
Third Party with respect to the discovery, research, development and manufacture
of a Follow-On Compound; provided, however, that during the ROFN Period, Isis
will not grant any license (or an option to obtain such a license) under any
intellectual property owned,

 

34

--------------------------------------------------------------------------------


 

controlled or licensed by Isis to make, use or sell any Follow-On Compound (a
“Follow-On Agreement”) unless and until Isis provides a written notice to Biogen
Idec (a “Follow-On Negotiation Notice”), which notice identifies [***].  Isis
will not initiate negotiations regarding or enter into such a Follow-On
Agreement with any Third Party until [***] (each, a “ROFN Termination Event”).

 

2.2.2.                  If Biogen Idec or one of its Affiliates responds within
[***] after its receipt of the Follow-On Negotiation Notice indicating that
Biogen Idec or one of its Affiliates desires to negotiate with Isis regarding
the proposed Follow-On Agreement, Isis and Biogen Idec or one of its Affiliates
will negotiate in good faith with each other until the [***] after the date Isis
provided Biogen Idec the Follow-On Negotiation Notice (or such other period as
mutually agreed by the Parties) (the “Negotiation Period”) regarding a mutually
satisfactory Follow-On Agreement (which may take the form of an amendment to
this Agreement). During the Negotiation Period, Isis will make at least [***] to
Biogen Idec or its Affiliate setting forth all material business and legal terms
on which Isis would be willing to enter into the proposed Follow-On Agreement
with Isis; provided, that neither Party will have any obligation to enter into a
Follow-On Agreement. If the Negotiation Period expires before Biogen Idec or its
Affiliate and Isis have entered into such a Follow-On Agreement, Isis will have
no further obligation to negotiate with Biogen Idec or its Affiliates with
respect to such Follow-On Agreement and Isis will be free to negotiate and enter
an agreement with a Third Party with respect to a Follow-On Agreement [***];
provided, however, that Isis will not enter into any such Follow-On Agreement
with any Third Party unless the terms and pricing of such Follow-On Agreement,
[***] during the Negotiation Period. If, with respect to any Follow-On Compound
that was the subject of the Follow-On Agreement previously discussed by the
Parties, after the end of the Negotiation Period and prior to Isis entering into
a Follow-On Agreement with a Third Party, [***] regarding the Follow-On
Compound, Isis’ obligations and Biogen Idec’s rights under Section 2.2.1 and
this Section 2.2.2 will reset and Isis will provide Biogen Idec with a new
Follow-On Negotiation Notice.

 

2.2.3.                  Any Follow-On Agreement entered into by Isis with a
Third Party in accordance with Section 2.2.2 will be a Permitted License to the
extent related to the Follow-On Compound.

 

2.2.4.                  Notwithstanding anything to the contrary in this
Agreement, until [***], Isis will provide to Biogen Idec a Follow-On Negotiation
Notice for each [***] pursuant to this Section 2.2, unless Isis enters into a
Follow-On Agreement with a Third Party pursuant to this Section 2.2 and the
terms of such agreement do not permit Isis to grant Biogen Idec rights with
respect to the applicable Follow-On Compound.

 

Except as expressly set forth in Section 2.1.2, Section 2.2, or Section 10.4.4,
in no event will Isis have the right to [***].

 

35

--------------------------------------------------------------------------------


 

ARTICLE 3.
EXCLUSIVE OPTION

 

3.1.                            Option.

 

3.1.1.                  Advance Data Disclosure. On or about 90 days before the
date on which Isis estimates that the database will be locked for the first PoC
Trial for a particular Collaboration Program that is being conducted by Isis
(each an “Estimated Lock Date”), Isis will provide Biogen Idec with a written
notice of such Estimated Lock Date. If Biogen Idec provides written notice to
Isis [***] after Biogen Idec’s receipt of the notice regarding the Estimated
Lock Date that Biogen Idec has a good faith intention to exercise the Option for
the applicable Collaboration Program under Section 3.1.3, then as soon as
reasonably practicable after Isis receives such notice from Biogen Idec, Isis
will provide Biogen Idec with an early preview of the information to be included
in the [***] for the applicable Collaboration Program to the extent then in
Isis’ possession and not already provided to Biogen Idec, to assist Biogen Idec
with its decision of whether to exercise the Option. Within 15 Business Days
after Biogen Idec’s receipt of such data, Biogen Idec will provide Isis with a
[***] notice of whether Biogen Idec still intends to exercise the Option for the
applicable Collaboration Program, provided, however, that Biogen Idec’s failure
to do so will not be deemed a breach of this Agreement.

 

3.1.2.                  PoC Trial Completion Notice. On a Collaboration
Program-by-Collaboration Program basis where Isis conducts the first PoC
Trial, Isis will provide to Biogen Idec or its designated Affiliate (i) a copy
of the most recent Investigator’s Brochure for the applicable Collaboration
Product, (ii) written notice from Isis regarding completion of the first PoC
Trial, and (iii) the PoC Data Package for such Collaboration Program, to the
extent not already provided to Biogen Idec under Section 3.1.1 above (such
notice and package, a “PoC Trial Completion Notice”) promptly, and in any event
within [***] days after database lock for the PoC Trial for such Collaboration
Program.  Within 15 days of receipt of the PoC Trial Completion Notice, Biogen
Idec or an Affiliate will notify Isis of any omissions or deficiencies that
Biogen Idec or its Affiliate believes in good faith cause the PoC Trial Notice
to be incomplete (“Deficiency Notice”). Isis will promptly, and in any event
within 15 days of receipt of the Deficiency Notice, resubmit a complete PoC
Trial Completion Notice to Biogen Idec or its designated Affiliate, including
any information required to be included in the PoC Data Package that Biogen Idec
identified in the Deficiency Notice. If the Parties do not agree as to whether
the PoC Trial Completion Notice is complete, the matter will be referred to the
Executives for resolution. The Executives will meet promptly and negotiate in
good faith to resolve the dispute and agree upon a complete PoC Trial Completion
Notice.

 

3.1.3.                  Option and Option Deadline. On a Collaboration
Program-by-Collaboration Program basis, Isis hereby grants to Biogen Idec and
its Affiliates an exclusive

 

36

--------------------------------------------------------------------------------


 

option to obtain the license set forth in Section 4.1.1(a) with respect to such
Collaboration Program (each an “Option”). Each Option for a Collaboration
Program that is not an ALS Collaboration Program will be available to Biogen
Idec and its Affiliates until 5:00 pm (Eastern Time) on the [***] following
Biogen Idec’s receipt of a complete PoC Trial Completion Notice for the
applicable Collaboration Program (the “Standard Option Deadline”). Each Option
for an ALS Collaboration Program will be available to Biogen Idec and its
Affiliates until 5:00 pm (Eastern Time) on the earlier of (A) the [***]
following Biogen Idec’s receipt of the data generated under the statistical
analysis plan after initial database lock for the first PoC Trial for the
applicable ALS Collaboration Program, and (B) the [***] of the date a
Development Candidate under such ALS Collaboration Program was designated (the
“ALS Option Deadline”); provided however, if Biogen Idec determines that an HSR
Filing is required to be made under the HSR Act to exercise an Option and
notifies Isis of such determination within [***] after Biogen Idec’s receipt of
the complete PoC Trial Completion Notice, the Parties will promptly file an HSR
Filing in accordance with Section 3.1.4 and the Option Deadline will be extended
until 5:00 pm (Eastern Time) on the fifth Business Day after the HSR Clearance
Date. If, by the Option Deadline, Biogen Idec or its designated Affiliate
(i) notifies Isis in writing that it wishes to exercise the applicable Option,
and (ii) pays to Isis the license fee set forth in Section 6.6, Isis will, and
hereby does, grant to Biogen Idec or its designated Affiliate the license set
forth in Section 4.1.1(a). If, by the Option Deadline, Biogen Idec or its
designated Affiliate has not both (y) provided Isis a written notice stating
that Biogen Idec is exercising its Option, and (z) paid Isis the license fee in
accordance with Section 6.6, then Biogen Idec’s Option for the applicable
Collaboration Program will expire.

 

3.1.4.                  HSR Compliance.

 

(a)                                 HSR Filing. If Biogen Idec notifies Isis
pursuant to Section 1.7 or Section 3.1.3 that an HSR Filing is required for
Biogen Idec to receive the license under Section 4.1.1(b) or exercise an Option
under this Agreement, each of Biogen Idec and Isis will, within five Business
Days after such notice from Biogen Idec (or such later time as may be agreed to
in writing by the Parties), file with the United States Federal Trade Commission
(“FTC”) and the Antitrust Division of the United States Department of Justice
(“DOJ”), any HSR Filing required with respect to the transactions contemplated
hereby. The Parties will cooperate with one another to the extent necessary in
the preparation of any such HSR Filing. Each Party will be responsible for its
own costs and expenses (other than filing fees, which Biogen Idec will pay)
associated with any HSR Filing.

 

(b)                                 HSR Clearance. In furtherance of obtaining
HSR Clearance for an HSR Filing filed under Section 3.1.4(a), Isis and Biogen
Idec will use their respective commercially reasonable efforts to resolve as
promptly as

 

37

--------------------------------------------------------------------------------


 

practicable any objections that may be asserted with respect to this Agreement
or the transactions contemplated by this Agreement under any antitrust,
competition or trade regulatory law. In connection with obtaining such HSR
Clearance from the FTC, the DOJ or any other governmental authority, Biogen Idec
and its Affiliates will not be required to (i) sell, divest (including through a
license or a reversion of licensed or assigned rights), hold separate, transfer
or dispose of any assets, operations, rights, product lines, businesses or
interest therein of Biogen Idec or any of its Affiliates (or consent to any of
the foregoing actions); or (ii) litigate or otherwise formally oppose any
determination (whether judicial or administrative in nature) by a governmental
authority seeking to impose any of the restrictions referenced in clause
(i) above.

 

3.2.                            Changing or Adding Modalities.

 

3.2.1.                  Changing to a Collaboration Target. Provided that Biogen
Idec has complied with its diligence obligations under Section 2.1.1(c) and
Section 5.1.2, at any time during the Research Term after Biogen Idec has made
the applicable payment under Section 6.2.2 with respect to a Biogen Idec
Alternate Modality Product, subject to Section 3.2.3(a), Biogen Idec may elect
to change such Biogen Idec Alternate Modality Target to a Collaboration Target
upon written notice to Isis. Thereafter, (i) Biogen Idec will pay Isis the
milestone payment under Section 6.2.1 (as such payment may be modified pursuant
to Section 3.2.3(a)), such payment to be made within [***] days after Biogen
Idec’s notice under this Section 3.2.1, (ii) Isis will prepare and submit to the
Neurology JRC an ASO Development Candidate Identification Plan for such
Collaboration Target within [***] days after receipt of Biogen Idec’s notice
pursuant to this Section 3.2.1, which plan will be agreed upon as provided in
Section 1.10.1(a), (iii) the Parties will seek to discover and develop a
Development Candidate for such target pursuant to such plan and the provisions
of this Agreement and (iv) such target will no longer be a Biogen Idec Alternate
Modality Target hereunder.

 

3.2.2.                  Changing to a Biogen Idec Alternate Modality Target.  At
any time during the Term after Biogen Idec has made the applicable payment under
Section 6.2.1 for a Collaboration Program, Biogen Idec may elect to change the
applicable Collaboration Target under such Collaboration Program to a Biogen
Idec Alternate Modality Target upon written notice to Isis, in which case the
provisions of Section 3.2.3(b) will apply, and as of the date of such notice,
Isis will be deemed to have granted Biogen Idec the license under
Section 4.1.1(b) with respect to such target and such target will no longer be a
Collaboration Target hereunder; provided, however, that Biogen Idec will not
have the right to change a Collaboration Target to a Biogen Idec Alternate
Modality Target if such Collaboration Target is a Pre-Existing Target.  Within
[***] days of the later of (i) Isis’ receipt of Biogen Idec’s notice electing to
change a particular Collaboration Target to a Biogen Idec Alternate Modality
Target, and (ii) Isis’ receipt of the

 

38

--------------------------------------------------------------------------------


 

data generated under the statistical analysis plan after initial database lock
for any ongoing Clinical Study under the applicable Collaboration Program, by
written notice to Biogen Idec, Isis may elect to either (1) cease all
development activities under this Agreement relating to any ASO designed to bind
to the applicable Biogen Idec Alternate Modality Target (i.e., the former
Collaboration Target), until otherwise permitted to conduct such development
activities under Section 2.1.1(c), or (2) subject to Section 3.2.3(b), continue
to develop and commercialize on its own or with a Third Party such ASOs (or any
other oligonucleotides) designed to bind to the applicable Biogen Idec Alternate
Modality Target (i.e., the former Collaboration Target).  If Isis makes an
election under clause (2) of this Section 3.2.2, then Section 10.4.3(d) will
apply to such former Collaboration Target.

 

3.2.3.                  Economics for Changing Modalities.

 

(a)                                 If, pursuant to Section 3.2.1, Biogen Idec
elects to change a Biogen Idec Alternate Modality Target to a Collaboration
Target, the provisions related to Collaboration Programs under this Agreement,
including to Sections 6.2, 6.4, 6.6, 6.7, and 6.10 will apply with respect to
such Collaboration Target, provided however that (i) if Biogen Idec paid Isis
the milestone payment under Section 6.2.2 with respect to such target prior to
the date such target changed to a Collaboration Target, then the milestone
payment under Section 6.2.1 with respect to such Collaboration Target will be
reduced to $[***], (ii) if Biogen Idec paid Isis a milestone payment under
Section 6.3 with respect to such target prior to the date such target changed to
a Collaboration Target, then Biogen Idec may credit the amount of such payments
against the amounts due Isis under Sections 6.6 and, to the extent applicable,
Section 6.7.

 

(b)                                 If, pursuant to Section 3.2.2, Biogen Idec
elects to designate a Collaboration Target as a Biogen Idec Alternate Modality
Target, the provisions related to Biogen Idec Alternate Modality Programs under
this Agreement, including Sections 6.3 and 6.9 will apply with respect to such
Biogen Idec Alternate Modality Target; provided however that (i) if the
Collaboration Target Biogen Idec changed to a Biogen Idec Alternate Modality
Target was not an ALS Target, then no payment will be due under Section 6.2.2
with respect to such Biogen Idec Alternate Modality Target and (ii) if Isis
elects to continue to develop and commercialize such oligonucleotides under
clause (2) of Section 3.2.2 Biogen Idec will not be required to pay Isis any
un-accrued milestone payments or royalties under Section 6.3 and Section 6.9
solely with respect to the applicable Biogen Idec Alternative Modality Product
Developed and Commercialized by Biogen Idec as a result of its conversion to a
Biogen Idec Alternative Modality Target under Section 3.2.2.

 

39

--------------------------------------------------------------------------------


 

3.2.4.                  Adding an Additional Modality.

 

3.2.4.1                              Adding a Collaboration Target. Provided
that Biogen Idec has complied with its diligence obligations under
Section 2.1.1(c) and Section 5.1.2, at any time during the Research Term after
Biogen Idec has made the applicable payment under Section 6.2.2 with respect to
a Biogen Idec Alternate Modality Target, Biogen Idec may elect to add such
Biogen Idec Alternate Modality Target as a Collaboration Target upon written
notice to Isis. Thereafter, (i) Biogen Idec will pay Isis the milestone payment
under Section 6.2.1, such payment to be made within [***] days after Biogen
Idec’s notice under this Section 3.2.4.1, (ii) Isis will prepare and submit to
the Neurology JRC an ASO Development Candidate Identification Plan for such
Collaboration Target within [***] days after receipt of Biogen Idec’s notice
pursuant to this Section 3.2.4.1, which plan will be agreed upon as provided in
Section 1.10.1(a) and the Parties will seek to discover and develop a
Development Candidate for such target pursuant to such plan and the provisions
of this Agreement (including, for the avoidance of doubt, the provisions of
ARTICLE 6), (iii) Section 2.1.1(c) will not apply with respect to any activities
conducted by Isis pursuant to a Neurology Plan with respect to such target and
(iv) Biogen Idec may continue Developing, Manufacturing and Commercializing a
Biogen Idec Alternate Modality Product for the applicable Biogen Idec Alternate
Modality Target in accordance with the terms of this Agreement (including, for
the avoidance of doubt, the provisions of ARTICLE 6).

 

3.2.4.2                              Adding a Biogen Idec Alternate Modality
Target. At any time during the Term after Biogen Idec has made the applicable
payment under Section 6.2.1 for a Collaboration Program, Biogen Idec may elect
to add such Collaboration Target as a Biogen Idec Alternate Modality Target upon
written notice to Isis; provided, however, that Biogen Idec shall not have the
right to add such Collaboration Target as a Biogen Idec Alternative Modality
Target if such Collaboration Target is a Pre-Existing Target. Thereafter,
(a) upon Biogen Idec’s payment of the applicable milestone under Section 6.2.2,
subject to Section 3.2.5, such payment to be made within [***] days after Biogen
Idec’s notice under this Section 3.2.4.2, (i) Isis will be deemed to have
granted Biogen Idec the license under Section 4.1.1(b) with respect to such
target and (ii) Biogen Idec may Develop, Manufacture and Commercialize a Biogen
Idec Alternate Modality Product for the applicable Biogen Idec Alternate
Modality Target in accordance with the terms of this Agreement (including, for
the avoidance of doubt, the provisions of ARTICLE 6) and (b) the Parties will
continue all activities under this Agreement with respect to the applicable
Collaboration Program.

 

40

--------------------------------------------------------------------------------


 

3.2.5.                  HSR Compliance with Respect to Biogen Idec Alternate
Modality Targets.  If Biogen Idec determines that an HSR Filing is required to
be made under the HSR Act for Biogen Idec to receive the license under
Section 4.1.1(b) with respect to any Biogen Idec Alternate Modality Target that
is designated under Section 3.2.2 or Section 3.2.4.2 and notifies Isis of such
determination within 10 days after the Biogen Idec’s notice to Isis under such
section, the Parties will promptly file an HSR Filing in accordance with
Section 3.1.4 and the deadline for Biogen Idec to pay Isis the milestone payment
(or, if applicable, a portion thereof as provided in Section 3.2.3) under
Section 6.2.2 will be extended until 5:00 pm (Eastern Time) on the fifth
Business Day after the HSR Clearance Date.

 

3.2.6.                  Changes One-Time Only. Once Biogen Idec has elected to
change a Collaboration Target to a Biogen Idec Alternate Modality Target, or to
change a Biogen Idec Alternate Modality Target to a Collaboration Target under
Section 3.2.1 or Section 3.2.2, as applicable, Biogen Idec cannot exercise its
rights under Section 3.2 to change such target back to a Collaboration Target or
Biogen Idec Alternate Modality Target, as applicable, or add such a
Collaboration Target or Biogen Idec Alternate Modality Target, as applicable,
without Isis’ written consent.

 

3.3.                            Restrictions on Isis’ Right to Grant Diagnostic
Rights; Right to Negotiate Diagnostic Rights.

 

3.3.1.                  On a Collaboration Product-by-Collaboration Product and
Biogen Idec Alternate Modality Product-by-Biogen Idec Alternate Modality Product
basis, Isis hereby grants to Biogen Idec and its Affiliates an option (the
“Diagnostic Option”) to negotiate during the Full Royalty Period or Biogen Idec
Alternate Modality Royalty Period, as applicable, the terms of an agreement
under which [***]. The Diagnostic Option will be available to Biogen Idec and
its Affiliates until the expiration of the [***] or [***], as applicable, for
the applicable Collaboration Product or Biogen Idec Alternate Modality Product.

 

3.3.2.                  During the [***] or [***], as applicable, Isis (i) has
the right to [***], and (ii) will not [***].

 

3.3.3.                  If, during the [***] or [***], as applicable, Isis
grants any Third Party a [***], then Isis will promptly notify Biogen Idec of
such [***] and will offer Biogen Idec a [***].

 

41

--------------------------------------------------------------------------------


 

ARTICLE 4.
LICENSE GRANTS TO BIOGEN IDEC

 

4.1.                            License Grants to Biogen Idec.

 

4.1.1.                  Development and Commercialization Licenses.

 

(a)                                 Collaboration Products. Subject to the terms
and conditions of this Agreement, on a Collaboration Program-by-Collaboration
Program basis, effective upon Biogen Idec’s exercise of the Option for a
particular Collaboration Program in accordance with this Agreement, Isis grants
to Biogen Idec a worldwide, exclusive, royalty-bearing, sublicensable (in
accordance with Section 4.1.2 below) license under the Licensed Technology to
research, Develop, Manufacture, have Manufactured (in accordance with
Section 4.1.2 below), register, market and Commercialize Collaboration Products
under such Collaboration Program in the Field.

 

(b)                                 Biogen Idec Alternate Modality Products.
Subject to the terms and conditions of this Agreement, on a Biogen Idec
Alternate Modality Target-by-Biogen Idec Alternate Modality Target basis,
effective upon the date Biogen Idec pays Isis the milestone payment under
Section 6.2.2 for a particular Biogen Idec Alternate Modality Target, Isis
grants to Biogen Idec a worldwide, exclusive, royalty-bearing, sublicensable (in
accordance with Section 4.1.2 below) license under the Licensed Technology to
research, Develop, Manufacture, have Manufactured (in accordance with
Section 4.1.2 below), register, market and Commercialize Biogen Idec Alternate
Modality Products in the Field.

 

4.1.2.                  Sublicense Rights; CMO Licenses.

 

(a)                                 Subject to the terms and conditions of this
Agreement, Biogen Idec will have the right to grant sublicenses under the
licenses granted under Section 4.1.1(a) and Section 4.1.1(b) above:

 

(i)                        under the Isis Core Technology Patents, Isis
Product-Specific Patents and Isis Know-How, to an Affiliate of Biogen Idec or a
Third Party; and

 

(ii)                    under the Isis Manufacturing and Analytical Patents and
Isis Manufacturing and Analytical Know-How, solely to (y) [***] or (z) [***];

 

provided that each such sublicense will be subject to, and consistent with, the
terms and conditions of this Agreement. If, within [***] days of first learning
of any breach of such sublicense terms, Biogen Idec fails to take any action to
enforce the sublicense terms of a sublicense

 

42

--------------------------------------------------------------------------------


 

granted pursuant to this Section 4.1.2, which failure would cause an adverse
effect on Isis, Biogen Idec hereby grants Isis the right to enforce such
sublicense terms on Biogen Idec’s behalf and will cooperate with Isis (which
cooperation will be at Biogen Idec’s sole expense and will include, Biogen Idec
joining any action before a court or administrative body filed by Isis against
such Sublicensee if and to the extent necessary for Isis to have legal standing
before such court or administrative body) in connection with enforcing such
terms. Biogen Idec will provide Isis with a true and complete copy of any
sublicense granted pursuant to this Section 4.1.2 within [***] days after the
execution thereof.

 

(b)                                 In connection with Biogen Idec’s selecting
and engaging one or more CMOs to supply Clinical Supplies after a license is
granted under Section 4.1.1, or supply API and Finished Drug Product for
Commercialization, Isis will, at Biogen Idec’s option, either (1) grant a
license from Isis to [***] under the [***] to the extent necessary for [***],
which Isis agrees it will grant to [***], or (2) permit Biogen Idec to grant a
sublicense from Biogen Idec to [***]. For Collaboration Products, each such
manufacturing agreement between Biogen Idec and a CMO will contain [***]. Biogen
Idec will provide Isis with a true and complete copy of any manufacturing
agreement entered into with a CMO within [***] days after the execution thereof.
Notwithstanding the foregoing, if Isis fails to comply with the terms of this
Section 4.1.2(b) and does not cure such failure within 90 days after written
notice from Biogen Idec specifying the details of any such failure, Biogen Idec
will have the right to [***].

 

(c)                      Effect of Termination on Sublicenses. If this Agreement
terminates for any reason, any Sublicensee will, from the effective date of such
termination, automatically become a direct licensee of Isis with respect to the
rights sublicensed to the Sublicensee by Biogen Idec; so long as (i) such
Sublicensee is not in breach of its sublicense agreement, (ii) such Sublicensee
agrees in writing to comply with all of the terms of this Agreement to the
extent applicable to the rights originally sublicensed to it by Biogen Idec, and
(iii) such Sublicensee agrees to pay directly to Isis such Sublicensee’s
payments under this Agreement to the extent applicable to the rights sublicensed
to it by Biogen Idec. Biogen Idec agrees that it will confirm clause (i) of the
foregoing in writing at the request and for the benefit of Isis and if
requested, the Sublicensee.

 

4.1.3.                  No Implied Licenses. All rights in and to Licensed
Technology not expressly licensed to Biogen Idec under this Agreement are hereby
retained by Isis or its Affiliates. All rights in and to Biogen Idec Technology
not expressly licensed or assigned to Isis under this Agreement, are hereby
retained by Biogen Idec or its Affiliates. Except as expressly provided in this
Agreement or to perform Biogen Idec Activities or Isis Activities, as
applicable, no Party will be deemed by

 

43

--------------------------------------------------------------------------------


 

estoppel or implication to have granted the other Party any license or other
right with respect to any intellectual property.

 

4.1.4.                  License Conditions; Limitations. Subject to
Section 6.13, any license granted under Section 4.1.1, and the sublicense rights
under Section 4.1.2 are subject to and limited by (i) any applicable Third Party
Obligations, (ii) the Prior Agreements, and (iii) the Isis In-License
Agreements, in each case to the extent the provisions of such obligations or
agreements are specifically disclosed to Biogen Idec in writing (or via
electronic data room) prior to the date the applicable license under
Section 4.1.1 is granted hereunder. With respect to Collaboration Products, Isis
will disclose to Biogen Idec any Third Party Obligations Isis believes apply to
applicable Collaboration Products each time Isis provides (x) the [***]; (y) the
[***]; and (z) the [***], and Biogen Idec will have the right to elect to
exclude any Third Party Patent Rights and Know-How to which such Third Party
Obligations apply by providing Isis written notice prior to Option exercise. If,
prior to the date the applicable license under Section 4.1.1 is granted
hereunder, Biogen Idec provides Isis with such a written notice to exclude
certain Third Party Patent Rights and Know-How from such license, such Third
Party Patent Rights and Know-How will not be included in the Licensed Technology
licensed with respect to the applicable Products under this Agreement. If Biogen
Idec does not provide Isis with such a written notice to exclude such Third
Party Patent Rights and Know-How prior to the date the applicable license under
Section 4.1.1 is granted hereunder, such Third Party Patent Rights and Know-How
(and any Third Party Obligations to the extent applicable to Products) will be
included in the Licensed Technology licensed with respect to the applicable
Products under this Agreement.

 

4.1.5.                  Trademarks for Products. If Biogen Idec is granted a
license under Section 4.1.1 for a particular Product, to the extent that
(i) Isis owns any trademark(s) specific to such Product which Isis used prior to
the date such license was granted, and (ii) Biogen Idec reasonably believes such
trademark(s) would be necessary or useful for the marketing and sale of the
applicable Product, then upon Biogen Idec’s request and at Biogen Idec’s sole
cost and expense relating to such assignment, Isis will assign its rights and
title to such trademark(s) to Biogen Idec or one or more designated Affiliates
sufficiently in advance of the First Commercial Sale of the Product to enable
Biogen Idec or its Affiliates to offer such Product for sale under such
trademark(s). Other than trademarks owned by Isis prior to the date the
applicable license under Section 4.1.1 is granted hereunder, Biogen Idec or its
designated Affiliate will be solely responsible for developing, selecting,
searching, registering and maintaining, and, subject to Section 10.4, will be
the exclusive owner of, all trademarks, trade dress, logos, slogans, designs,
copyrights and domain names used on or in connection with Products.

 

44

--------------------------------------------------------------------------------


 

4.2.                            Assignment of Isis Product-Specific Patents;
Grant Back to Isis.

 

4.2.1.                  Assignment to Biogen Idec. After Biogen Idec has
obtained the license for a particular Collaboration Program or Biogen Idec
Alternate Modality Target under Section 4.1.1 and following review and
consideration by the Joint Patent Committee, Isis will assign to Biogen Idec or
one or more of its designated Affiliates, Isis’ ownership interest in (i) all
Isis Product-Specific Patents related to such Collaboration Program or Biogen
Idec Alternate Modality Target in the Field that are owned by Isis (whether
solely owned or jointly owned with one or more Third Parties), and (ii) any
Jointly-Owned Program Patents Covering Products related to such Collaboration
Program or such Biogen Idec Alternate Modality Target, and thereafter Isis will
have no further right to control any aspect of the Prosecution and Maintenance
of such Isis Product Specific Patents and such Jointly-Owned Program Patents.
The assignment of Patent Rights assigned in this Section 4.2.1 will occur within
[***] days of Biogen Idec obtaining the applicable license under Section 4.1.1.

 

4.2.2.                  Grant Back to Isis. Biogen Idec grants to Isis a
worldwide, exclusive, sublicensable license under any Isis Product Specific
Patents and Jointly-Owned Program Patents assigned to Biogen Idec under
Section 4.2.1, (i) for all [***], (ii) to conduct activities under other ASO
Development Candidate Identification Plans and Initial Development Plans,
(iii) to [***] to the extent permitted by this Agreement, (iv) to [***] to the
extent permitted under APPENDIX 3, and (v) to exercise Isis’ rights under
Section 2.1.1(f) (if applicable) or Section 3.2.2.

 

4.3.                            Data Licenses.

 

4.3.1.                  Data License to Biogen Idec.  Isis hereby grants Biogen
Idec a worldwide, non-exclusive, royalty-free, sublicenseable license under any
data included in the Isis Program Know-How for (a) any use other than in
connection with the development, manufacture or commercialization of an
oligonucleotide and (b) use in connection with the development, manufacture or
commercialization any oligonucleotide that is being developed or commercialized
by the Parties under this Agreement or any Isis/Biogen Idec Preexisting
Development Agreement.

 

4.3.2.                  Data License to Isis.  Biogen Idec hereby grants Isis a
worldwide, non-exclusive, royalty-free, sublicenseable license under any data
included in the Biogen Idec Program Know-How solely for use in connection with
the development, manufacture or commercialization of oligonucleotides to the
extent permitted by this Agreement and any Isis/Biogen Idec Preexisting
Development Agreement.

 

4.4.                            Enabling Patent Licenses.

 

4.4.1.                  Future Licenses. Subject to the terms and conditions of
this Agreement (including Biogen Idec’s exclusivity covenants under
Section 2.1.1), prior to Option exercise, if necessary for Biogen Idec to
conduct any Biogen Idec Activities that are Development activities with respect
to any High Interest Target or Collaboration Target in accordance with this
Agreement, upon Isis’ receipt of a written request from Biogen Idec together
with Biogen Idec’s written agreement

 

45

--------------------------------------------------------------------------------


 

[***] Isis [***] arising under any Third Party agreement as a result of granting
Biogen Idec the license under this Section 4.4.1, Isis will grant to Biogen Idec
a non-exclusive, royalty-free license under any Licensed Technology [***] to
conduct such activities.

 

4.4.2.                  Enabling Patent License to Biogen Idec.  Subject to the
terms and conditions of this Agreement (including Biogen Idec’s exclusivity
covenants under Section 2.1.1), Isis hereby grants Biogen Idec an irrevocable,
worldwide, non-exclusive, sublicenseable license under any Isis Program
Technology to research, develop, manufacture, have manufactured and
commercialize (a) a product that is being developed or commercialized by the
Parties under any Isis/Biogen Idec Preexisting Development Agreement, and
(b) products that do not include an oligonucleotide as an active pharmaceutical
ingredient.  Such license in clause (b) above is royalty-free; except that if a
product being sold by Biogen Idec, its Affiliates or sublicensee is Covered by a
Target Related Isis Program Claim, then on a country-by-country basis Biogen
Idec will pay Isis a royalty equal to [***]% of Net Sales of any product sold by
Biogen Idec, its Affiliates or sublicensees so long as such product is Covered
by such Target Related Isis Program Claim in such country.  A “Target Related
Isis Program Claim” means a Valid Claim that (i) is within an Isis Program
Patent that is solely owned by Isis, (ii) Covers a product being sold by Biogen
Idec, its Affiliates or Sublicensee, and (iii) claims a gene target, or a method
of modulating such gene target to achieve a prophylactic or therapeutic
effect/benefit.

 

4.4.3.                  Enabling Patent License to Isis.  Subject to the terms
and conditions of this Agreement (including Isis’ exclusivity covenants under
Section 2.1.1), Biogen Idec hereby grants Isis an irrevocable, worldwide,
non-exclusive, sublicenseable license under any Biogen Idec Program Technology
to research, develop, manufacture, have manufactured and commercialize products
that include an oligonucleotide as an active pharmaceutical ingredient (other
than a product that is being developed or commercialized by the Parties under
any Isis/Biogen Idec Preexisting Development Agreement).  Such license is
royalty-free; except that if a product being sold by Isis, its Affiliates or
Sublicensee is Covered by a Target Related Biogen Idec Program Claim, then on a
country-by-country basis Isis will pay Biogen Idec a royalty equal to [***]% of
net sales of any product sold by Isis, its Affiliates or sublicensees, then so
long as such product is Covered by such Target Related Biogen Idec Program Claim
in such country.  A “Target Related Biogen Idec Program Claim” means a Valid
Claim that (i) is within a Biogen Idec Program Patent that is solely owned by
Biogen Idec, (ii) Covers a product being sold by Isis, its Affiliates or
Sublicensee, and (iii) claims a gene target, or a method of modulating such gene
target to achieve a prophylactic or therapeutic effect/benefit.

 

4.5.                            Ownership of and Assistance with Regulatory
Filings. If requested by Biogen Idec, Isis’ and Biogen Idec’s regulatory teams
will meet and begin to prepare a plan, which plan will be complete no later than
[***] prior to such anticipated filing date, for drafting

 

46

--------------------------------------------------------------------------------


 

and reviewing the sections of the NDA and MAA for the applicable Collaboration
Product (including establishing responsibilities for drafting and reviewing
common technical document (“CTD”) modules, authorship, plan activity timelines
and associated costs and expenses) to ensure a smooth transition to Biogen Idec,
accelerate CTD completion and facilitate rapid NDA and MAA filing. Each CTD will
be consistent with the Specific Performance Milestone Events for the applicable
Collaboration Program.  The Parties regulatory teams will submit such plan to
the CSC, if still active.  The Parties will act in good faith and mutually agree
upon each such plan, provided, however, that, after exercising an Option for the
applicable Collaboration Program, Biogen Idec will have final decision making
authority with respect to the [***]. Once such plan is complete, each Party will
use Commercially Reasonable Efforts to execute their respective tasks and
responsibilities under such plan in the time frames set forth in such plan.
After exercising an Option for a particular Collaboration Program, if Biogen
Idec requests, Isis will assist Biogen Idec in preparing regulatory filings for
the Collaboration Product, under terms negotiated in good faith between Isis and
Biogen Idec, including payment for Isis’ time at Isis’ then applicable FTE Rate
plus any reasonable out of pocket expenses incurred by Isis in providing such
assistance, utilizing the payment mechanism set forth in Section 1.14.

 

4.6.                            Subcontracting. Subject to the terms of this
Section 4.6, each Party will have the right to engage Third-Party subcontractors
to perform certain of its obligations under this Agreement. Any subcontractor to
be engaged by a Party to perform a Party’s obligations set forth in the
Agreement will meet the qualifications typically required by such Party for the
performance of work similar in scope and complexity to the subcontracted
activity and will enter into such Party’s standard nondisclosure agreement
consistent with such Party’s standard practices. Any Party engaging a
subcontractor hereunder will remain responsible and obligated for such
activities and will not grant rights to such subcontractor that interfere with
the rights of the other Party under this Agreement. Each Party will be
responsible for any income or non-income taxes that arise as a result of such
Party’s use of any Third Party subcontractors hereunder, including payroll,
income, withholding, sales and use, VAT, customs, duties excise or property
taxes, and such taxes will not be reimbursable expenditures.

 

4.7.                            Technology Transfer after Option Exercise. On a
Collaboration Program-by-Collaboration Program basis, Isis will promptly, but no
later than [***] after Biogen Idec exercises its Option for such Collaboration
Program hereunder, deliver to Biogen Idec or one or more designated Affiliates:

 

4.7.1.                  Isis Know-How. All Isis Know-How in Isis’ possession
that has not previously been provided hereunder, for use solely in accordance
with the licenses granted under Section 4.1.1 and Section 10.4.2, including
transferring the IND for the applicable Development Candidate to Biogen Idec
together with all regulatory documentation (including drafts) related to the
applicable Development Candidate. To assist with the transfer of such Isis
Know-How, Isis will make its personnel reasonably available to Biogen Idec
during normal business hours for up to [***] ([***]) of Isis’ time for each
Collaboration Program to transfer such

 

47

--------------------------------------------------------------------------------


 

Isis Know-How under this Section 4.7.1. Thereafter, if requested by Biogen
Idec, Isis will provide Biogen Idec with a reasonable level of assistance in
connection with such transfer, which Biogen Idec will reimburse Isis for its
time incurred in providing such assistance at the then-applicable Isis FTE Rate,
plus any reasonable out-of-pocket expenses incurred by Isis in providing such
assistance, using the payment mechanism set forth in Section 1.14.

 

4.7.2.                  Isis Manufacturing and Analytical Know-How. Solely for
use by Biogen Idec, its Affiliates or a Third Party acting on Biogen Idec’s
behalf to Manufacture API in Biogen Idec’s own or an Affiliate’s manufacturing
facility, all Isis Manufacturing and Analytical Know-How in Isis’ Control
relating to applicable Products, which is necessary for the exercise by Biogen
Idec, its Affiliates or a Third Party of the Manufacturing rights granted under
Section 4.1.1(a). Upon Biogen Idec’s request, subject to Section 4.1.2, Isis
will provide up to [***] for [***] ([***]) of its time for each Collaboration
Program to transfer such Manufacturing and Analytical Know-How under this
Section 4.7.2 to any Third Party Manufacturing API, Clinical Supplies or
Finished Drug Product on Biogen Idec’s behalf solely to Manufacture API,
Clinical Supplies or Finished Drug Product in accordance with the terms of this
Agreement. Thereafter, if requested by Biogen Idec, Isis will provide Biogen
Idec with a reasonable level of assistance in connection with such transfer,
which Biogen Idec will reimburse Isis for its time incurred in providing such
assistance at the then-applicable Isis FTE Rate, plus any reasonable
out-of-pocket expenses incurred by Isis in providing such assistance, using the
payment mechanism set forth in Section 1.14.

 

4.7.3.                  API and Product. Upon Biogen Idec’s written
request, Isis will sell to Biogen Idec any bulk API, Clinical Supplies and
Finished Drug Product in Isis’ possession at the time of Option exercise, at a
price equal to [***].

 

ARTICLE 5.
DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION

 

5.1.                            Biogen Idec Diligence.

 

5.1.1.                  Collaboration Products.

 

(a)                                 Prior to Option exercise, Biogen Idec will
use Commercially Reasonable Efforts to conduct (i) any Biogen Idec Activities on
the timeline set forth in the applicable Neurology Plan, and (ii) except as
provided under Section 1.10.2(c)(ii), for each ALS Collaboration Program all
activities under each Initial Development Plan on the timeline set forth in the
applicable Initial Development Plan. Without limiting the foregoing, Biogen Idec
may discontinue Development under such an Initial Development Plan if after
having consulted, and having given good faith consideration to the
recommendations of the Neurology JDC and a mutually-agreed Third Party expert,
Biogen Idec in good faith believes

 

48

--------------------------------------------------------------------------------


 

that continuing such Development would (1) pose an unacceptable risk or threat
of harm in humans, or (2) violate any Applicable Law, ethical principles, or
principles of scientific integrity, in which case Biogen Idec will provide Isis
with reasonable advance notice of such discontinuation, including the grounds
for Biogen Idec’s determination, and Section 10.4.3 will apply.

 

(b)                                 Following an Option exercise, Biogen Idec
will be solely responsible for all Development, Manufacturing and
Commercialization activities, and for all costs and expenses associated
therewith, with respect to the Development, Manufacture and Commercialization of
applicable Products; and Biogen Idec will use Commercially Reasonable Efforts to
Develop, Manufacture and Commercialize at least one Product from each
Collaboration Program for which an Option has been exercised.

 

5.1.2.                  Biogen Idec Alternate Modality Products. Following the
date a license is granted to Biogen Idec under Section 4.1.1(b) for a particular
Biogen Idec Alternate Modality Product, Biogen Idec will be solely responsible
for all Development, Manufacturing and Commercialization activities, and for all
costs and expenses associated therewith, with respect to the development,
manufacture and commercialization of applicable Biogen Idec Alternate Modality
Products; and Biogen Idec will use Commercially Reasonable Efforts to develop,
manufacture and commercialize at least one Biogen Idec Alternate Modality
Product for each Biogen Idec Alternate Modality Target.

 

5.1.3.                  Multi-Indication Targets for Non-Neurological
Indications. Without limiting any of the foregoing, with respect to any plan for
the development and commercialization of a Multi-Indication Target Biogen Idec
has agreed to conduct pursuant to a plan mutually-agreed under APPENDIX 3,
Biogen Idec will use Commercially Reasonable Efforts to develop, manufacture and
commercialize at least one Product for such Multi-Indication Target in
accordance with such agreed plan.

 

5.1.4.                  Specific Performance Milestone Events for Collaboration
Products. Without limiting any of the foregoing, (i) following an Option
exercise for Collaboration Programs that are not ALS Collaboration Programs, and
(ii) following the designation of the Development Candidate for ALS
Collaborations, Biogen Idec will use Commercially Reasonable Efforts to achieve
the specific performance milestone events set forth in SCHEDULE 5.1.4, as such
schedule may be updated from time to time in accordance with
Section 1.10.2(d) (“Specific Performance Milestone Events”) for a Collaboration
Product on the timeline set forth in SCHEDULE 5.1.4; provided, however, [***].

 

5.1.5.                  Development Results under ALS Collaboration Programs. 
Without limiting the other provisions of this Agreement, promptly following its
generation or receipt of the results of a [***] or a Clinical Study under an ALS
Collaboration Program, as applicable, Biogen Idec will provide Isis (i) all
study reports from

 

49

--------------------------------------------------------------------------------


 

[***] studies for the applicable Collaboration Product that are intended to
support an investigational new drug application, (ii) all study reports for any
pre-clinical and clinical trials conducted by Biogen Idec for such Collaboration
Product, (iii) the data generated under the [***] for the applicable PoC
Trial(s), and (iv) copies of all filings submitted to Regulatory Authorities
regarding such Collaboration Product.

 

5.1.6.                  Integrated Development Plan for Products. On a
Product-by- Product basis, Biogen Idec will prepare a Development and global
integrated Product plan outlining key aspects of the Development of each Product
through Approval as well as key aspects of worldwide regulatory strategy, market
launch, and Commercialization, including Product sales forecasts (each, an
“Integrated Development Plan” or “IDP”). Biogen Idec will prepare the IDP no
later than (i) [***] after Option exercise for a Collaboration Product or
(ii) after the First Commercial Sale of a Biogen Idec Alternative Modality
Product, and the IDP will contain information consistent with Biogen Idec’s
development and commercialization plans for its similar products at similar
stages of development. Once Biogen Idec has prepared such plans, Biogen Idec
will update the IDP consistent with Biogen Idec’s standard practice and provide
such updates to the CSC [***] (or Isis after the CSC terminates under
Section 1.17.5). Biogen Idec and Isis will meet [***] basis to discuss the draft
of the IDP and Biogen Idec will consider, in good faith, any proposals and
comments made by the CSC (or Isis after the CSC terminates under Section 1.17.5)
for incorporation in the final IDP. Notwithstanding the foregoing, Biogen Idec’s
obligations to provide Isis with information or reports with respect to a
Product under this Section 5.1.6 will terminate if [***].

 

5.1.7.                  Investigator’s Brochure for Collaboration Products.
After Option exercise, Isis will provide to Biogen Idec an up-to-date version of
the Investigator’s Brochure for the applicable Collaboration Product. Biogen
Idec will keep Isis reasonably informed with respect to the status, activities
and progress of Development of Collaboration Products by providing updated
versions of the Investigator’s Brochure for each Collaboration Product to Isis
[***] and when Development of such Collaboration Product results in any
substantive change to the safety or risk to the Collaboration Product. Biogen
Idec’s obligations under this Section 5.1.7 will terminate with respect to a
Collaboration Product if [***].

 

5.1.8.                  Applicable Laws. Biogen Idec will perform its activities
pursuant to this Agreement in compliance with good laboratory and clinical
practices and cGMP, in each case as applicable under the laws and regulations of
the country and the state and local government wherein such activities are
conducted.

 

5.2.                            Regulatory Matters; Global Safety Database;
Pharmacovigilance Agreement.

 

5.2.1.                  IND-Holder Prior to Option Exercise. Subject to this
Section 5.2, for Collaboration Programs that are not ALS Collaboration
Programs, Isis will be the IND-holder and will be responsible for all
communications with Regulatory

 

50

--------------------------------------------------------------------------------


 

Authorities regarding such Collaboration Programs prior to the applicable Option
exercise.  Subject to this Section 5.2, for ALS Collaboration Programs, Biogen
Idec will be the IND-holder and will be responsible for all communications with
Regulatory Authorities regarding such ALS Collaboration Programs.

 

5.2.2.                  Pharmacovigilance Agreement. As soon as reasonably
practicable following designation of a particular Development Candidate, and in
any event no later than [***] prior to the date on which Isis anticipates filing
an IND for the associated Collaboration Product with a Regulatory Authority, the
Parties will enter into a Safety Drug Exchange Agreement relating to the
collection, review, assessment, tracking, exchange and filing of information
related to adverse events associated with such Collaboration Product occurring
prior to the First Commercial Sale in any country on terms substantially the
same as the terms of the Safety Drug Exchange Agreement to be entered into by
the Parties with respect to adverse events associated with products developed
under the Isis/Biogen Idec Preexisting Development Agreements. In addition,
following the Effective Date the Parties will discuss in good faith the
possibility of entering into a single Safety Drug Exchange Agreement with
respect to all activities under this Agreement and the Isis/Biogen Idec
Preexisting Development Agreements. No later than [***] days prior the date on
which Biogen Idec reasonably anticipates that it will exercise an Option, Biogen
Idec will so notify Isis and the pharmacovigilance departments of each of Isis
and Biogen Idec will meet and determine the approach to be taken for the
collection, review, assessment, tracking, exchange and filing of information
related to adverse events associated with the applicable Collaboration Product
occurring after such First Commercial Sale, consistent with the provisions of
this Section 5.2. Such approach will be documented in a separate and appropriate
written pharmacovigilance agreement between the Parties which will control with
respect to the subject matter covered therein (the “Pharmacovigilance
Agreement”). Such agreement will specify that the owner of the IND for a
Collaboration Product will be the global commercial safety database owner for
such Collaboration Product with primary responsibility for maintaining such
database, and that Isis will be and remain the owner of the Isis Internal ASO
Safety Database with primary responsibility for maintaining such database. Such
agreement will also specify that, prior to Biogen Idec’s exercise of the
applicable Option, the Parties will communicate updates on safety data regarding
a Collaboration Product to Biogen Idec through monthly telephone calls between
the drug safety representatives of Biogen Idec and Isis.  Biogen Idec and Isis
will jointly review and discuss safety issues arising under any Collaboration
Program that may have implications on any Initial Development Plan for such
Collaboration Program. Biogen Idec may suggest actions to address Collaboration
Product safety data or audit findings, and Isis will consider all such
suggestions in good faith. The Pharmacovigilance Agreement will be in accordance
with, and will enable the Parties and their Affiliates or licensees or
Sublicensees, as applicable, to fulfill, local and international regulatory
reporting obligations to Regulatory Authorities and other Applicable Law.

 

51

--------------------------------------------------------------------------------


 

5.2.3.                  Regulatory Communications Regarding Clinical Study Trial
Designs.

 

(a)                                 The Party who is the IND-holder will not
initiate discussions with a Regulatory Authority regarding the [***] for a
Collaboration Program until such [***] have been established pursuant to
Section 1.10.2(d), as applicable.

 

(b)                                 To the extent practical, prior to any
scheduled meeting with a Regulatory Authority regarding the [***] for a
Collaboration Program, (i) the applicable Neurology JDC (or the Parties after
such Neurology JDC terminates under Section 1.17.5) will discuss and mutually
agree upon the timing and objectives for such meeting and (ii) the Party who is
the IND-holder will provide the other Party with (A) an invitation to attend at
least [***] and (B) an [***] with the IND-holder. In addition, the IND-holder
will allow the other Party to participate in any such meeting under the
direction of The IND-holder.

 

(c)                                  In each case, to the extent regarding the
[***] for a Collaboration Program, the Party who is the IND-holder will promptly
provide the other Party with (i) final copies of all material correspondence
with and submission to any Regulatory Authority promptly following submission
thereof, (ii) a [***] from a Regulatory Authority, and (iii) a [***] with a
Regulatory Authority.

 

(d)                                 The Party who is the IND-holder will provide
the other Party with [***] any Regulatory Authority that materially impact the
[***] for a Collaboration Program sufficiently [***] to the applicable
Regulatory Authority to enable the other Party to have a meaningful [***]
thereof.  The [***] any Regulatory Authority must reflect the Initial
Development Plan. The applicable Neurology JDC (or the Parties after such
Neurology JDC terminates under Section 1.17.5) will [***] on the [***]; provided
that if [***] prior to a Regulatory Authority’s requirement for a response as
determined by [***] will consider in good faith [***].

 

5.2.4.                  Isis’ Participation in Regulatory Meetings for
Collaboration Products. Biogen Idec will provide Isis with as much advance
written notice as practicable of any meetings Biogen Idec has or plans to have
with a Regulatory Authority regarding pre-approval or Approval matters for a
Collaboration Product or that directly relate to Isis’ antisense oligonucleotide
chemistry platform, and will allow Isis to participate in any such meetings
under the direction of Biogen Idec.

 

5.2.5.                  Regulatory Communications for Collaboration Products.
Biogen Idec will provide Isis with copies of documents and communications
submitted to (including drafts thereof) and received from Regulatory Authorities
[***] that materially impact the Development or Commercialization of
Collaboration Products for Isis’ review and comment, and Biogen Idec will
consider in good

 

52

--------------------------------------------------------------------------------


 

faith including any comments provided by Isis to such documents and
communications.

 

5.2.6.                  Class Generic Claims for Collaboration Products. To the
extent Biogen Idec intends to make any claims in a Collaboration Product label
or regulatory filing that are class generic to ASOs, Biogen Idec will provide
such claims and regulatory filings to Isis in advance and will consider in good
faith any proposals and comments made by Isis, provided, however, that Biogen
Idec is not obligated to incorporate such proposals and comments in any such
claims and regulatory filings.

 

5.2.7.                  Isis’ Antisense Safety Database.

 

(a)                                 Isis maintains an internal database that
includes information regarding the tolerability of its drug compounds,
individually and as a class, including information discovered during
pre-clinical and clinical development (the “Isis Internal ASO Safety Database”).
In an effort to maximize understanding of the safety profile and
pharmacokinetics of Isis compounds, Biogen Idec will cooperate in connection
with populating the Isis Internal ASO Safety Database. To the extent collected
by Biogen Idec and in the form in which Biogen Idec uses/stores such information
for its own purposes, Biogen Idec will provide Isis with information concerning
toxicology, pharmacokinetics, safety pharmacology study(ies), serious adverse
events and other safety information related to Collaboration Product as soon as
practicable following the date such information is available to Biogen Idec (but
not later than [***] days after Biogen Idec’s receipt of such information). In
connection with any reported serious adverse event, Biogen Idec will provide
Isis all serious adverse event reports, including initial, interim, follow-up,
amended, and final reports. In addition, with respect to Collaboration Product,
Biogen Idec will provide Isis with copies of Annual safety updates filed with
each IND and the safety sections of any final Clinical Study reports within
[***] days following the date such information is filed or is available to
Biogen Idec, as applicable. Furthermore, Biogen Idec will promptly provide Isis
with any supporting data and answer any follow-up questions reasonably requested
by Isis. All such information disclosed by Biogen Idec to Isis will be Biogen
Idec Confidential Information; provided, however, that Isis may disclose any
such Biogen Idec Confidential Information to (i) Isis’ other partners pursuant
to Section 5.2.7(b) below if such information is regarding class generic
properties of ASOs, or (ii) any Third Party, in each case, so long as Isis does
not disclose the identity of a Collaboration Product or Biogen Idec. Biogen Idec
will deliver all such information to Isis for the Isis Internal ASO Safety
Database to Isis Pharmaceuticals, Inc., 2855 Gazelle Court, Carlsbad, California
92010, Attention: Chief Medical Officer (or to such other address/contact

 

53

--------------------------------------------------------------------------------


 

designated in writing by Isis). Biogen Idec will also cause its Affiliates and
Sublicensees to comply with this Section 5.2.7(a).

 

(b)                                 From time to time, Isis utilizes the
information in the Isis Internal ASO Safety Database to conduct analyses to keep
Isis and its partners informed regarding class generic properties of ASOs,
including with respect to safety. As such, if and when Isis identifies safety or
other related issues that may be relevant to a Collaboration Product (including
any potential class-related toxicity), Isis will promptly (and in no event later
than five Business Days following identification by Isis) inform Biogen Idec of
such issues and, if requested, provide the data supporting Isis’ conclusions.

 

ARTICLE 6.
FINANCIAL PROVISIONS

 

6.1.                            Up-Front Fee. Within five Business Days
following the Effective Date, Biogen Idec will pay Isis an up-front fee of
$100,000,000.

 

6.2.                            Drug Discovery Milestone Payments.

 

6.2.1.                  Collaboration Targets. For each Collaboration Program,
after (a) the Neurology JRC or Biogen Idec designates the applicable High
Interest Target as a Collaboration Target under this Agreement and (b) Isis
begins designing human development candidates under such Collaboration Program
for human candidate screening under the applicable ASO Development Candidate
Identification Plan ([***]), Isis will so notify Biogen Idec (such notice, the
“Design Notice”) and Biogen Idec will pay Isis a milestone payment equal to
(i) $[***] for Collaboration Programs that are not ALS Collaboration Programs,
subject to any applicable credits permitted by Section 1.8.3 or Section 1.8.4,
or (ii) $[***] for ALS Collaboration Programs.

 

6.2.2.                  Biogen Idec Alternate Modality Targets. On a Biogen Idec
Alternate Modality Target-by-Biogen Idec Alternate Modality Target basis, each
time a Neurology Target is designated a Biogen Idec Alternate Modality Target
under this Agreement, Biogen Idec will pay Isis a milestone payment equal to
$[***], subject to any applicable credits permitted by Section 1.8.3 or
Section 1.8.4.

 

6.3.                            Milestone Payments for Achievement of Milestone
Events by Biogen Idec Alternate Modality Products. Subject to Section 3.2.3(b),
for each Biogen Idec Alternate Modality Target, Biogen Idec will pay to Isis the
milestone payments as set forth in TABLE X below when a milestone event (each, a
“Biogen Idec Alternate Modality Milestone Event”) listed in TABLE X is first
achieved by a Biogen Idec Alternate Modality Product related to such Biogen Idec
Alternate Modality Target:

 

54

--------------------------------------------------------------------------------


 

TABLE X

 

Biogen Idec Alternate Modality
Milestone Event

 

Milestone Event Payment per Biogen
Idec Alternate Modality Target

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

 

6.4.                            Non-ALS Collaboration Program Milestone Payments
for Achievement of Pre-Licensing Milestone Events. As further consideration for
Biogen Idec’s Options, on a Collaboration Program-by-Collaboration Program basis
where such a Collaboration Program is not an ALS Collaboration Program, Biogen
Idec will pay to Isis the milestone payments as set forth in TABLE 1 below when
a milestone event (each, a “Standard Pre-Licensing Milestone Event”) listed in
TABLE 1 is first achieved by a Collaboration Product under such Collaboration
Program:

 

TABLE 1

 

Standard Pre-Licensing Milestone
Event

 

Milestone Event Payment per
Collaboration Program that is not an
ALS Collaboration Program

 

[***]

 

$

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

On a Collaboration Program-by-Collaboration Program basis, where such a
Collaboration Program is not an ALS Collaboration Program, Biogen Idec will pay
to Isis the Milestone Event payments as set forth in TABLE 1 after the
applicable Milestone Event is first achieved by a Collaboration Product under
such Collaboration Program, even if Biogen Idec has exercised the applicable
Option prior to achievement of the Milestone Event; provided, however, that if
Biogen Idec exercises the Option prior to achievement of the [***] Milestone
Event, then the milestone payment for achievement of the [***] Milestone Event
will be reduced to $[***].

 

6.5.                            ALS Collaboration Program Milestone Payments for
Achievement of Pre-Licensing Milestone Events. As further consideration for
Biogen Idec’s Options, on an ALS Collaboration Program-by-ALS Collaboration
Program basis, Biogen Idec will pay to Isis

 

55

--------------------------------------------------------------------------------


 

the milestone payments as set forth in TABLE 2 below when a milestone event
(each, an “ALS Pre-Licensing Milestone Event”) listed in TABLE 2 is first
achieved by a Collaboration Product under such a Collaboration Program. Subject
to the penultimate paragraph of Section 6.7, the amount of the payment for such
Milestone Events will be determined based on whether or not such ALS
Collaboration Program is a [***] Collaboration Program.

 

TABLE 2

 

ALS Pre-Licensing Milestone
Event

 

Column 1
Milestone Event Payment per
ALS Collaboration Program
that is not a [***] Collaboration
Program

 

Column 2
Milestone Event Payment
per [***] Collaboration
Program

 

[***]

 

$

[***]

 

$

[***]

 

[***]

 

$

[***]

 

$

[***]

 

[***]

 

$

[***]

 

$

[***]

 

[***]

 

$

[***]

 

$

[***]

 

 

On an ALS Collaboration Program-by-ALS Collaboration Program basis, Biogen Idec
will pay to Isis the Milestone Event payments as set forth in TABLE 2 after the
applicable Milestone Event is first achieved by a Collaboration Product under
such an ALS Collaboration Program, even if Biogen Idec has exercised the
applicable Option prior to achievement of the Milestone Event.

 

6.6.                            License Fee. On an Option-by-Option basis,
together with Biogen Idec’s written notice to Isis stating that Biogen Idec is
exercising such Option in accordance with this Agreement, Biogen Idec will pay
to Isis a license fee of $[***]; provided, however, that if (i) Biogen Idec
exercises the Option prior to the [***], the license fee for such Option will be
[***] or (ii) Biogen Idec exercises the Option to a [***] Collaboration Program,
subject to the last paragraph of Section 6.7, the license fee for such Option
will be [***].

 

6.7.                            Milestone Payments for Achievement of
Post-Licensing Milestone Events. On a Collaboration Program-by-Collaboration
Program basis, Biogen Idec will pay to Isis the milestone payments as set forth
in TABLE 3 below when a milestone event (each, a “Post-Licensing Milestone
Event”) listed in TABLE 3 is first achieved by a Collaboration Product under
such Collaboration Program, where (subject to the last paragraph of Section 6.7)
the amount of the payment for such Milestone Event will be determined based on
whether or not such Collaboration Program is a [***] Collaboration Program:

 

56

--------------------------------------------------------------------------------


 

TABLE 3

 

Post-Licensing Milestone
Event

 

Column 1
Milestone Event Payment per
Collaboration Program that is
not a [***] Collaboration
Program

 

Column 2
Milestone Event Payment
per [***] Collaboration
Program

 

[***]

 

$

[***]

 

$

[***]

 

[***]

 

$

[***]

 

$

[***]

 

[***]

 

$

[***]

 

$

[***]

 

[***]

 

$

[***]

 

$

[***]

 

 

On a Collaboration Program-by-Collaboration Program basis, if Biogen Idec
exercises an Option for a Collaboration Program that is not a [***]
Collaboration Program, prior to the [***], Biogen Idec will pay to Isis [***]
upon the earlier of (a) [***] or (b) [***]. For the avoidance of doubt, if such
$[***] payment is paid pursuant to clause (b) of the preceding sentence, such
payment will be in addition to the amount due upon the occurrence of the
corresponding Post-Licensing Milestone Event under TABLE 3 above.

 

If, with respect to a particular [***] Collaboration Program, Biogen Idec
Initiates a Phase 2 Trial in an indication other than [***] (e.g., [***] or a
[***] indication) Biogen Idec will pay Isis [***] within [***] days of the
Initiation of such Phase 2 Trial.

 

If, with respect to a particular [***] Collaboration Program, Biogen Idec
Initiates a Phase 3 Trial or files for Approval in an indication other than
[***] (e.g., [***] or a [***] indication) such Collaboration Program will
thereafter be a Collaboration Program (and not a [***] Collaboration Program)
under this Agreement, and Biogen Idec will pay Isis (i) $[***] and (ii) [***]
within [***] days of the Initiation of such Phase 3 Trial or filing for
Approval.

 

6.8.                            Limitations on Milestone Payments; Exceptions;
Notice.

 

6.8.1.                  On a Collaboration Product-by-Collaboration Product
basis, the [***] milestone payment in TABLE 3 is creditable against the first
Milestone Event payment for [***]. For example, if the [***] Milestone Event is
achieved by a Collaboration Product in the United States, then the milestone
payment for such Milestone Event is creditable against the first to occur of the
(i) [***] (ii) [***] or (iii) [***] milestone payments for such Collaboration
Product.

 

6.8.2.                  On a Biogen Idec Alternate Modality Target-by-Biogen
Idec Alternate Modality Target basis, each milestone payment set forth in TABLE
X above will be paid only once upon the first achievement of the Milestone Event
regardless of how many Biogen Idec Alternate Modality Products related to such
Biogen Idec Alternate Modality Target achieve such Milestone Event.

 

6.8.3.                  On a Collaboration Program-by-Collaboration Program
basis, each milestone payment set forth in TABLE 1, TABLE 2 and TABLE 3 above
will be paid only once

 

57

--------------------------------------------------------------------------------


 

upon the first achievement of the Milestone Event regardless of how many
Collaboration Products under such Collaboration Program achieve such Milestone
Event.

 

6.8.4.                  If a particular Milestone Event is not achieved because
Development activities transpired such that achievement of such earlier
Milestone Event was unnecessary or did not otherwise occur, then upon
achievement of a later Milestone Event the Milestone Event payment applicable to
such earlier Milestone Event will also be due. For example, if a Party proceeds
directly to [***] without achieving the [***] then upon achieving the [***]
Milestone Event, both the [***] and [***] Milestone Event payments are due.
Similarly, if a Party proceeds directly to [***] without achieving the [***]
then upon achieving the [***] Milestone Event, both the [***] and [***]
Milestone Event payments are due. If Biogen Idec [***] for a Biogen Idec
Alternate Modality Product, then both the [***] milestone payment and the [***]
milestone payment will be due upon [***].

 

6.8.5.                  Each time a Milestone Event is achieved under this
ARTICLE 6, Biogen Idec will send Isis, or Isis will send Biogen Idec, as the
case may be, a written notice thereof promptly (but no later than five Business
Days) following the date of achievement of such Milestone Event and such payment
will be due within [***] days of the date such notice was delivered.

 

6.9.                            Royalty Payments to Isis for Biogen Idec
Alternate Modality Products.

 

6.9.1.                  Royalties for Biogen Idec Alternate Modality Products.
As partial consideration for the rights granted to Biogen Idec hereunder,
subject to the provisions of Section 3.2.3(b) and Section 6.9.2, Biogen Idec
will pay to Isis a [***]% royalty on Annual worldwide Net Sales of Biogen Idec
Alternate Modality Products sold by Biogen Idec, its Affiliates or Sublicensees,
on a country-by-country basis (the “Biogen Idec Alternate Modality Royalty”).

 

6.9.2.                  Royalty Period for Biogen Idec Alternate Modality
Products. Biogen Idec’s obligation to pay Isis the Biogen Idec Alternate
Modality Royalty above with respect to a Biogen Idec Alternate Modality Product
will continue on a country-by-country and Biogen Idec Alternate Modality
Product-by-Biogen Idec Alternate Modality Product basis from the date of First
Commercial Sale of such Biogen Idec Alternate Modality Product until the [***]
anniversary of the First Commercial Sale of such Biogen Idec Alternate Modality
Product in such country (such royalty period, the “Biogen Idec Alternate
Modality Royalty Period”); provided, that Biogen Idec will pay [***] (if
applicable) for as long as Biogen Idec, its Affiliates or Sublicensees are
selling Biogen Idec Alternate Modality Products.

 

(a)                                 Biogen Idec will pay Isis royalties on Net
Sales of Biogen Idec Alternate Modality Products arising from named patient and
other similar programs under Applicable Laws, and Biogen Idec will provide
reports and payments to Isis consistent with Section 6.14.

 

58

--------------------------------------------------------------------------------


 

(b)                                 No royalties are due on Net Sales of Biogen
Idec Alternate Modality Products arising from compassionate use and other
programs providing for the delivery of Biogen Idec Alternate Modality Product at
no cost.

 

(c)                                  The sales of Biogen Idec Alternate Modality
Products arising from named patient, compassionate use, or other similar
programs will not be considered a First Commercial Sale for purposes of
calculating the Biogen Idec Alternate Modality Royalty Period.

 

6.10.                    Royalty Payments to Isis for Collaboration Products.

 

6.10.1.           Biogen Idec Full Royalty for Collaboration Products. As
partial consideration for the rights granted to Biogen Idec hereunder, subject
to the provisions of this Section 6.10.1 and Section 6.10.2, Biogen Idec will
pay to Isis royalties on a Collaboration Program-by-Collaboration Program basis,
on Annual worldwide Net Sales of Collaboration Products included in the
applicable Collaboration Program sold by Biogen Idec, its Affiliates or
Sublicensees, on a country-by-country basis, in each case in the amounts as
follows in TABLE 4 below (the “Biogen Idec Full Royalty”):

 

TABLE 4

 

Royalty
Tier

 

Annual Worldwide Net Sales of Collaboration
Products for the Applicable Collaboration
Program

 

Royalty
Rate

 

1

 

For the portion of Annual Worldwide Net Sales < $[***]

 

[***]

%

2

 

For the portion of Annual Worldwide Net Sales > $[***] but < $[***]

 

[***]

%

3

 

For the portion of Annual Worldwide Net Sales > $[***] but < $[***]

 

[***]

%

4

 

For the portion of Annual Worldwide Net Sales > $[***]

 

[***]

%

 

Annual worldwide Net Sales of Collaboration Products will be calculated by
[***].

 

(a)                                 Biogen Idec will pay Isis royalties on Net
Sales of Collaboration Products arising from named patient and other similar
programs under Applicable Laws, and Biogen Idec will provide reports and
payments to Isis consistent with Section 6.14. No royalties are due on Net Sales
of Collaboration Products arising from compassionate use and other programs
providing for the delivery of Collaboration Product at no cost.

 

59

--------------------------------------------------------------------------------


 

The sales of Collaboration Products arising from named patient, compassionate
use, or other similar programs will not be considered a First Commercial Sale
for purposes of calculating the Full Royalty Period.

 

(b)                                 For purposes of clarification, any Isis
Product-Specific Patents assigned to Biogen Idec as set forth in Section 4.2.1
will still be considered Isis Product-Specific Patents for determining the
royalty term and applicable royalty rates under this ARTICLE 6.

 

6.10.2.           Application of Royalty Rates for Collaboration Products. All
royalties set forth under Section 6.10.1 are subject to the provisions of this
Section 6.10.2, and are payable as follows:

 

(a)                                 Full Royalty Period for Collaboration
Products. Biogen Idec’s obligation to pay Isis the Biogen Idec Full Royalty
above with respect to a Collaboration Product will continue on a
country-by-country and Collaboration Product-by-Collaboration Product basis from
the date of First Commercial Sale of such Collaboration Product until the later
of the date of expiration of (i) the last Valid Claim within the Licensed
Patents Covering such Collaboration Product in the country in which such
Collaboration Product is made, used or sold, (ii) the data exclusivity period
conferred by the applicable Regulatory Authority in such country with respect to
such Collaboration Product (e.g., such as in the case of an orphan drug), or
(iii) the [***] anniversary of the First Commercial Sale of such Collaboration
Product in such country (such royalty period, the “Full Royalty Period”).

 

(b)                     Competition from Generic Products for Collaboration
Products. Subject to Section 6.11, on a country-by-country and Collaboration
Product-by-Collaboration Product basis, if, within the [***], a Generic Product
is sold in a country, then the Biogen Idec Full Royalty rate used to pay Isis
royalties on such Collaboration Product in such country will be reduced to
[***]% of the otherwise applicable Biogen Idec Full Royalty rate. For the
purpose of determining the [***] for a particular Collaboration Product under
this Section 6.10.2(b), if requested by Biogen Idec, Isis and Biogen Idec will
meet and confer and mutually agree upon the Parties’ best estimate of when the
Full Royalty Period [***] in each country where Collaboration Products are being
sold.

 

(c)                      Reduced Royalty Period for Collaboration Products.
Subject to Section 6.11, on a country-by-country and Collaboration
Product-by-Collaboration Product basis, after the expiration of the Full Royalty
Period and until the end of the Reduced Royalty Period, in lieu of the royalty
rates set forth in TABLE 4 of Section 6.10.1, Biogen Idec will pay Isis royalty
rates (the “Biogen Idec Reduced Royalty”) on Net Sales of Collaboration Products
calculated on a Calendar Year-by-Calendar Year basis by [***]; provided,

 

60

--------------------------------------------------------------------------------


 

however, that the Biogen Idec Reduced Royalty rate in each country will in no
event exceed the [***].

 

(d)                     End of Royalty Obligation for Collaboration Products. On
a country-by-country and Collaboration Product-by-Collaboration Product basis,
other than [***], Biogen Idec’s obligation to make royalty payments hereunder
for such Collaboration Product in such country will end on the expiration of the
Reduced Royalty Period in such country. “Reduced Royalty Period” means, on a
country by country basis, the period commencing upon the expiration of the [***]
for such Collaboration Product in such country and ending when the [***].

 

(e)                      Royalty Examples. SCHEDULE 6.10.2(e) attached hereto
contains examples of how royalties will be calculated under this Section 6.10.

 

(f)                       Allocation of Net Sales. If, by reason of one or more
royalty rate adjustments under this Section 6.10.2, different royalty rates
apply to Net Sales of Collaboration Products from different countries, Biogen
Idec will [***] such Net Sales [***]. SCHEDULE 6.10.2(f) attached hereto
contains examples of how Net Sales of Collaboration Products from different
countries at different royalty rates will be [***].

 

6.11.                     Limitation on Aggregate Reduction for Royalties for
Collaboration Products.

 

6.11.1.           In no event will the aggregate royalty reductions under
Section 6.10.2(b) and Section 6.10.2(c) reduce the royalties payable to Isis on
Net Sales of a Collaboration Product in any given period to an amount that is
less than the [***] for such Collaboration Product.

 

6.11.2.           In no event will the aggregate royalty offsets under
Section 6.13.3(b) and Section 6.13.3(d) reduce the royalties payable to Isis on
Net Sales of a Collaboration Product in any given period to an amount that is
less than the greater of [***].

 

For example, if the Royalty Quotient during a given Calendar Year in the Reduced
Royalty Period is less than [***]%, then the offsets under Section 6.13.3(b) and
Section 6.13.3(d) will not apply during such Calendar Year but the full Royalty
Quotient reduction pursuant to Section 6.10.2(c) will apply.

 

As an additional example, if the Royalty Quotient during a given Calendar Year
in the Reduced Royalty Period is [***]%, and the [***] in such Calendar Year are
[***]% of the applicable royalty rates in TABLE 4 of Section 6.10.1, then Biogen
Idec may apply the offsets under Section 6.13.3(b) and Section 6.13.3(d) until
the actual royalty payment made to Isis in such Calendar Year is equal to [***]%
of the applicable royalty rates in TABLE 4 of Section 6.10.1.

 

61

--------------------------------------------------------------------------------


 

6.12.                     Reverse Royalty Payments to Biogen Idec for a
Discontinued Collaboration Product.

 

6.12.1.           Reverse Royalty for a Discontinued Collaboration Product. If
Isis or any of its Affiliates or Sublicensees Commercializes a Discontinued
Collaboration Product for which Biogen Idec has paid Isis the license fee under
Section 6.5, then following the First Commercial Sale of such Discontinued
Collaboration Product by Isis or its Affiliates or Sublicensees, Isis will pay
Biogen Idec or its designated Affiliate a royalty of [***]% of Annual worldwide
Net Sales of such Discontinued Collaboration Product (“Reverse Royalties”).
Isis’ obligation to pay Biogen Idec Reverse Royalties will [***].

 

6.12.2.           Applicable Royalty Provisions. In addition to this
Section 6.12, the definition of Net Sales in APPENDIX 1 and the other provisions
contained in this ARTICLE 6 governing payment of royalties from Biogen Idec to
Isis will govern the payment of Reverse Royalties from Isis to Biogen Idec under
this Section 6.12, mutatis mutandis, including the provisions of Sections
6.10.2, 6.13, 6.14, 6.15, 6.16, and 6.17.

 

6.13.                     Third Party Payment Obligations.

 

6.13.1.           Existing Isis In-License Agreements.

 

(a)                                 Certain of the Licensed Technology
Controlled by Isis as of the Effective Date licensed to Biogen Idec under
Section 4.1.1(a) or Section 4.1.1(b) were in-licensed or were acquired by Isis
under the agreements with Third Party licensors or sellers listed on SCHEDULE
6.13.1 or in a separate written agreement between the Parties (all such license
or purchase agreements being the “Isis In-License Agreements”), and certain
milestone or royalty payments and license maintenance fees may become payable by
Isis to such Third Parties under the Isis In-License Agreements based on the
Development and Commercialization of a Product by Biogen Idec under this
Agreement.

 

(b)                                 Any payment obligations arising under the
Isis In-License Agreements as existing on the Effective Date as they apply to
Collaboration Products for High Interest Targets designated as of the Effective
Date, will be paid by [***] as [***].

 

6.13.2.           New In-Licensed Isis Product-Specific Patents; Isis
Manufacturing and Analytical Patents. If after the Effective Date, Isis obtains
Third Party Patent Rights necessary or useful to Develop, Manufacture or
Commercialize a Product that would have been considered an Isis Product-Specific
Patent had Isis Controlled such Patent Rights on the Effective Date, to the
extent Controlled by Isis, Isis will include such Third Party Patent Rights in
the license granted to Biogen Idec under Section 4.1.1(a) or
Section 4.1.1(b) (as applicable) if Biogen Idec agrees in writing to pay Isis as
[***].

 

62

--------------------------------------------------------------------------------


 

6.13.3.           Additional Core IP In-License Agreements.

 

(a)                                 Biogen Idec will promptly provide Isis
written notice of any Additional Core IP Biogen Idec believes it has identified
and Isis will have the first right, but not the obligation, to negotiate with,
and obtain a license from the Third Party Controlling such Additional Core IP.
If Isis obtains such a Third Party license, Isis will include such Additional
Core IP in the license granted to Biogen Idec under Section 4.1.1(a), and any
financial obligations under such Third Party agreement will be paid solely by
[***] as [***].

 

(b)                                 If, however, Isis elects not to obtain such
a license to such Third Party intellectual property, Isis will so notify Biogen
Idec, and Biogen Idec may obtain such a Third Party license and, subject to
Section 6.11.2, Biogen Idec may offset an amount equal to [***]% of any [***]
paid by Biogen Idec under such Third Party license against any [***] of this
Agreement in such country for [***].

 

(c)                                  If it is unclear whether certain
intellectual property identified by Biogen Idec pursuant to Section 6.13.3(a) is
Additional Core IP under Section 6.13.3(b), Isis will send written notice to
such effect to Biogen Idec, and the Parties will engage a mutually agreed upon
independent Third Party intellectual property lawyer with expertise in the
patenting of oligonucleotides, and appropriate professional credentials in the
relevant jurisdiction, to determine the question of whether or not such Third
Party intellectual property is Additional Core IP. The determination of the
Third Party expert engaged under the preceding sentence will be binding on the
Parties solely for purposes of determining whether Biogen Idec is permitted to
[***]. The costs of any Third Party expert engaged under this
Section 6.13.3(c) will be paid by the Party against whose position the Third
Party lawyer’s determination is made.

 

(d)                                 Notwithstanding the determination of the
Third Party lawyer under Section 6.13.3(c), if a Third Party Controlling
Additional Core IP is awarded a judgment from a court of competent jurisdiction
arising from its claim against Biogen Idec asserting that [***], Biogen Idec
will be permitted to [***].

 

6.13.4.           Other Third Party Payments.

 

(a)                                 Isis’ Third Party Agreements. Except as
otherwise expressly agreed to by Biogen Idec under Section 6.13.2, after Biogen
Idec is granted the license under Section 4.1.1(a) or Section 4.1.1(b) for a
particular Product, Biogen Idec will be responsible for paying [***]% of the
[***] arising under any Third Party agreements entered into by Isis where either
[***].

 

(b)                                 Biogen Idec’s Third Party Agreements.
Without limiting any applicable [***] under Section 6.13.3(b), Biogen Idec will
be

 

63

--------------------------------------------------------------------------------


 

responsible for paying [***]% of the [***] arising under any Third Party
agreements entered into by Biogen Idec as they apply to Products.

 

6.14.                     Payments.

 

6.14.1.           Commencement. Beginning with the Calendar Quarter in which the
First Commercial Sale for a Product is made and for each Calendar Quarter
thereafter, Biogen Idec will make royalty payments to Isis under this Agreement
within [***] following the end of each such Calendar Quarter. Each royalty
payment will be accompanied by a report, summarizing Net Sales for Products
during the relevant Calendar Quarter and the calculation of royalties due
thereon, including country, units, sales price, the exchange rate used and the
type of Product (i.e., whether it is a Collaboration Product or Biogen Idec
Alternate Modality Product). If no royalties are payable in respect of a given
Calendar Quarter, Biogen Idec will submit a written royalty report to Isis so
indicating together with an explanation as to why no such royalties are payable.
In addition, beginning with the Calendar Quarter in which the First Commercial
Sale for a Product is made and for each Calendar Quarter thereafter, within
[***] following the end of each such Calendar Quarter, Biogen Idec will provide
Isis a [***] report estimating the total Net Sales of, and royalties payable to
Isis for Products projected for such Calendar Quarter.

 

6.14.2.           Mode of Payment. All payments under this Agreement will be
(i) payable in full in U.S. dollars, regardless of the country(ies) in which
sales are made, (ii) made by wire transfer of immediately available funds to an
account designated by Isis in writing, and (iii) non-creditable ([***]),
irrevocable and non-refundable. Whenever for the purposes of calculating the
royalties payable under this Agreement conversion from any foreign currency will
be required, all amounts will first be calculated in the currency of sale and
then converted into United States dollars by applying the monthly average rate
of exchange calculated by using the foreign exchange rates published in
Bloomberg during the applicable month starting two Business Days before the
beginning of such month and ending two Business Days before the end of such
month as utilized by Biogen Idec, in accordance with generally accepted
accounting principles, fairly applied and as employed on a consistent basis
throughout Biogen Idec’s operations.

 

6.14.3.           Records Retention. Commencing with the First Commercial Sale
of a Product, Biogen Idec will keep complete and accurate records pertaining to
the sale of Products for a period of [***] after the year in which such sales
occurred, and in sufficient detail to permit Isis to confirm the accuracy of the
Net Sales or royalties paid by Biogen Idec hereunder.

 

6.14.4.           No Payments for non-ASOs for Pre-Existing Targets.  For the
avoidance of doubt, in no event shall any payments be due to Isis under this
Agreement with respect to any non-oligonucleotide product developed or
commercialized for a Pre-Existing Target.

 

64

--------------------------------------------------------------------------------


 

6.15.                     Audits. After Biogen Idec is granted the license under
Section 4.1.1(a) or Section 4.1.1(b) for a particular Product, during the
Agreement Term and for a period of [***] thereafter, at the request and expense
of Isis, Biogen Idec will permit an independent certified public accountant of
nationally recognized standing appointed by Isis, at reasonable times and upon
reasonable notice, but in no case more than [***], to examine such records as
may be necessary for the purpose of verifying the calculation and reporting of
Net Sales and the correctness of any royalty payment made under this Agreement
for any period within the preceding [***]. As a condition to examining any
records of Biogen Idec, such auditor will sign a nondisclosure agreement
reasonably acceptable to Biogen Idec in form and substance. Any and all records
of Biogen Idec examined by such independent certified public accountant will be
deemed Biogen Idec’s Confidential Information. Upon completion of the audit, the
accounting firm will provide both Biogen Idec and Isis with a written report
disclosing whether the royalty payments made by Biogen Idec are correct or
incorrect and the specific details concerning any discrepancies (“Audit
Report”). If, as a result of any inspection of the books and records of Biogen
Idec, it is shown that Biogen Idec’s payments under this Agreement were less
than the royalty amount which should have been paid, then Biogen Idec will make
all payments required to be made by paying Isis the difference between such
amounts to eliminate any discrepancy revealed by said inspection within [***]
days of receiving the Audit Report, with interest calculated in accordance with
Section 6.17. If, as a result of any inspection of the books and records of
Biogen Idec, it is shown that Biogen Idec’s payments under this Agreement were
greater than the royalty amount which should have been paid, then [***];
provided, however, that if [***]. Isis will pay for such audit, except that if
Biogen Idec is found to have underpaid Isis by more than [***]% of the amount
that should have been paid, Biogen Idec will reimburse Isis’ reasonable costs of
the audit.

 

6.16.                     Taxes.

 

6.16.1.           Taxes on Income. Each Party will be solely responsible for the
payment of all taxes imposed on its share of income arising directly or
indirectly from the activities of the Parties under this Agreement.

 

6.16.2.           Withholding Tax.

 

(a)                                 The Parties agree to cooperate with one
another and use reasonable efforts to lawfully avoid or reduce tax withholding
or similar obligations in respect of royalties, milestone payments, and other
payments made by the paying Party to the receiving Party under this Agreement.
To the extent the paying Party is required to deduct and withhold taxes,
interest or penalties on any payment, the paying Party will pay the amounts of
such taxes to the proper governmental authority for the account of the receiving
Party and remit the net amount to the receiving Party in a timely manner. The
paying Party will promptly furnish the receiving Party with proof of payment of
such taxes. If documentation is necessary in order to secure an exemption from,
or a reduction in, any withholding taxes, the Parties will provide such
documentation to the extent they are entitled to do so.

 

65

--------------------------------------------------------------------------------


 

(b)                                 With respect to any commercial supply
agreement entered between the Parties for the commercial supply of API under
this Agreement, such supply agreement will (i) provide that only Biogen Idec
will claim any tax benefit allowed under IRC Section 199 Income Attributable to
Domestic Production Activities, and (ii) include compensation to Isis reflecting
the value of the reasonably anticipated tax benefit under IRC Section 199 Income
Attributable to Domestic Production Activities forfeited by Isis.  If the IRS
determines that Biogen Idec is not entitled to the tax benefits under
Section 199, Isis is not required to reimburse Biogen Idec for this tax benefit
unless Isis receives a cash benefit on its federal tax return.  A cash benefit
will include any utilization of net operating losses that were generated in a
year in which Isis claimed any IRC Sec 199 deduction.  The reimbursement to
Biogen Idec would be an amount equal to the Section 199 deduction times
thirty-five percent, less any administrative costs to compute the tax benefit. 
The reimbursement would be due to Biogen Idec within 90 days after filing any
original or amended Federal tax return.  If the IRS determines that Isis is not
eligible for the tax benefit or determines the tax benefit should be a different
amount, Biogen Idec will pay back to Isis the amount of any adjustment.  Isis
will notify Biogen Idec within 30 days of filing a return that claims such
deduction or utilizes a related net operating loss.

 

6.16.3.           Tax Cooperation. Isis will provide Biogen Idec with any and
all tax forms that may be reasonably necessary in order for Biogen Idec to
lawfully not withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty. Following Biogen Idec’s timely receipt
of such tax forms from Isis, Biogen Idec will not withhold tax or will withhold
tax at a reduced rate under an applicable bilateral income tax treaty, if
appropriate under the applicable laws.  Isis will provide any such tax forms to
Biogen Idec upon request and in advance of the due date. Each Party will provide
the other with reasonable assistance to determine if any taxes are applicable to
payments under this Agreement and to enable the recovery, as permitted by
applicable law, of withholding taxes resulting from payments made under this
Agreement, such recovery to be for the benefit of the Party who would have been
entitled to receive the money but for the application of withholding tax under
this Section 6.16.

 

The provisions of this Section 6.16 are to be read in conjunction with the
provisions of Section 12.4 below.

 

6.17.                     Interest. Any undisputed payments to be made hereunder
that are not paid on or before the date such payments are due under this
Agreement will bear interest at a rate per annum equal to the lesser of (i) the
rate announced by Bank of America (or its successor) as its prime rate in effect
on the date that such payment would have been first due plus 1% or (ii) the
maximum rate permissible under applicable law.

 

66

--------------------------------------------------------------------------------


 

ARTICLE 7.
INTELLECTUAL PROPERTY

 

7.1.                            Ownership.

 

7.1.1.                  Isis Technology and Biogen Idec Technology. As between
the Parties, Isis will own and retain all of its rights, title and interest in
and to the Licensed Know-How and Licensed Patents and Biogen Idec will own and
retain all of its rights, title and interest in and to the Biogen Idec Know-How
and Biogen Idec Patents, subject to any assignments, rights or licenses
expressly granted by one Party to the other Party under this Agreement.

 

7.1.2.                  Agreement Technology. As between the Parties, Biogen
Idec is the sole owner of any Know-How discovered, developed, invented or
created solely by or on behalf of Biogen Idec or its Affiliates under this
Agreement (“Biogen Idec Program Know-How”) and any Patent Rights that claim or
cover Biogen Idec Program Know-How (“Biogen Idec Program Patents” and together
with the Biogen Idec Program Know-How, the “Biogen Idec Program Technology”),
and will retain all of its rights, title and interest thereto, subject to any
rights or licenses expressly granted by Biogen Idec to Isis under this
Agreement. As between the Parties, Isis is the sole owner of any Know-How
discovered, developed, invented or created solely by or on behalf of Isis or its
Affiliates (“Isis Program Know-How”) and any Patent Rights that claim or cover
such Know-How (“Isis Program Patents”), and will retain all of its rights, title
and interest thereto, subject to any assignment, rights or licenses expressly
granted by Isis to Biogen Idec under this Agreement. Any Know-How discovered,
developed, invented or created jointly under this Agreement by or on behalf of
both Parties or their respective Affiliates or Third Parties acting on their
behalf (“Jointly-Owned Program Know-How”), and any Patent Rights that claim or
cover such Jointly-Owned Program Know-How (“Jointly-Owned Program Patents”, and
together with the Jointly-Owned Program Know-How, the “Jointly-Owned Program
Technology”), are owned jointly by Biogen Idec and Isis on an equal and
undivided basis, including all rights, title and interest thereto, subject to
any rights or licenses expressly granted by one Party to the other Party under
this Agreement. Except as expressly provided in this Agreement, neither Party
will have any obligation to account to the other for profits with respect to, or
to obtain any consent of the other Party to license or exploit, Jointly-Owned
Program Technology by reason of joint ownership thereof, and each Party hereby
waives any right it may have under the laws of any jurisdiction to require any
such consent or accounting. Each Party will promptly disclose to the other Party
in writing, and will cause its Affiliates to so disclose, the discovery,
development, invention or creation of any Jointly-Owned Program Technology. The
Biogen Idec Program Patents, Isis Program Patents and Jointly-Owned Program
Patents are collectively referred to herein as the “Program Patents.”

 

67

--------------------------------------------------------------------------------


 

7.1.3.                  Joint Patent Committee.

 

(a)                     The Parties will establish a “Joint Patent Committee” or
“JPC.”  The JPC will serve as the primary contact and forum for discussion
between the Parties with respect to intellectual property matters arising under
this Agreement, and will cooperate with respect to the activities set forth in
this ARTICLE 7. Isis’ obligation to participate in the JPC will terminate upon
Biogen Idec’s exercise of (or the expiration or termination of) the last Option.
Thereafter, Isis will have the right, but not the obligation, to participate in
JPC meetings. A strategy will be discussed with regard to intellectual property
considerations when selecting each Development Candidate, prosecution and
maintenance, defense and enforcement of Isis Product-Specific Patents that would
be or are licensed to Biogen Idec under Section 4.1.1 in connection with a
Product and Biogen Idec Product-Specific Patents, defense against allegations of
infringement of Third Party Patent Rights, and licenses to Third Party Patent
Rights or Know-How, in each case to the extent such matter would be reasonably
likely to have a material impact on the Agreement or the licenses granted
hereunder, which strategy will be considered in good faith by the Party entitled
to designate a Development Candidate or prosecute, enforce and defend such
Patent Rights, as applicable, hereunder, but will not be binding on such Party.

 

(b)                     Isis or Biogen Idec (as applicable) will provide the
Joint Patent Committee with notice of any Know-How or Patent Rights discovered,
developed, invented or created jointly by such Party and a Third Party in the
performance of activities under the Neurology Plans or solely by a Third Party
performing activities under the Neurology Plans on such Party’s behalf (such
Know-How and Patents, the “Collaborator IP”) promptly after such Party receives
notice or otherwise becomes aware of the existence of such Collaborator IP. The
JPC will determine whether any such Collaborator IP would be infringed by the
Development, registration, Manufacture or Commercialization of the applicable
Development Candidate or any Compound under consideration by Isis for potential
designation as a Development Candidate. If the JPC (or independent patent
counsel engaged pursuant to this Section 7.1.3(b)) determines that any
Collaborator IP would be infringed by such Development, registration,
Manufacture or Commercialization, [***]. In case of a dispute in the Joint
Patent Committee over whether any Collaborator IP would be infringed by the
Development, registration, Manufacture or Commercialization of the applicable
Development Candidate or any Compound under consideration by Isis for potential
designation as the Development Candidate, at the non-contracting Party’s
request, such dispute will be resolved by independent patent counsel not engaged
or regularly employed in the past two years by either Party and reasonably
acceptable to both Parties, taking into account any existing prior art. The
decision of such independent patent counsel will be binding on the Parties.

 

68

--------------------------------------------------------------------------------


 

Expenses of such patent counsel will be borne by the non-contracting Party.

 

(c)                      In addition, the Joint Patent Committee will be
responsible for the determination of inventorship of Program Patents in
accordance with United States patent laws. In case of a dispute in the Joint
Patent Committee (or otherwise between Isis and Biogen Idec) over inventorship
of Program Patents, if the Joint Patent Committee cannot resolve such dispute,
even after seeking the CSC’s input, such dispute will be resolved by independent
patent counsel not engaged or regularly employed in the past two years by either
Party and reasonably acceptable to both Parties. The decision of such
independent patent counsel will be binding on the Parties. Expenses of such
patent counsel will be shared equally by the Parties.

 

(d)                     The JPC will comprise an equal number of members from
each Party. The Joint Patent Committee will meet as often as agreed by them (and
at least semi-Annually), to discuss matters arising out of the activities set
forth in this ARTICLE 7. The JPC will determine by unanimous consent the JPC
operating procedures at its first meeting, including the JPC’s policies for
replacement of JPC members, and the location of meetings, which will be codified
in the written minutes of the first JPC meeting. To the extent reasonably
requested by either Party, the Joint Patent Committee will solicit the
involvement of more senior members of their respective legal departments (up to
the most senior intellectual property attorney, where appropriate) with respect
to critical issues, and may escalate issues to the Executives for input and
resolution pursuant to Section 12.1. Each Party’s representatives on the Joint
Patent Committee will consider comments and suggestions made by the other in
good faith. If either Party deems it reasonably advisable, the Parties will
enter into a mutually agreeable common interest agreement covering the matters
contemplated by this Agreement.

 

7.2.                            Prosecution and Maintenance of Patents.

 

7.2.1.                  Patent Filings. The Party responsible for Prosecution
and Maintenance of any Patent Rights as set forth in Section 7.2.2 and
Section 7.2.3 will endeavor to obtain patent protection for the applicable
Product as it Prosecutes and Maintains its other patents Covering products in
development, using counsel of its own choice but reasonably acceptable to the
other Party, in such countries as the responsible Party sees fit. On a
Collaboration Program-by-Collaboration Program basis or Biogen Idec Alternate
Modality Target-by-Biogen Idec Alternate Modality Target basis (as applicable),
until the earlier of the date Biogen Idec is granted the license under
Section 4.1.1(a) or Section 4.1.1(b) (as applicable) and the expiration or
termination of Biogen Idec’s right to be granted such license, Isis will use
Commercially Reasonable Efforts to diligently Prosecute and Maintain all Isis
Product-Specific Patents and any Jointly-Owned Program Patents

 

69

--------------------------------------------------------------------------------


 

Covering Products, in each case to the extent that Isis has the right to
Prosecute and Maintain such Patent Rights.

 

7.2.2.                  Licensed Patents and Biogen Idec Patents.

 

(a)                     Licensed Patents In General. Prior to the date Biogen
Idec is granted the license under Section 4.1.1(a) or Section 4.1.1(b) (as
applicable), Isis will control and be responsible for all aspects of the
Prosecution and Maintenance of all Licensed Patents that are the subject of such
license grant, subject to Section 7.2.2(b) and Section 7.2.3. During the
Agreement Term, Isis will control and be responsible for all aspects of the Isis
Core Technology Patents and Isis Manufacturing and Analytical Patents.

 

(b)                     Licensed Patents After License Grant. After Isis assigns
to Biogen Idec or one or more designated Affiliates Isis’ ownership interest in
(i) all Isis Product-Specific Patents that are owned (whether solely owned or
jointly owned with one or more Third Parties) by Isis, and (ii) any
Jointly-Owned Program Patents Covering Products in accordance with Section 4.2,
Biogen Idec will control and be responsible for all aspects of the Prosecution
and Maintenance of all such Isis Product-Specific Patents and Jointly-Owned
Program Patents to the same extent Isis had the right to control and was
responsible for such Prosecution and Maintenance immediately prior to such
assignment, subject to Section 7.2.3, and will grant Isis the license set forth
in Section 4.2.2.

 

(c)                      Biogen Idec Patents. Biogen Idec will control and be
responsible for all aspects of the Prosecution and Maintenance of all Biogen
Idec Patents, subject to Section 7.2.3.

 

7.2.3.                  Jointly-Owned Program Patents. Isis will control and be
responsible for all aspects of the Prosecution and Maintenance of Jointly-Owned
Program Patents that do not Cover Products. Prior to the date Biogen Idec is
granted the license under Section 4.1.1(a) or Section 4.1.1(b) (as
applicable), Isis will control and be responsible for all aspects of the
Prosecution and Maintenance of Jointly-Owned Program Patents Covering Products
that are the subject of such license. After the date Biogen Idec is granted the
license under Section 4.1.1(a) or Section 4.1.1(b) (as applicable), Biogen Idec
will control and be responsible for all aspects of the Prosecution and
Maintenance of Jointly-Owned Program Patents Covering Products that are the
subject of such license.

 

7.2.4.                  Prosecution of Multi-Indication Product-Specific
Patents; Biogen Idec Supremacy to Enforce and Extend.  With respect to Product
Specific Patent Rights related to Multi-Indication Products, the Parties will
endeavor to prosecute such Patent Rights to claim inventions related to
Neurological Diseases separately from inventions related to Non-Neurological
Indications. If there is an Isis Product-Specific Patent that Covers both (i) a
Multi-Indication Product licensed to Biogen Idec under Section 4.1.1(a), and
(ii) an Isis Multi-Indication Product (each

 

70

--------------------------------------------------------------------------------


 

such Isis Product-Specific Patent, a “Multi-Indication Product-Specific
Patent”), then so long as Biogen Idec is Developing and Commercializing such
Multi-Indication Product pursuant to its license under Section 4.1.1(a), Biogen
Idec will have the sole and exclusive right, but not the obligation, to
institute and control any (i) Proceeding related to the infringement of such
Multi-Indication Product-Specific Patent, (ii) Prosecution and Maintenance of
such Multi-Indication Product-Specific Patent and (iii) patent term extension
related to such Multi-Indication Product-Specific Patent.

 

7.2.5.                  Other Matters Pertaining to Prosecution and Maintenance
of Patents.

 

(a)                     Each Party will keep the other Party informed through
the Joint Patent Committee as to material developments with respect to the
Prosecution and Maintenance of the Isis Core Technology Patents set forth on
Schedule 8.2.4(a), together with all Product-Specific Patents or Jointly-Owned
Program Patents for which such Party has responsibility for Prosecution and
Maintenance pursuant to Section 7.2.2, Section 7.2.3 or this Section 7.2.5,
including by providing copies of material data as it arises, any office actions
or office action responses or other correspondence that such Party provides to
or receives from any patent office, including notice of all interferences,
reissues, re-examinations, oppositions or requests for patent term extensions,
and all patent-related filings, and by providing the other Party the timely
opportunity to have reasonable input into the strategic aspects of such
Prosecution and Maintenance.

 

(b)                     If Biogen Idec elects (a) not to file and prosecute
patent applications for the Jointly-Owned Program Patent Rights or Isis
Product-Specific Patents that have been licensed or assigned to Biogen Idec
under this Agreement or the Biogen Idec Product-Specific Patents (“Biogen
Idec-Prosecuted Patents”) in a particular country, (b) not to continue the
prosecution (including any interferences, oppositions, reissue proceedings,
re-examinations, and patent term extensions, adjustments, and restorations) or
maintenance of any Biogen Idec-Prosecuted Patent in a particular country, or
(c) not to file and prosecute patent applications for the Biogen Idec-Prosecuted
Patent in a particular country following a written request from Isis to file and
prosecute in such country, then Biogen Idec will so notify Isis promptly in
writing of its intention (including a reasonably detailed rationale for doing
so) in good time to enable Isis to meet any deadlines by which an action must be
taken to establish or preserve any such Patent Right in such country; and except
as set forth in Section 7.2.5(c) Isis will have the right, but not the
obligation, to file, prosecute, maintain, enforce, or otherwise pursue such

 

71

--------------------------------------------------------------------------------


 

Biogen Idec-Prosecuted Patent in the applicable country at its own expense with
counsel of its own choice. In such case, Biogen Idec will cooperate with Isis to
file for, or continue to Prosecute and Maintain or enforce, or otherwise pursue
such Biogen Idec-Prosecuted Patent in such country in Isis’ own name, but only
to the extent that Biogen Idec is not required to take any position with respect
to such abandoned Biogen Idec-Prosecuted Patent that would be reasonably likely
to adversely affect the scope, validity or enforceability of any of the other
Patent Rights being prosecuted and maintained by Biogen Idec under this
Agreement. Notwithstanding anything to the contrary in this Agreement, if Isis
assumes responsibility for the Prosecution and Maintenance of any such Biogen
Idec-Prosecuted Patent under this Section 7.2.5(b), Isis will have no obligation
to notify Biogen Idec if Isis intends to abandon such Biogen Idec-Prosecuted
Patent.

 

(c)                      Notwithstanding Section 7.2.5(b) above, if, after
having consulted with outside counsel, Biogen Idec reasonably determines that
filing or continuing to prosecute a patent application in a particular country
for a Biogen Idec Prosecuted Patent (the “Conflicting Patent Right”) is
reasonably likely to adversely affect the scope, validity or enforceability of a
patent application or issued patent in a particular country for another Biogen
Idec Prosecuted Patent (the “Superior Patent Right”), in each case where both
the Conflicting Patent Right and the Superior Patent Right if issued would meet
the criteria set forth in clause (i) of Section 6.10.2(a), then so long as
Biogen Idec continues to Prosecute and Maintain the Superior Patent Right in
accordance with this Agreement, Isis will not have the right under
Section 7.2.5(b) above to file or prosecute the Conflicting Patent Right.

 

(d)                     If, during the Agreement Term, Isis intends to abandon
any Isis Product-Specific Patent for which Isis is responsible for Prosecution
and Maintenance without first filing a continuation or substitution, then, if
Biogen Idec’s right to obtain a license under Section 4.1.1 to such Isis
Product-Specific Patent has not expired or terminated, Isis will notify Biogen
Idec of such intention at least [***] days before such Patent Right will become
abandoned, and Biogen Idec will have the right, but not the obligation, to
assume responsibility for the Prosecution and Maintenance thereof at its own
expense (subject to Section 7.3.1) with counsel of its own choice. 
Notwithstanding anything to the contrary in this Agreement, if Biogen Idec
assumes responsibility for the Prosecution and Maintenance of any such Isis
Product-Specific Patent under this Section 7.2.5(d), Biogen Idec will have no
obligation to notify Isis if Biogen Idec intends to abandon such Isis
Product-Specific Patent.

 

(e)                      The Parties, through the Joint Patent Committee, will
cooperate in good faith to determine if and when any divisional or continuation
applications will be filed with respect to any Program Patents or
Product-Specific Patents, and where a divisional or continuation patent
application filing would be practical and reasonable, then such a divisional or
continuation filing will be made.

 

72

--------------------------------------------------------------------------------


 

(f)                       If the Party responsible for Prosecution and
Maintenance pursuant to Section 7.2.3 intends to abandon such Jointly-Owned
Program Patent without first filing a continuation or substitution, then such
Party will notify the other Party of such intention at least [***] days before
such Jointly-Owned Program Patent will become abandoned, and such other Party
will have the right, but not the obligation, to assume responsibility for the
Prosecution and Maintenance thereof at its own expense (subject to
Section 7.3.1) with counsel of its own choice, in which case the abandoning
Party will, and will cause its Affiliates to, assign to the other Party (or, if
such assignment is not possible, grant a fully-paid exclusive license in) all of
their rights, title and interest in and to such Jointly-Owned Program Patents.
If a Party assumes responsibility for the Prosecution and Maintenance of any
such Jointly-Owned Program Patents under this Section 7.2.5(f), such Party will
have no obligation to notify the other Party of any intention of such Party to
abandon such Jointly-Owned Program Patents.

 

(g)                     In addition, the Parties will consult, through the Joint
Patent Committee, and take into consideration the comments of the other Party
for all matters relating to interferences, reissues, re-examinations and
oppositions with respect to those Patent Rights in which such other Party
(i) has an ownership interest, (ii) has received a license thereunder in
accordance with this Agreement, or (iii) may in the future, in accordance with
this Agreement, obtain a license or sublicense thereunder.

 

7.3.                            Patent Costs.

 

7.3.1.                  Jointly-Owned Program Patents. Unless the Parties agree
otherwise, Isis and Biogen Idec will share equally the Patent Costs associated
with the Prosecution and Maintenance of Jointly-Owned Program Patents; provided
that, either Party may decline to pay its share of costs for filing, prosecuting
and maintaining any Jointly-Owned Program Patents in a particular country or
particular countries, in which case the declining Party will, and will cause its
Affiliates to, assign to the other Party (or, if such assignment is not
possible, grant a fully-paid exclusive license in) all of their rights, titles
and interests in and to such Jointly-Owned Program Patents.

 

7.3.2.                  Licensed Patents and Biogen Idec Patents. Except as set
forth in Section 7.3.1, each Party will be responsible for all Patent Costs
incurred by such Party prior to and after the Effective Date in all countries in
the Prosecution and Maintenance of Patent Rights for which such Party is
responsible under Section 7.2; provided, however, that after the date the
license under Section 4.1.1(a) or Section 4.1.1(b) (as applicable) is granted to
Biogen Idec, Biogen Idec will be solely responsible for Patent Costs arising
from the Prosecution and Maintenance of the Isis Product-Specific Patents.

 

73

--------------------------------------------------------------------------------


 

7.4.                            Defense of Claims Brought by Third Parties.

 

7.4.1.                  If a Third Party initiates a Proceeding claiming a
Patent Right owned by or licensed to such Third Party is infringed by the
Development, Manufacture or Commercialization of a Product, (a) Isis will have
the first right, but not the obligation, to defend against any such Proceeding
initiated prior to the date Biogen Idec is granted the license under
Section 4.1.1(a) or Section 4.1.1(b) (as applicable) at its sole cost and
expense, and (b) Biogen Idec will have the first right, but not the obligation,
to defend against any such Proceeding initiated after the date Biogen Idec is
granted the license under Section 4.1.1(a) or Section 4.1.1(b) (as applicable)
at its sole cost and expense. If the Party having the first right to defend
against such Proceeding (the “Lead Party”) elects to defend against such
Proceeding, then the Lead Party will have the sole right to direct the defense
and to elect whether to settle such claim (but only with the prior written
consent of the other Party, not to be unreasonably withheld, conditioned or
delayed). The other Party will reasonably assist the Lead Party in defending
such Proceeding and cooperate in any such litigation at the request and expense
of the Lead Party. The Lead Party will provide the other Party with prompt
written notice of the commencement of any such Proceeding that is of the type
described in this Section 7.4, and the Lead Party will keep the other Party
apprised of the progress of such Proceeding. If the Lead Party elects not to
defend against a Proceeding, then the Lead Party will so notify the other Party
in writing within [***] days after the Lead Party first receives written notice
of the initiation of such Proceeding, and the other Party (the “Step-In Party”)
will have the right, but not the obligation, to defend against such Proceeding
at its sole cost and expense and thereafter the Step-In Party will have the sole
right to direct the defense thereof, including the right to settle such claim.
In any event, the Party not defending such Proceeding will reasonably assist the
other Party and cooperate in any such litigation at the request and expense of
the Party defending such Proceeding.  Each Party may at its own expense and with
its own counsel join any defense initiated or directed by the other Party under
this Section 7.4. Each Party will provide the other Party with prompt written
notice of the commencement of any such Proceeding under this Section 7.4, and
such Party will promptly furnish the other Party with a copy of each
communication relating to the alleged infringement that is received by such
Party.

 

7.4.2.                  Discontinued Collaboration Product. If a Third Party
initiates a Proceeding claiming that any Patent Right or Know-How owned by or
licensed to such Third Party is infringed by the Development, Manufacture or
Commercialization of a Discontinued Collaboration Product, Isis will have the
first right, but not the obligation, to defend against and settle such
Proceeding at its sole cost and expense. Biogen Idec will reasonably assist Isis
in defending such Proceeding and cooperate in any such litigation at the request
and expense of Isis. Each Party may at its own expense and with its own counsel
join any defense directed by the other Party. Isis will provide Biogen Idec with
prompt written notice of the commencement of any such Proceeding, or of any
allegation of infringement of which Isis becomes aware and that is of the type
described in this Section 7.4.2,

 

74

--------------------------------------------------------------------------------


 

and Isis will promptly furnish Biogen Idec with a copy of each communication
relating to the alleged infringement received by Isis.

 

7.4.3.                  Interplay Between Enforcement of IP and Defense of Third
Party Claims.  Notwithstanding the provisions of Section 7.4.1 and
Section 7.4.2, to the extent that a Party’s defense against a Third Party claim
of infringement under this Section 7.4 involves (i) the enforcement of the other
Party’s Know-How or Patent Rights (e.g., a counterclaim of infringement), or
(ii) the defense of an invalidity claim with respect to such other Party’s
Know-How or Patent Rights, then, in each case, the general concepts of
Section 7.5 will apply to the enforcement of such other Party’s Know-How or
Patent Rights or the defense of such invalidity claim (i.e., each Party has the
right to enforce its own intellectual property, except that the relevant
Commercializing Party will have the initial right, to the extent provided in
Section 7.5, to enforce such Know-How or Patent Rights or defend such invalidity
claim, and the other Party will have a step-in right, to the extent provided in
Section 7.5, to enforce such Know-How or Patent Rights or defend such invalidity
claim).

 

7.5.                            Enforcement of Patents Against Competitive
Infringement.

 

7.5.1.                  Duty to Notify of Competitive Infringement. If either
Party learns of an infringement, unauthorized use, misappropriation or
threatened infringement by a Third Party to which such Party does not owe any
obligation of confidentiality with respect to any Product-Specific Patents by
reason of the development, manufacture, use or commercialization of (i) a
product directed against the RNA that encodes a Collaboration Target in the
Field, or (ii) a non-oligonucleotide product that is designed to bind, mimic or
otherwise affect a protein or RNA that is encoded by a Biogen Idec Alternate
Modality Target (“Competitive Infringement”), such Party will promptly notify
the other Party in writing and will provide such other Party with available
evidence of such Competitive Infringement; provided, however, that for cases of
Competitive Infringement under Section 7.5.7 below, such written notice will be
given within 10 days.

 

7.5.2.                  Prior to License Grant. For any Competitive Infringement
with respect to a Product occurring after the Effective Date but before the date
Biogen Idec is granted the license under Section 4.1.1(a) or
Section 4.1.1(b) (as applicable), Isis will have the first right, but not the
obligation, to institute, prosecute, and control a Proceeding with respect
thereto, by counsel of its own choice, and Biogen Idec will have the right to be
represented in that action by counsel of its own choice at its own expense,
however, Isis will have the sole right to control such litigation. Isis will
provide Biogen Idec with prompt written notice of the commencement of any such
Proceeding, and Isis will keep Biogen Idec apprised of the progress of such
Proceeding. If Isis fails to initiate a Proceeding within a period of 90 days
after receipt of written notice of such Competitive Infringement (subject to a
90 day extension to conclude negotiations, which extension will apply only in
the event that Isis has commenced good faith negotiations with an alleged
infringer for elimination of such Competitive Infringement within such 90 day
period),

 

75

--------------------------------------------------------------------------------


 

Biogen Idec will have the right to initiate and control a Proceeding with
respect to such Competitive Infringement by counsel of its own choice; provided
that Isis will have the right to be represented in any such action by counsel of
its own choice at its own expense. Notwithstanding the foregoing, Isis will at
all times have the sole right to institute, prosecute, and control any
Proceeding under this Section 7.5.2 to the extent involving any Isis Core
Technology Patents or Isis Manufacturing and Analytical Patents.

 

7.5.3.                  Following License Grant. For any Competitive
Infringement with respect to a particular Product (except for a Discontinued
Collaboration Product) occurring after the date Biogen Idec is granted the
license under Section 4.1.1(a) or Section 4.1.1(b) (as applicable), so long as
part of such Proceeding Biogen Idec also enforces any Patent Rights Controlled
by Biogen Idec (including any Isis Product-Specific Patents assigned by Isis to
Biogen Idec under this Agreement) being infringed that Cover the Product, then
Biogen Idec will have the first right, but not the obligation, to institute,
prosecute, and control a Proceeding with respect thereto by counsel of its own
choice at its own expense, and Isis will have the right, at its own expense, to
be represented in that action by counsel of its own choice, however, Biogen Idec
will have the right to control such litigation. If Biogen Idec fails to initiate
a Proceeding within a period of 90 days after receipt of written notice of such
Competitive Infringement (subject to a 90 day extension to conclude
negotiations, if Biogen Idec has commenced good faith negotiations with an
alleged infringer for elimination of such Competitive Infringement within such
90 day period), Isis will have the right to initiate and control a Proceeding
with respect to such Competitive Infringement by counsel of its own choice, and
Biogen Idec will have the right to be represented in any such action by counsel
of its own choice at its own expense. Notwithstanding the foregoing, Isis will
at all times have the sole right to institute, prosecute, and control any
Proceeding under this Section 7.5.3 to the extent involving any Isis Core
Technology Patents or Isis Manufacturing and Analytical Patents.

 

7.5.4.                  Joinder.

 

(a)                     If a Party initiates a Proceeding in accordance with
this Section 7.5, the other Party agrees to be joined as a party plaintiff where
necessary and to give the first Party reasonable assistance and authority to
file and prosecute the Proceeding. Subject to Section 7.5.5, the costs and
expenses of each Party incurred pursuant to this Section 7.5.4(a) will be borne
by the Party initiating such Proceeding.

 

(b)                     If one Party initiates a Proceeding in accordance with
this Section 7.5.4, the other Party may join such Proceeding as a party
plaintiff where necessary for such other Party to seek lost profits with respect
to such infringement.

 

76

--------------------------------------------------------------------------------


 

7.5.5.                  Share of Recoveries. Any damages or other monetary
awards recovered with respect to a Proceeding brought pursuant to this
Section 7.5 will be shared as follows:

 

(a)                                 the amount of such recovery will first be
applied to the Parties’ reasonable out-of-pocket costs incurred in connection
with such Proceeding (which amounts will be allocated pro rata if insufficient
to cover the totality of such expenses); then

 

(b)                                 any remaining proceeds constituting direct
or actual damages for acts of infringement occurring prior to the date Biogen
Idec is granted the license under Section 4.1.1(a) or Section 4.1.1(b) (as
applicable) will be (i) [***]; or (ii) [***]; then

 

(c)                                  any remaining proceeds constituting direct
or actual damages for acts of infringement occurring after the date Biogen Idec
is granted the license under Section 4.1.1(a) or Section 4.1.1(b) (as
applicable) [***]; then

 

(d)                                 any remaining proceeds constituting punitive
or treble damages will be allocated between the Parties as follows: the Party
initiating the Proceeding will receive and retain [***]% of such proceeds and
the other Party will receive and retain [***]% of such proceeds.

 

7.5.6.                  Settlement. Notwithstanding anything to the contrary
under this ARTICLE 6, neither Party may enter a settlement, consent judgment or
other voluntary final disposition of a suit under this ARTICLE 6 that disclaims,
limits the scope of, admits the invalidity or unenforceability of, or grants a
license, covenant not to sue or similar immunity under a Patent Right Controlled
by the other Party without first obtaining the written consent of the Party that
Controls the relevant Patent Right.

 

7.5.7.                  35 USC 271(e)(2) Infringement. Notwithstanding anything
to the contrary in this Section 7.5, solely with respect to Licensed Patents
that have not been assigned to Biogen Idec under this Agreement for a
Competitive Infringement under 35 USC 271(e)(2), the time period set forth in
Section 7.5.2 during which a Party will have the initial right to bring a
Proceeding will be shortened to a total of 25 days, so that, to the extent the
other Party has the right, pursuant to such Section to initiate a Proceeding if
the first Party does not initiate a Proceeding, such other Party will have such
right if the first Party does not initiate a Proceeding within 25 days after
such first Party’s receipt of written notice of such Competitive Infringement.

 

7.6.                            Other Infringement.

 

7.6.1.                  Jointly-Owned Program Patents. With respect to the
infringement of a Jointly-Owned Program Patent which is not a Competitive
Infringement, the Parties will cooperate in good faith to bring suit together
against such infringing party or the Parties may decide to permit one Party to
solely bring suit. Any damages or other

 

77

--------------------------------------------------------------------------------


 

monetary awards recovered with respect to a Proceeding brought pursuant to this
Section 7.6.1 will be shared as follows: (i) the amount of such recovery will
first be applied to the Parties’ reasonable out-of-pocket costs incurred in
connection with such Proceeding (which amounts will be allocated pro rata if
insufficient to cover the totality of such expenses); (ii) any remaining
proceeds constituting direct damages will be [***], and (iii) any remaining
proceeds constituting punitive or treble damages will be allocated as follows:
(A) if the Parties jointly initiate a Proceeding pursuant to this Section 7.6.1,
[***]; and (B) if only one Party initiates the Proceeding pursuant to this
Section 7.6.1, such Party will receive [***]% of such proceeds and the other
Party will receive [***]% of such proceeds.

 

7.6.2.                  Patents Solely Owned by Isis. Isis will retain all
rights to pursue an infringement of any Patent Right solely owned by Isis which
is other than a Competitive Infringement and Isis will retain all recoveries
with respect thereto.

 

7.6.3.                  Patents Solely Owned by Biogen Idec. Biogen Idec will
retain all rights to pursue an infringement of any Patent Right solely owned by
Biogen Idec which is other than a Competitive Infringement and Biogen Idec will
retain all recoveries with respect thereto.

 

7.7.                            Patent Listing.

 

7.7.1.                  Biogen Idec’s Obligations. Biogen Idec will promptly,
accurately and completely list, with the applicable Regulatory Authorities
during the Agreement Term, all applicable Patent Rights that Cover a Product. 
Prior to such listings, the Parties will meet, through the Joint Patent
Committee, to evaluate and identify all applicable Patent Rights, and Biogen
Idec will have the right to review, where reasonable, original records relating
to any invention for which Patent Rights are being considered by the Joint
Patent Committee for any such listing. Notwithstanding the preceding sentence,
Biogen Idec will retain final decision-making authority as to the listing of all
applicable Patent Rights for the Product that are not Isis Core Technology
Patents or Isis Manufacturing and Analytical Patents, regardless of which Party
owns such Patent Rights.

 

7.7.2.                  Isis’ Obligations. Isis will promptly, accurately and
completely list, with the applicable Regulatory Authorities during the Agreement
Term, all applicable Patent Rights that Cover a Discontinued Collaboration
Product. Prior to such listings, the Parties will meet, through the Joint Patent
Committee, to evaluate and identify all applicable Patent Rights, and Isis will
have the right to review, where reasonable, original records relating to any
invention for which Patent Rights are being considered by the Joint Patent
Committee for any such listing. Notwithstanding the preceding sentence, Isis
will retain final decision-making authority as to the listing of all applicable
Patent Rights for such Discontinued Collaboration Products, as applicable,
regardless of which Party owns such Patent Rights.

 

78

--------------------------------------------------------------------------------


 

7.8.                            CREATE Act. Notwithstanding anything to the
contrary in this ARTICLE 6, neither Party will have the right to make an
election under the CREATE Act when exercising its rights under this ARTICLE 6
without the prior written consent of the other Party, which will not be
unreasonably withheld, conditioned or delayed.  With respect to any such
permitted election, the Parties will use reasonable efforts to cooperate and
coordinate their activities with respect to any submissions, filings or other
activities in support thereof. The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in the CREATE Act.

 

7.9.                            Obligations to Third Parties. Notwithstanding
any of the foregoing, each Party’s rights and obligations with respect to
Licensed Technology under this ARTICLE 6 will be subject to the Third Party
rights and obligations under any (i) New Third Party License the restrictions
and obligations of which Biogen Idec has agreed to under Section 6.13.2,
(ii) Prior Agreements, and (iii) Isis In-License Agreements; provided, however,
that, to the extent that Isis has a non-transferable right to prosecute,
maintain or enforce any Patent Rights licensed to Biogen Idec hereunder and,
this Agreement purports to grant any such rights to Biogen Idec, Isis will act
in such regard with respect to such Patent Rights at Biogen Idec’s direction.

 

7.10.                     Additional Right and Exceptions. Notwithstanding any
provision of this ARTICLE 6, Isis retains the sole right to Prosecute and
Maintain Isis Core Technology Patents and Isis Manufacturing and Analytical
Patents during the Agreement Term and to control any enforcement of Isis Core
Technology Patents and Isis Manufacturing and Analytical Patents, and will take
the lead on such enforcement solely to the extent that the scope or validity of
any Patent Rights Controlled by Isis and Covering the Isis Core Technology
Patents or Isis Manufacturing and Analytical Patents is at risk.

 

7.11.                     Patent Term Extension. The Parties will cooperate with
each other in gaining patent term extension wherever applicable to the Product.
After the date Biogen Idec is granted the license under Section 4.1.1(a) or
Section 4.1.1(b) (as applicable), Biogen Idec will determine which relevant
patents will be extended.

 

7.12.                     No Challenge. As a material inducement for Isis
entering into this Agreement, Biogen Idec covenants to Isis that during the
Agreement Term, solely with respect to rights to the Licensed Patents that are
included in a license granted to Biogen Idec under Section 4.1.1, Biogen Idec,
its Affiliates or Sublicensees will not, in the United States or any other
country, (a) commence or otherwise voluntarily determine to participate in
(other than as may be necessary or reasonably required to assert a cross-claim
or a counter-claim or to respond to a court request or order or administrative
law request or order) any action or proceeding, challenging or denying the
enforceability or validity of any claim within an issued patent or patent
application within such Licensed Patents, or (b) direct, support or actively
assist any other Person (other than as may be necessary or reasonably required
to assert a cross-claim or a counter-claim or to respond to a court request or
order or administrative law request or order) in bringing or prosecuting any
action or proceeding challenging or denying the validity of any claim within an
issued patent or patent application within such Licensed Patents. For purposes
of clarification and without limiting any other available remedies, if Biogen
Idec takes any of the actions described in

 

79

--------------------------------------------------------------------------------


 

clause (a) or clause (b) of this Section 7.12, Biogen Idec will have materially
breached this Agreement and Isis may terminate this Agreement under
Section 10.2.4(b).

 

ARTICLE 8.
REPRESENTATIONS AND WARRANTIES

 

8.1.                           Representations and Warranties of Both Parties.
Each Party hereby represents and warrants to the other Party, as of the
Effective Date, that:

 

8.1.1.                  such Party is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;

 

8.1.2.                  such Party has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;

 

8.1.3.                  this Agreement has been duly executed and delivered on
behalf of such Party, and constitutes a legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof;

 

8.1.4.                  the execution, delivery and performance of this
Agreement by such Party will not constitute a default under or conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it is bound, or violate any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over
such Party;

 

8.1.5.                  no government authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, under any applicable laws, rules or regulations currently in effect, is
or will be necessary for, or in connection with, the transaction contemplated by
this Agreement or any other agreement or instrument executed in connection
herewith, or for the performance by it of its obligations under this Agreement
and such other agreements; and

 

8.1.6.                  it has not employed (and, to the best of its knowledge,
has not used a contractor or consultant that has employed) and in the future
will not employ (or, to the best of its knowledge, use any contractor or
consultant that employs, provided that such Party may reasonably rely on a
representation made by such contractor or consultant) any Person debarred by the
FDA (or subject to a similar sanction of EMA or foreign equivalent), or any
Person which is the subject of an FDA debarment investigation or proceeding (or
similar proceeding of EMA or foreign equivalent), in the conduct of the
Pre-Clinical Studies or Clinical Studies of the Product and its activities under
each Collaboration Program.

 

80

--------------------------------------------------------------------------------


 

8.2.                            Representations and Warranties of Isis. Isis
hereby represents and warrants to Biogen Idec, as of the Effective Date, that:

 

8.2.1.                  To the best of its knowledge and belief, there are no
additional licenses (beyond those that would be granted to Biogen Idec under
Section 4.1.1(a) upon the exercise of the Option for a Collaboration Product
arising under the Collaboration Programs) under any intellectual property owned
or Controlled by Isis or its Affiliates as of the Effective Date that would be
required in order for Biogen Idec to further Develop and Commercialize a
Collaboration Product.

 

8.2.2.                  The Licensed Technology existing as of the Effective
Date constitutes all of the Patent Rights and Know-How Controlled by Isis as of
the Effective Date that are necessary to Develop, Manufacture or Commercialize
Compounds contemplated under the Collaboration Programs in the Field. Isis has
not previously assigned, transferred, conveyed or otherwise encumbered its
right, title and interest in the Licensed Technology in a manner that conflicts
with any rights granted to Biogen Idec hereunder with respect to Collaboration
Products.

 

8.2.3.                  Neither Isis nor its Affiliates owns or Controls any
Patent Rights or Know How covering formulation or delivery technology as of the
Effective Date that would be useful or necessary in order for Biogen Idec to
further Develop or Commercialize Compounds contemplated under the Collaboration
Programs.

 

8.2.4.                  SCHEDULE 8.2.4(a) and SCHEDULE 8.2.4(b) set forth true,
correct and complete lists of all Isis Core Technology Patents and Isis
Manufacturing and Analytical Patents that apply to the Compounds contemplated
under the Collaboration Programs as of the Effective Date (the “Isis Platform
Technology”), respectively, and indicates whether each such Patent Right is
owned by Isis or licensed by Isis from a Third Party and if so, identifies the
licensor or sublicensor from which the Patent Right is licensed.  Isis Controls
such Patent Rights existing as of the Effective Date and is entitled to grant
all rights and licenses (or sublicenses, as the case may be) under such Patent
Rights it purports to grant to Biogen Idec under this Agreement.

 

8.2.5.                  There are no claims, judgments or settlements against or
owed by Isis or its Affiliates or pending against Isis or, to the best of Isis’
knowledge, threatened against Isis, in each case relating to the Isis Platform
Technology, Isis Manufacturing and Analytical Know-How, Isis Know-How,
Collaboration Targets or High Interest Targets that could impact activities
under this Agreement. To the best of Isis’ knowledge, there are no claims,
judgments or settlements against or owed by any Third Party that is party to a
Prior Agreement, or pending or threatened claims or litigation against any Third
Party that is party to a Prior Agreement, in each case relating to the Isis
Platform Technology, Isis Manufacturing and Analytical Know-How, Isis Know-How
or High Interest Targets that would impact activities under this Agreement.

 

81

--------------------------------------------------------------------------------


 

8.2.6.                  At the Effective Date (a) there is no fact or
circumstance known by Isis that would cause Isis to reasonably conclude that any
Isis Core Technology Patent or Isis Manufacturing and Analytical Patent is
invalid or un-enforceable, (b) there is no fact or circumstance known by Isis
that would cause Isis to reasonably conclude the inventorship of each Isis Core
Technology Patent or Isis Manufacturing and Analytical Patent is not properly
identified on each patent, and (c) all official fees, maintenance fees and
annuities for the Isis Core Technology Patent or Isis Manufacturing and
Analytical Patent have been paid and all administrative procedures with
governmental agencies have been completed.

 

8.2.7.                  Isis has set forth on SCHEDULE 6.13.1 or in a separate
written agreement with Biogen Idec true, correct and complete lists of the
agreements with Third Party licensors or sellers pursuant to which Isis has
licensed or acquired the Licensed Technology Controlled by Isis as of the
Effective Date licensed to Biogen Idec under Section 4.1.1(a) that is necessary
or useful to conduct the research, Development, Manufacture or Commercialization
of any High Interest Target listed on the High Interest Target List as of the
Effective Date.  All Isis In-License Agreements are in full force and effect and
have not been modified or amended. Neither Isis nor, to the best knowledge of
Isis, the Third Party licensor in an Isis In-License Agreement is in default
with respect to a material obligation under such Isis In-License Agreement, and
neither such party has claimed or has grounds upon which to claim that the other
party is in default with respect to a material obligation under, any Isis
In-License Agreement.

 

8.2.8.                  SCHEDULE 8.2.8 is a complete and accurate list of all
agreements that create Third Party Obligations with respect to the Isis Core
Technology Patents and Isis Manufacturing and Analytical Patents that affect the
rights granted by Isis to Biogen Idec under this Agreement with respect to
Collaboration Programs.

 

8.3.                            Isis Covenants. Isis hereby covenants to Biogen
Idec that, except as expressly permitted under this Agreement:

 

8.3.1.                  Isis will promptly amend SCHEDULE 8.2.4(a), SCHEDULE
8.2.4(b) and SCHEDULE 8.2.4(c) and submit such amended Schedules to Biogen Idec
if Isis becomes aware that any Isis Core Technology Patents, Isis Manufacturing
and Analytical Patents or Isis Product-Specific Patents are not properly
identified on such Schedule.

 

8.3.2.                  during the Agreement Term, Isis will maintain and not
breach any Isis In-License Agreements and any agreements with Third Parties
entered into after the Effective Date (“New Third Party Licenses”) that provide
a grant of rights from such Third Party to Isis that are Controlled by Isis and
are licensed or may become subject to a license from Isis to Biogen Idec for a
Development Candidate under this Agreement;

 

8.3.3.                  Isis will promptly notify Biogen Idec of any material
breach by Isis or a Third Party of any New Third Party License, and in the event
of a breach by Isis, will

 

82

--------------------------------------------------------------------------------


 

permit Biogen Idec to cure such breach on Isis’ behalf upon Biogen Idec’s
request;

 

8.3.4.                  Isis will not amend, modify or terminate any Isis
In-License Agreement or New Third Party License in a manner that would adversely
affect Biogen Idec’s rights hereunder without first obtaining Biogen Idec’s
written consent, which consent may be withheld in Biogen Idec’s sole discretion;

 

8.3.5.                  Isis will not enter into any new agreement or other
obligation with any Third Party, or amend an existing agreement with a Third
Party, in each case that restricts, limits or encumbers the rights granted to
Biogen Idec under this Agreement;

 

8.3.6.                  Isis will cause its Affiliates, licensees and
sublicensees to comply with the terms of Section 2.1;

 

8.3.7.                  all employees and contractors of Isis performing
Development activities hereunder on behalf of Isis will be obligated to assign
all right, title and interest in and to any inventions developed by them,
whether or not patentable, to Isis or such Affiliate, respectively, as the sole
owner thereof; and

 

8.3.8.                  If, after the Effective Date, Isis becomes the owner or
otherwise acquires Control of any formulation or delivery technology that would
be necessary or useful in order for Biogen Idec to further Develop, Manufacture
or Commercialize a Collaboration Product, and Biogen Idec has exercised its
Option and the license granted to Biogen Idec under this Agreement is in
effect, Isis will make such technology available to Biogen Idec on commercially
reasonable terms.

 

8.4.                            DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY NOR ITS AFFILIATES MAKES ANY
REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. BIOGEN IDEC AND ISIS UNDERSTAND THAT EACH PRODUCT IS THE SUBJECT OF
ONGOING RESEARCH AND DEVELOPMENT AND THAT NEITHER PARTY CAN ASSURE THE SAFETY,
USEFULNESS OR COMMERCIAL OR TECHNICAL VIABILITY OF EACH PRODUCT.

 

ARTICLE 9.
INDEMNIFICATION; INSURANCE

 

9.1.                            Indemnification by Biogen Idec. Biogen Idec will
indemnify, defend and hold harmless Isis and its Affiliates, and its or their
respective directors, officers, employees and agents, from and against any and
all liabilities, damages, losses, costs and expenses including the reasonable
fees of attorneys (collectively “Losses”) arising out of or resulting from any

 

83

--------------------------------------------------------------------------------


 

and all Third Party suits, claims, actions, proceedings or demands (“Claims”)
based upon:

 

9.1.1.                  the gross negligence or willful misconduct of Biogen
Idec, its Affiliates or Sublicensees and its or their respective directors,
officers, employees and agents, in connection with Biogen Idec’s performance of
its obligations or exercise of its rights under this Agreement;

 

9.1.2.                  any breach of any representation or warranty or express
covenant made by Biogen Idec under ARTICLE 8 or any other provision under this
Agreement;

 

9.1.3.                  the Development or Manufacturing activities that are
conducted by or on behalf of Biogen Idec or its Affiliates or Sublicensees
(which will exclude any Development or Manufacturing activities that are
conducted by or on behalf of Isis pursuant to this Agreement); or

 

9.1.4.                  the Commercialization of a Product by or on behalf of
Biogen Idec or its Affiliates or Sublicensees;

 

except, in each case above, to the extent such Claim arose out of or resulted
from or is attributable to any acts or omissions of Isis or its Affiliates,
licensees, Sublicensees or contractors, and it’s or their respective directors,
officers, employees and agents or other circumstance for which Isis has an
indemnity obligation pursuant to Section 9.2.

 

9.2.                            Indemnification by Isis. Isis will indemnify,
defend and hold harmless Biogen Idec and its Affiliates, and its or their
respective directors, officers, employees and agents, from and against any and
all Losses arising out of or resulting from any and all Claims based upon:

 

9.2.1.                  the gross negligence or willful misconduct of Isis, its
Affiliates or Sublicensees or its or their respective directors, officers,
employees and agents, in connection with Isis’ performance of its obligations or
exercise of its rights under this Agreement;

 

9.2.2.                  any breach of any representation or warranty or express
covenant made by Isis under ARTICLE 8 or any other provision under this
Agreement;

 

9.2.3.                  any Development or Manufacturing activities that are
conducted by or on behalf of Isis or its Affiliates or Sublicensees (which will
exclude any Development or Manufacturing activities that are conducted by or on
behalf of Biogen Idec pursuant to this Agreement); or

 

9.2.4.                  any development, manufacturing or commercialization
activities that are conducted by or on behalf of Isis or its Affiliates or
Sublicensees with respect to a Discontinued Collaboration Product.

 

except, in each case above, to the extent such Claim arose out of or resulted
from or is attributable to any acts or omissions of Biogen Idec or its
Affiliates, licensees, Sublicensees or contractors and its or their respective
directors, officers, employees and

 

84

--------------------------------------------------------------------------------


 

agents or other circumstance for which Biogen Idec has an indemnity obligation
pursuant to Section 9.1.

 

9.3.                            Procedure. If a Person entitled to
indemnification under Section 9.1 or Section 9.2 (an “Indemnitee”) seeks such
indemnification, such Indemnitee will (i) inform the indemnifying Party in
writing of a Claim as soon as reasonably practicable after such Indemnitee
receives notice of such Claim, (ii) permit the indemnifying Party to assume
direction and control of the defense of the Claim (including the sole right to
settle such Claim at the sole discretion of the indemnifying Party, provided
that (A) such settlement or compromise does not admit any fault or negligence on
the part of the Indemnitee, or impose any obligation on, or otherwise materially
adversely affect, the Indemnitee or other Party and (B) the indemnifying Party
first obtain the written consent of the Indemnitee with respect to such
settlement, which consent will not be unreasonably withheld), (iii) cooperate as
reasonably requested (at the expense of the indemnifying Party) in the defense
of the Claim, and (iv) undertake reasonable steps to mitigate any Losses with
respect to the Claim. The provisions of Section 7.4 will govern the procedures
for responding to a Claim of infringement described therein. Notwithstanding
anything in this Agreement to the contrary, the indemnifying Party will have no
liability under Section 9.1 or Section 9.2, as the case may be, for Claims
settled or compromised by the Indemnitee without the indemnifying Party’s prior
written consent.

 

9.4.                            Insurance.

 

9.4.1.                  Isis’ Insurance Obligations. Isis will maintain, at its
cost, reasonable insurance against liability and other risks associated with its
activities contemplated by this Agreement, provided, that, at a minimum, Isis
will maintain, in force from [***] days prior to enrollment of the first patient
in a Clinical Study, a [***] insurance policy providing coverage of at least
$[***] per claim and $[***] Annual aggregate. Isis will furnish to Biogen Idec
evidence of such insurance upon request.

 

9.4.2.                  Biogen Idec’s Insurance Obligations. Biogen Idec will
maintain, at its cost, reasonable insurance against liability and other risks
associated with its activities contemplated by this Agreement, provided, that,
at a minimum, Biogen Idec will maintain, in force from [***] days prior to
enrollment of the first patient in a Clinical Study, a [***] insurance policy
providing coverage of at least $[***] per claim and $[***] Annual aggregate and,
provided further that such coverage is increased to at least $[***] at least
[***] days before Biogen Idec initiates the First Commercial Sale of a Product
hereunder. Biogen Idec will furnish to Isis evidence of such insurance upon
request. Notwithstanding the foregoing, Biogen Idec may self-insure to the
extent that it self-insures for its other products, but at a minimum will
self-insure at levels that are consistent with levels customarily maintained
against similar risks by similar companies in Biogen Idec’s industry.

 

9.5.                            LIMITATION OF CONSEQUENTIAL DAMAGES. EXCEPT FOR
(a) CLAIMS OF A THIRD PARTY THAT ARE SUBJECT TO INDEMNIFICATION UNDER THIS
ARTICLE 9, (b) CLAIMS ARISING OUT OF A PARTY’S WILLFUL

 

85

--------------------------------------------------------------------------------


 

MISCONDUCT OF THIS AGREEMENT, (c) A PARTY’S BREACH OF ARTICLE 2, OR A BREACH OF
SECTION 10.4.4(a) BY BIOGEN IDEC OR ITS AFFILIATES OR (d) CLAIMS ARISING OUT OF
A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT,
NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL BE LIABLE TO THE OTHER PARTY TO
THIS AGREEMENT OR ITS AFFILIATES FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR OTHER INDIRECT DAMAGES OR LOST OR IMPUTED PROFITS OR ROYALTIES, LOST
DATA OR COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, WHETHER LIABILITY
IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR
ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

 

ARTICLE 10.
TERM; TERMINATION

 

10.1.                     Agreement Term; Expiration. This Agreement is
effective as of the Effective Date and, unless earlier terminated pursuant to
the other provisions of this ARTICLE 10, will continue in full force and effect
until this Agreement expires as follows:

 

10.1.1.           on a country-by-country basis, on the date of expiration of
all payment obligations by the Commercializing Party under this Agreement with
respect to all Products (or Discontinued Collaboration Product(s)) in such
country;

 

10.1.2.           in its entirety upon the expiration of all payment obligations
under this Agreement with respect to all Products (or Discontinued Collaboration
Products) in all countries pursuant to Section 10.1.1;

 

10.1.3.           where there are no Collaboration Targets and no Biogen Idec
Alternate Modality Targets designated by the expiration of the Research Term as
described in Section 1.9;

 

10.1.4.           where there are no Biogen Idec Alternate Modality Targets
designated by the expiration of the Research Term as described in Section 1.9,
and no Development Candidates designated by the expiration of the ASO
Development Candidate Identification Term as described in Section 1.10.1(c); and

 

10.1.5.           where there are no Biogen Idec Alternate Modality Targets
designated by the expiration of the Research Term as described in Section 1.9,
and every Option has expired as a result of Biogen Idec not providing Isis a
written notice stating Biogen Idec is exercising such Options and paying Isis
the applicable license fees under Section 6.6 by the Option Deadline, or as a
result of Section 1.10.2(g) or Section 10.4.3.

 

86

--------------------------------------------------------------------------------


 

The period from the Effective Date until the date of expiration of this
Agreement pursuant to this Section 10.1 is the “Agreement Term.”

 

10.2.                     Termination of the Agreement.

 

10.2.1.           Biogen Idec’s Termination for Convenience. At any time
following payment by Biogen Idec of the upfront fee under Section 6.1, subject
to Section 10.4.1 below, Biogen Idec will be entitled to terminate this
Agreement as a whole, or terminate this Agreement in part with respect to a
particular Collaboration Program or Biogen Idec Alternate Modality Target, for
convenience by providing 90 days written notice to Isis of such termination.

 

10.2.2.           Termination for Failure to Divest Directly Competitive
Collaboration Product. If a Competing Collaboration Acquirer or Competing
Alternate Modality Acquirer, as applicable, does not, during the Collaboration
Divestiture Period or Alternate Modality Divestiture Period, as applicable,
divest itself of a Directly Competitive Collaboration Product, Directly
Competitive Collaboration Program, Directly Competitive Alternate Modality
Product or Directly Competitive Alternate Modality Program, as applicable, or
terminate the development and commercialization of such Directly Competitive
Collaboration Product or Directly Competitive Alternate Modality Product or
activities under such Directly Competitive Collaboration Program or Directly
Competitive Alternate Modality Program, as applicable, or assign this Agreement
to a Third Party that is not itself developing or commercializing such a
Directly Competitive Alternate Modality Product, or engaged in such Directly
Competitive Collaboration Program or Directly Competitive Alternate Modality
Program, as applicable, as set forth in Sections 12.5.2 and 12.5.3, Biogen Idec
may terminate this Agreement solely with respect to the Collaboration Program or
Biogen Idec Alternate Modality Program affected thereby immediately upon
providing written notice to Isis.

 

10.2.3.           Termination Due to Failure to Obtain HSR Clearance.

 

(a)                                 If the Parties make an HSR Filing with
respect to a proposed Biogen Idec Alternate Modality Program or Collaboration
Program under Section 1.7, Section 3.1.3 or Section 3.2.5 of this Agreement and
the HSR Clearance Date has not occurred on or prior to 90 days after the
effective date of the latest HSR Filing made by the Parties, this Agreement will
terminate solely with respect to the applicable proposed Biogen Idec Alternate
Modality Program or Collaboration Program (i) at the election of either Party
immediately upon notice to the other Party, if the FTC or the DOJ has instituted
(or threatened to institute) any action, suit or proceeding including seeking,
threatening to seek or obtaining a preliminary injunction under the HSR Act
against Biogen Idec and Isis to enjoin or otherwise prohibit the transactions
contemplated by this Agreement related to such proposed Biogen Idec Alternate
Modality Program or Collaboration Program, or (ii) at the election of either
Party,

 

87

--------------------------------------------------------------------------------


 

immediately upon notice to the other Party, if the Parties have not resolved any
and all objections of the FTC and DOJ as contemplated by Section 3.1.4(b).
Notwithstanding the foregoing, this Section 10.2.3 will not apply if an HSR
Filing is not required to fully perform this Agreement with respect to a
proposed Biogen Idec Alternate Modality Program or Collaboration Program, as
applicable.

 

(b)                                 If this Agreement is terminated with respect
to a Collaboration Program in accordance with Section 10.2.3(a), then, until
[***] as follows:

 

(i)                                    If Isis [***]; and

 

(ii)                                If Isis, its Affiliates or the licensee
[***].

 

Nothing in this Section 10.2.3(b) obligates Isis to (y) [***] or (z) [***].

 

10.2.4.           Termination for Material Breach.

 

(a)                     Biogen Idec’s Right to Terminate. If Biogen Idec
believes that Isis is in material breach of this Agreement (other than with
respect to a failure to use Commercially Reasonable Efforts under ARTICLE 1,
which is governed by Section 10.2.5 below), then Biogen Idec may deliver notice
of such material breach to Isis. If the breach is curable, Isis will have [***]
days to cure such breach. If Isis fails to cure such breach within the [***] day
period, or if the breach is not subject to cure, Biogen Idec may terminate this
Agreement with respect to the Neurology Target or Collaboration Program affected
by such breach by providing written notice to Isis. Without limiting the
foregoing, breach by a Party of ARTICLE 2 of this Agreement constitutes a
material breach of this Agreement with respect to the Neurology Target or
Collaboration Program affected by such breach.

 

(b)                     Isis’ Right to Terminate. If Isis believes that Biogen
Idec is in material breach of (i) a payment obligation under ARTICLE 6,
(ii) Section 7.12 or (iii) one or more material provisions of this Agreement
where such material breaches have occurred multiple times over the course of at
least a [***]-month period (where such material breach is not a single
continuous event) demonstrating a pattern of failing to timely comply with
Biogen Idec’s obligations under this Agreement (other than with respect to a
failure to use Commercially Reasonable Efforts under Section 5.1, which is
governed by Section 10.2.5 below), then Isis may deliver notice of such material
breach to Biogen Idec. If the breach is curable, Biogen Idec will have [***]
days to cure such breach (except to the extent such breach involves the failure
to make a payment when due, which breach must be cured within [***] days
following such notice). If Biogen Idec fails to cure such breach within the
[***] day or [***] day period, as applicable,

 

88

--------------------------------------------------------------------------------


 

or if the breach is not subject to cure, Isis in its sole discretion may
terminate this Agreement with respect to the Neurology Target or Collaboration
Program affected by such breach by providing written notice thereof to Biogen
Idec.

 

10.2.5.           Remedies for Failure to Use Commercially Reasonable Efforts.

 

(a)                     If Isis, in Biogen Idec’s reasonable determination,
fails to use Commercially Reasonable Efforts in the activities contemplated in
ARTICLE 1 prior to the date Biogen Idec is granted a license under
Section 4.1.1(a) or Section 4.1.1(b) (as applicable) with respect to a
particular High Interest Target or Collaboration Program, Biogen Idec will
notify Isis and, within [***] days thereafter, Isis and Biogen Idec will meet
and confer to discuss and resolve the matter in good faith, and attempt to
devise a mutually agreeable plan to address any outstanding issues related to
Isis’ use of Commercially Reasonable Efforts in ARTICLE 1. Following such a
meeting, if Isis fails to use Commercially Reasonable Efforts as contemplated by
ARTICLE 1 with respect to such High Interest Target or Collaboration Program,
then subject to Section 10.2.6 below, Biogen Idec will have the right, at its
sole discretion, to (i) terminate this Agreement as it relates to the applicable
High Interest Target or Collaboration Program or, (ii) if the breach involves a
Collaboration Program prior to Option exercise, Biogen Idec may elect to trigger
the alternative remedy provisions of Section 10.3 below as it relates to the
applicable Collaboration Program in lieu of terminating this Agreement for such
Collaboration Program by providing written notice to Isis. This
Section 10.2.5(a) sets forth Biogen Idec’s sole and exclusive remedies if Isis
fails to use Commercially Reasonable Efforts in the activities contemplated in
ARTICLE 1 prior to the date Biogen Idec is granted a license under
Section 4.1.1(a) or Section 4.1.1(b) (as applicable).

 

(b)                     If Biogen Idec, in Isis’ reasonable determination, fails
to use Commercially Reasonable Efforts under Section 5.1 with respect to a
Collaboration Program, Isis will notify Biogen Idec and, within [***] days
thereafter, Isis and Biogen Idec will meet and confer to discuss and resolve the
matter in good faith, and attempt to devise a mutually agreeable plan to address
any outstanding issues related to Biogen Idec’s use of Commercially Reasonable
Efforts in Section 5.1. Following such a meeting, if Biogen Idec fails to use
Commercially Reasonable Efforts with respect to the applicable Collaboration
Program as contemplated by Section 5.1, then subject to Section 10.2.6
below, Isis will have the right, at its sole discretion, to terminate this
Agreement as it relates to such Collaboration Program.

 

10.2.6.           Disputes Regarding Material Breach. Notwithstanding the
foregoing, if the Breaching Party in Section 10.2.4 or Section 10.2.5 disputes
in good faith the existence, materiality, or failure to cure of any such breach
which is not a

 

89

--------------------------------------------------------------------------------


 

payment breach, and provides notice to the Non-Breaching Party of such dispute
within such [***] day period, the Non-Breaching Party will not have the right to
terminate this Agreement in accordance with Section 10.2.4 or Section 10.2.5, or
the alternative remedy provisions of Section 10.2.5, as applicable, unless and
until it has been determined in accordance with Section 12.1 that this Agreement
was materially breached by the Breaching Party and the Breaching Party fails to
cure such breach within [***] days following such determination. It is
understood and acknowledged that during the pendency of such dispute, all the
terms and conditions of this Agreement will remain in effect and the Parties
will continue to perform all of their respective obligations hereunder,
including satisfying any payment obligations.

 

10.2.7.           Termination for Insolvency.

 

(a)                     Either Party may terminate this Agreement if, at any
time, the other Party files in any court or agency pursuant to any statute or
regulation of any state or country a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of substantially all of its assets; or if the other
Party proposes a written agreement of composition or extension of substantially
all of its debts; or if the other Party will be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition will
not be dismissed within 90 days after the filing thereof; or if the other Party
will propose or be a party to any dissolution or liquidation; or if the other
Party will make an assignment of substantially all of its assets for the benefit
of creditors.

 

(b)                     All rights and licenses granted under or pursuant to any
section of this Agreement are and will otherwise be deemed to be for purposes of
Section 365(n) of Title 11, United States Code (the “Bankruptcy Code”) licenses
of rights to “intellectual property” as defined in Section 101(56) of the
Bankruptcy Code. The Parties will retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code.  Upon the bankruptcy
of any Party, the non-bankrupt Party will further be entitled to a complete
duplicate of, or complete access to, any such intellectual property, and such,
if not already in its possession, will be promptly delivered to the non-bankrupt
Party, unless the bankrupt Party elects in writing to continue, and continues,
to perform all of its obligations under this Agreement.

 

10.3.                     Alternative Remedies to Termination Available to
Biogen Idec Prior to Option Exercise. If, prior to Option exercise, with respect
to a particular Collaboration Program Biogen Idec elects to (i) exercise the
alternative remedy provisions of this Section 10.3 in lieu of terminating this
Agreement for such Collaboration Program by providing written notice of such
election to Isis in accordance with Section 10.2.5(a), or (ii) exercise the
Option in accordance with [***], then, in each case, solely with respect to the
Collaboration Program giving rise to Biogen Idec’s exercise of these alternative
remedy

 

90

--------------------------------------------------------------------------------


 

provisions, this Agreement will continue in full force and effect with the
following modifications:

 

(a)                                 Isis will have no further rights or
obligations to Develop the Collaboration Product under the applicable
Collaboration Program or participate in the Neurology JRC, the applicable
Neurology JDC, JPC or any other subcommittees or working groups established
pursuant to this Agreement. Biogen Idec will solely make all decisions that this
Agreement would otherwise require or permit the Neurology JRC, the applicable
Neurology JDC, JPC or any other subcommittees or working groups, or the Parties
collectively, to make; provided, however, that Biogen Idec will not have the
right to create any obligations or incur any liabilities for or on behalf of
Isis;

 

(b)                                 effective as of the date of Biogen Idec’s
notice to Isis electing the alternative remedy provisions of this Section 10.3,
Biogen Idec will be deemed for all purposes of this Agreement to have exercised
the applicable Option;

 

(c)                                  Biogen Idec will have and Isis grants, the
exclusive license granted to Biogen Idec under Section 4.1.1(a) for the
applicable Collaboration Program;

 

(d)                                 Biogen Idec may exclude Isis from all
discussions with Regulatory Authorities regarding the applicable Collaboration
Products, except to the extent Isis’ participation is required by a Regulatory
Authority or is otherwise reasonably necessary to comply with Applicable Law;

 

(e)                                  Biogen Idec’s obligation to make further
disclosures of Know-How or other information to Isis regarding the applicable
Collaboration Products pursuant to this Agreement (including pursuant to
Section 4.7 and Section 5.2.7) will terminate, other than reports required by
Section 6.14.1, Section 10.4.4 (if applicable), and as reasonably required to
permit Isis to perform its obligations under this Agreement; provided such
remedy will not limit or diminish the scope of any licenses granted by Biogen
Idec to Isis under this Agreement;

 

(f)                                   Isis will perform its obligations under
Section 4.7 with respect to the applicable Collaboration Product within [***]
days of Biogen Idec electing to exercise its alternative remedies under this
Section 10.3 or exercising the Option in accordance with [***], and will provide
to Biogen Idec and its Third Party contractors all Know-How, assistance,
assignments and other support reasonably requested to assist Biogen Idec in
assuming complete responsibility for the Development and Manufacture of the
applicable Collaboration Products in an efficient and orderly manner; and

 

91

--------------------------------------------------------------------------------


 

(g)                                 If such Collaboration Program is not an ALS
Collaboration Program the financial provisions of ARTICLE 6 as they apply to
such Collaboration Program will be modified as follows:

 

(i)                                    [***] Payments. Biogen Idec will [***];
and

 

(ii)                                License Fee. The license fee set forth in
Section 6.6 for the applicable Collaboration Product will be [***]. Such [***]
will be due within 90 days after [***] and Biogen Idec’s [***].

 

The milestone provisions of Section 6.7 and the royalty provisions of
Section 6.10 will [***].

 

10.4.                     Consequences of Expiration or Termination of the
Agreement.

 

10.4.1.           In General. If this Agreement expires or is terminated by a
Party in accordance with this ARTICLE 10 at any time and for any reason, the
following terms will apply to any Biogen Idec Alternate Modality Product or
Collaboration Product (as applicable) that is the subject of such expiration or
termination:

 

(a)                                 Return of Information and Materials. The
Parties will return (or destroy, as directed by the other Party) all data,
files, records and other materials containing or comprising the other Party’s
Confidential Information, except to the extent such Confidential Information is
necessary or useful to conduct activities for a surviving Product.
Notwithstanding the foregoing, the Parties will be permitted to retain one copy
of such data, files, records, and other materials for archival and legal
compliance purposes.

 

(b)                                 Accrued Rights. Termination or expiration of
this Agreement for any reason will be without prejudice to any rights or
financial compensation that will have accrued to the benefit of a Party prior to
such termination or expiration. Such termination or expiration will not relieve
a Party from obligations that are expressly indicated to survive the termination
or expiration of this Agreement. For purposes of clarification, milestone
payments under ARTICLE 6 accrue as of the date the applicable Milestone Event is
achieved even if the payment is not due at that time.

 

(c)                                  Survival. The following provisions of this
Agreement will survive the expiration or termination of this Agreement:
Section 1.9 (End of Research Term), Section 1.10.1(c) (End of ASO Development
Candidate Identification Term), Section 2.1.1(f) (Failure to Defer or Designate
a High Interest Target a Collaboration Target or Biogen Idec Alternate Modality
Target), Section 4.1.2(c) (Effect of Termination on Sublicenses), Section 4.2.2
(Grant Back to Isis), Section 4.3 (Data Licenses), Section 4.4.2 (Enabling
Patent License to Biogen Idec), Section 4.4.3 (Enabling Patent License to Isis),
Section 4.7 (Technology

 

92

--------------------------------------------------------------------------------


 

Transfer after Option Exercise) (but only to the extent necessary to satisfy the
requirements of Section 10.4.4), Section 6.12 (Reverse Royalty Payments to
Biogen Idec for a Discontinued Collaboration Product), Section 6.14.3 (Records
Retention), Section 6.15 (Audits), Section 7.1.1 (Isis Technology and Biogen
Idec Technology), Section 7.1.2 (Agreement Technology), Section 8.4
(Disclaimer), ARTICLE 9 (Indemnification; Insurance), Section 10.2.3(b),
Section 10.2.7 (Termination for Insolvency), Section 10.4 (Consequences of
Expiration or Termination of the Agreement) (except Section 10.4.5 (Remedies
Available to Biogen Idec for Isis’ Material Breach After Option Exercise)),
ARTICLE 11 (Confidentiality), ARTICLE 12 (Miscellaneous) and APPENDIX 1
(Definitions) (to the extent definitions are embodied in the foregoing listed
Articles and Sections).

 

10.4.2.           Natural Expiration. If this Agreement expires in accordance
with Section 10.1.1 or Section 10.1.2, the following terms will apply to any
Biogen Idec Alternate Modality Product or Collaboration Product (as applicable)
that is the subject of such expiration:

 

(a)                                 Perpetual, Royalty-Free Non-Exclusive
License. If Biogen Idec has been granted a license under Section 4.1.1(a) or
Section 4.1.1(b) (as applicable) for a particular Product, then upon expiration
of the Biogen Idec Alternate Modality Royalty Period or Reduced Royalty Period,
as the case may be, in all countries in which the applicable Products are being
or have been sold, Isis will and hereby does grant to Biogen Idec a perpetual,
non-exclusive, worldwide, royalty-free, fully paid-up, sublicensable license
under the Isis Know-How to Manufacture, Develop and Commercialize the applicable
Product.

 

10.4.3.           Termination Before License Grant. If this Agreement expires or
is terminated by a Party in accordance with this ARTICLE 10 before Biogen Idec
has been granted a license under Section 4.1.1(a) or Section 4.1.1(b) (as
applicable) for a particular Product, then, in addition to the terms set forth
in Section 10.4.1, the following terms will apply to each Product, Neurology
Target, High Interest Target or Collaboration Program that is the subject of
such expiration or termination:

 

(a)                                 Biogen Idec’s right to designate High
Interest Targets as Collaboration Targets or Biogen Idec Alternate Modality
Targets under this Agreement will expire and Isis will be free to Develop and
Commercialize the applicable Product (and any other applicable Compounds) on its
own or with a Third Party.

 

(b)                                 Biogen Idec’s Option under Section 3.1 will
expire and Isis will be free to Develop and Commercialize the applicable
Collaboration Product (and any other applicable Compounds) on its own or with a
Third Party.

 

93

--------------------------------------------------------------------------------


 

(c)                                  Neither Party will have any further
obligations under Section 2.1 of this Agreement with respect to the terminated
Neurology Targets and Collaboration Program(s).

 

(d)                                 To the extent requested by Isis, Biogen Idec
will promptly (1) assign to Isis any manufacturing agreements with a CMO
identified by Isis to which Biogen Idec is a party, solely to the extent such
manufacturing agreements relate to the terminated Collaboration Program and
(2) transfer to Isis all data, results and information (including Biogen Idec’s
Confidential Information and any regulatory documentation (including drafts))
related to the testing and Clinical Studies under the terminated Collaboration
Program(s) in the possession of Biogen Idec and its contractors to the extent
such data, results and information were generated by or on behalf of Biogen Idec
under this Agreement; and Isis will pay all out-of-pocket direct Third Party
costs and expenses in transferring such data, results and information together
with Biogen Idec’s FTE Cost in transferring such data, results and information.

 

(e)                                  If Biogen Idec terminates this Agreement
for convenience with respect to a Collaboration Program after the 30th day
following Biogen Idec’s receipt of the Development Candidate Data Package for
such Collaboration Program, but prior to Option exercise for such Collaboration
Program, then Biogen Idec will [***].

 

(f)                                   Except as explicitly set forth in
Section 10.4.1(a), Section 10.4.1(b) or Section 10.4.1(c), Biogen Idec will have
no further rights and Isis will have no further obligations with respect to each
terminated Collaboration Program.

 

(g)                                 If Biogen Idec terminates this Agreement for
convenience with respect to an ALS Collaboration Program, then solely with
respect to such terminated ALS Collaboration Program:

 

(i)                                    Biogen Idec will grant to Isis a
sublicensable, worldwide, exclusive license or sublicense, as the case may be,
to all Biogen Idec Technology Controlled by Biogen Idec as of the date of such
reversion that Covers the applicable Discontinued Collaboration
Product(s) solely as necessary to Develop, make, have made, use, sell, offer for
sale, have sold, import and otherwise Commercialize the applicable Discontinued
Collaboration Product(s) in the Field (such license will be sublicensable by
Isis in accordance with Section 4.1.2, mutatis mutandis);

 

(ii)                                Biogen Idec will transfer to Isis for use
with respect to the Development and Commercialization of the applicable
Discontinued Collaboration Product(s), any Know-How, data, results, regulatory
information, filings, and files in the possession

 

94

--------------------------------------------------------------------------------


 

of Biogen Idec as of the date of such reversion to the extent related to such
Discontinued Collaboration Product(s), and any other information or material
specified in Section 4.7; and

 

(iii)                            To the extent requested by Isis, Biogen Idec
will promptly assign to Isis any manufacturing agreements solely to the extent
related to the applicable Discontinued Collaboration Products and identified by
Isis to which Biogen Idec is a party.

 

10.4.4.           Termination After License Grant. If this Agreement is
terminated by a Party in accordance with this ARTICLE 10 after Biogen Idec has
been granted a license under Section 4.1.1(a) or Section 4.1.1(b) (as
applicable) for a particular Product, then, in addition to the terms set forth
in Section 10.4.1, the following terms will apply to any Product or
Collaboration Program that is the subject of such termination:

 

(a)                     The applicable licenses granted by Isis to Biogen Idec
under this Agreement will terminate and Biogen Idec, its Affiliates and
Sublicensees will cease selling the applicable Products.

 

(b)                     Neither Party will have any further obligations under
Section 2.1 of this Agreement with respect to the terminated Product, Neurology
Target and Collaboration Program(s).

 

(c)                      Except as explicitly set forth in Section 10.4.1(a),
Biogen Idec will have no further rights and Isis will have no further
obligations with respect to the terminated Product, Neurology Target and
Collaboration Program (s).

 

(d)                     If (i) Biogen Idec terminates the Agreement under
Section 10.2.1 (Biogen Idec’s Termination for Convenience) or (ii) Isis
terminates this Agreement under Section 10.2.4(b) (Isis’ Right to Terminate) or
Section 10.2.5 (Remedies for Failure to Use Commercially Reasonable Efforts),
then the following additional terms will also apply solely with respect to the
terminated Products and/or Collaboration Program(s):

 

(i)                                    Biogen Idec will grant to Isis a
sublicensable, worldwide, exclusive license or sublicense, as the case may be,
to all Biogen Idec Technology Controlled by Biogen Idec as of the date of such
reversion that Covers the applicable Discontinued Collaboration
Product(s) solely as necessary to Develop, make, have made, use, sell, offer for
sale, have sold, import and otherwise Commercialize the applicable Discontinued
Collaboration Product(s) in the Field (such license will be sublicensable by
Isis in accordance with Section 4.1.2, mutatis mutandis);

 

(ii)                                Biogen Idec will assign back to Isis any
Product-Specific Patent Rights and Isis’ interest in any Program Patents that
relate to the

 

95

--------------------------------------------------------------------------------


 

applicable Biogen Idec Alternate Modality Product(s) and/or Discontinued
Collaboration Product (s) previously assigned by Isis to Biogen Idec under this
Agreement;

 

(iii)                            Biogen Idec will transfer to Isis for use with
respect to the Development and Commercialization of the applicable Discontinued
Collaboration Product(s), any Know-How, data, results, regulatory information,
filings, and files in the possession of Biogen Idec as of the date of such
reversion to the extent related to such Discontinued Collaboration Product(s),
and any other information or material specified in Section 4.7;

 

(iv)                             Biogen Idec will license to Isis any trademarks
that are specific to a Discontinued Collaboration Product(s) solely for use with
such Discontinued Collaboration Product(s), in accordance with Section 4.1.5,
mutatis mutandis; provided, however, that in no event will Biogen Idec have any
obligation to license to Isis any trademarks used by Biogen Idec both in
connection with the Product and in connection with the sale of any other product
or service, including any BIOGEN- or BIOGEN IDEC-formative marks;

 

(v)                                 Isis will control and be responsible for all
aspects of the Prosecution and Maintenance of all Jointly-Owned Program Patents
arising from the terminated Product and/or Collaboration Program, and Biogen
Idec will provide Isis with (and will instruct its counsel to provide Isis with)
all of the information and records in Biogen Idec’s and its counsel’s possession
related to the Prosecution and Maintenance of such Jointly-Owned Program
Patents; provided, however, if Isis intends to abandon any such Jointly-Owned
Program Patents without first filing a continuation or substitution, then Isis
will notify Biogen Idec of such intention at least [***] days before such Patent
Right will become abandoned, and Biogen Idec will have the right, but not the
obligation, to assume responsibility for the Prosecution and Maintenance thereof
at its own expense with counsel of its own choice; and

 

(vi)                             Isis will have the obligation to pay royalties
to Biogen Idec under Section 6.12 with respect to the applicable Discontinued
Collaboration Product(s).  Such payments will be governed by the financial
provisions in Section 6.14, and the definition of Net Sales will apply to sales
of Discontinued Collaboration Product(s) by Isis, in each case mutatis mutandis.

 

(e)                      With respect to Discontinued Collaboration Products, if
Isis terminates this Agreement due to Biogen Idec’s material breach or Biogen
Idec terminates this Agreement for convenience, upon Isis’ written request

 

96

--------------------------------------------------------------------------------


 

pursuant to a mutually agreed supply agreement, Biogen Idec will sell to Isis
any bulk API, Clinical Supplies and Finished Drug Product in Biogen Idec’s
possession at the time of such termination, at a price equal to [***].

 

(f)                       To the extent requested by Isis, Biogen Idec will
promptly assign to Isis any manufacturing agreements solely to the extent
related to the applicable Discontinued Collaboration Products and identified by
Isis to which Biogen Idec is a party.

 

(g)                     If Biogen Idec under Section 10.2.1 or Section 10.2.2
voluntarily terminates its license under Section 4.1.1(b) with respect to a High
Interest Target Biogen Idec designated as a Biogen Idec Alternate Modality
Target then Section 2.1.1(f) will apply.

 

10.4.5.           Remedies Available to Biogen Idec for Isis’ Material Breach
After Option Exercise.

 

(a)                                 Termination of Committees and Information
Sharing. If, after Option exercise, Isis materially breaches this Agreement and
fails to cure such breach within the time periods set forth under
Section 10.2.4(a), and Biogen Idec does not wish to terminate this Agreement in
its entirety (an “Isis Breach Event”), then, in addition to any other remedies
Biogen Idec may have under this Agreement or otherwise, Biogen Idec will have
the right to do any or all of the following in Biogen Idec’s discretion solely
with respect to the Collaboration Programs that are the subject of the Isis
Breach Event:

 

(i)                                    Terminate Isis’ right to participate in
the CSC, Neurology JRC, the applicable Neurology JDC, JPC and any other
subcommittees or working groups established pursuant to this Agreement;

 

(ii)                                Terminate Isis’ participation in any ongoing
research and development programs under the applicable Collaboration Program and
Biogen Idec’s funding obligations associated therewith;

 

(iii)                            Solely make all decisions required or permitted
to be made by such committees or the Parties collectively under this Agreement
in connection with the Development and Commercialization of the applicable
Collaboration Product; provided, however, that Biogen Idec will not have the
right to create any obligations or incur any liabilities for or on behalf of
Isis;

 

(iv)                             Exclude Isis from all discussions with
Regulatory Authorities regarding applicable Products, except to the extent Isis’
participation is required by a Regulatory Authority or is otherwise reasonably
necessary to comply with Applicable Law;

 

97

--------------------------------------------------------------------------------


 

(v)                                 Terminate Biogen Idec’s obligation to make
further disclosures of Know-How or other information to Isis pursuant to this
Agreement related to the applicable Collaboration Products, including pursuant
to Section 4.7 and Section 5.2.7, other than reports required by Section 6.14.1,
Section 10.4.4 (if applicable), and as reasonably required to permit Isis to
perform its obligations under this Agreement; provided such remedy will not
limit or diminish the scope of any licenses granted by Biogen Idec to Isis under
this Agreement; and

 

(vi)                             If Isis has not completed the Development
activities that are its responsibility under the applicable ASO Development
Candidate Identification Plan and Initial Development Plan, then Biogen Idec
may, but will not be obligated to, assume all responsibility for all such
Development activities that would have otherwise been Isis’ responsibility under
this Agreement.

 

Isis will cooperate with the foregoing and provide to Biogen Idec and its Third
Party contractors all Know-How, assistance, assignments and other support
reasonably requested to assist Biogen Idec in assuming complete responsibility
for the Development and Manufacture of the applicable Products in an efficient
and orderly manner.

 

(b)                                 Biogen Idec’s Right of Setoff. If there is
[***] and Biogen Idec does not wish to [***], then, in addition to any other
remedies Biogen Idec may have under this Agreement or otherwise, Biogen Idec may
setoff against any amounts owed to Isis pursuant to ARTICLE 6 (Financial
Provisions) solely with respect to the Collaboration Program that is the subject
of the Isis Breach Event [***] (the “Setoff Amount”). If Biogen Idec exercises
its setoff right under this Section 10.4.5(b), Biogen Idec will provide Isis
with a written certificate, signed by Biogen Idec’s Chief Financial Officer,
certifying that the amount setoff by Biogen Idec represents [***].
Notwithstanding the foregoing, if Isis notifies Biogen Idec in writing (a
“Setoff Dispute Notice”) that it disputes Biogen Idec’s assertion that Isis is
in material breach of this Agreement or the amount setoff by Biogen Idec (a
“Setoff Dispute”), then (i) both Parties will participate in the dispute
resolution process set forth on SCHEDULE 10.4.5(b), and (ii) pending the
Parties’ agreement regarding the appropriate setoff (if any) or a determination
by the Advisory Panel of the proper amount that Biogen Idec may setoff (if any)
in accordance with SCHEDULE 10.4.5(b), Biogen Idec will pay the Setoff Amount
into an interest-bearing escrow account established for the purpose at a bank.
If the Parties cannot settle their dispute by mutual agreement, then, in
accordance with SCHEDULE 10.4.5(b) the Advisory Panel will determine (1) the
amount (if any) that Biogen Idec may setoff against future payments solely with
respect to the Collaboration Program that is the

 

98

--------------------------------------------------------------------------------


 

subject of the Isis Breach Event to Isis going forward, and (2) whether any
portion of the escrow account should be released to Isis or returned to Biogen
Idec, provided that any decision or determination by the Advisory Panel (a
“Panel Decision”) will not be treated as an arbitral award but will be binding
on the Parties until and unless a court of competent jurisdiction (the “Trial
Court”) has determined in a judgment regarding some or all of the issues decided
in the Panel Decision, and in any Action contemplated by the next sentence
hereof the Trial Court will determine the facts and the law de novo, and will
give a Panel Decision only such persuasive effect, if any, that after review of
all of the facts and the law presented to the Trial Court by the Parties, the
Trial Court deems appropriate, provided, that the Escrow Agent will comply with
a Panel Decision that determines that any portion of the escrow account should
be released to Isis or returned to Biogen Idec. If it is determined in a
judgment by the Trial Court that Isis owes Biogen Idec any damages, then, during
the pendency of any appeal of the Trial Court’s decision (or, if the Trial
Court’s decision is not appealed, until Biogen Idec recoups such amount), Biogen
Idec may setoff against any future payments solely with respect to the
Collaboration Programs that are the subject of the Isis Breach Event to Isis
under this Agreement the amount of any such damages not paid by Isis.  If it is
determined in a Trial Court that Biogen Idec has setoff an amount that exceeds
the amount of losses, damages and expenses actually incurred by Biogen Idec as a
result of Isis’ breach of this Agreement, then Biogen Idec will promptly pay
Isis the amount of such excess, plus interest on such amount as provided for in
Section 6.17 (Interest on Late Payments), with interest accruing from the time
Biogen Idec applied such excess setoff.  If, with respect to a Setoff
Dispute, Isis provides a Setoff Dispute Notice to Biogen Idec and Biogen Idec
fails to do any of the following: (X) appoint a member of the Advisory Panel to
the extent required in Section 2 of SCHEDULE 10.4.5(b); (Y) meet with the
Advisory Panel as required in Section 3 of SCHEDULE 10.4.5(b); or (Z) pay the
Setoff Amount into an interest-bearing escrow account established for the
purpose at a bank, then Biogen Idec will forfeit its right to set off under this
Section 10.4.5(b) and SCHEDULE 10.4.5(b) with respect to any and all Setoff
Disputes.

 

ARTICLE 11.
CONFIDENTIALITY

 

11.1.                     Confidentiality; Exceptions. Except to the extent
expressly authorized by this Agreement or otherwise agreed in writing, the
Parties agree that, during the Agreement Term and for five years thereafter, the
receiving Party (the “Receiving Party”) and its Affiliates will keep
confidential and will not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any confidential or proprietary
information or materials, patentable or otherwise, in any form (written, oral,

 

99

--------------------------------------------------------------------------------


 

photographic, electronic, magnetic, or otherwise) which is disclosed to it by
the other Party (the “Disclosing Party”) or its Affiliates or otherwise received
or accessed by a Receiving Party in the course of performing its obligations or
exercising its rights under this Agreement, including trade secrets, Know-How,
inventions or discoveries, proprietary information, formulae, processes,
techniques and information relating to the past, present and future marketing,
financial, and research and development activities of any product or potential
product or useful technology of the Disclosing Party or its Affiliates and the
pricing thereof (collectively, “Confidential Information”).

 

11.2.                     Prior Confidentiality Agreement Superseded. As of the
Effective Date, this Agreement supersedes the Confidential Disclosure Agreement
executed by Isis and Biogen Idec on February 28, 2011 (including any and all
amendments thereto). All information exchanged between the Parties under such
Confidential Disclosure Agreement will be deemed Confidential Information
hereunder and will be subject to the terms of this ARTICLE 11.

 

11.3.                     Authorized Disclosure. Except as expressly provided
otherwise in this Agreement, a Receiving Party or its Affiliates may use and
disclose to Third Parties Confidential Information of the Disclosing Party as
follows: (i) solely in connection with the performance of its obligations or
exercise of rights granted or reserved in this Agreement under confidentiality
provisions no less restrictive than those in this Agreement, provided, that
Confidential Information may be disclosed by a Receiving Party to a governmental
entity or agency without requiring such entity or agency to enter into a
confidentiality agreement; (ii) to the extent reasonably necessary to file or
prosecute patent, copyright and trademark applications (subject to Section 11.4
below), complying with applicable governmental regulations, obtaining Approvals,
conducting Pre-Clinical Studies or Clinical Studies, marketing the Product, or
as otherwise required by applicable law, regulation, rule or legal process
(including the rules of the SEC and any stock exchange); provided, however, that
if a Receiving Party or any of its Affiliates is required by law or regulation
to make any such disclosure of a Disclosing Party’s Confidential Information it
will, except where impracticable for necessary disclosures, give reasonable
advance notice to the Disclosing Party of such disclosure requirement and will
use its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; (iii) in communication with actual or
potential lenders, investors, merger partners, acquirers, consultants, or
professional advisors on a need-to-know basis, in each case under
confidentiality provisions no less restrictive than those of this Agreement;
(iv) to the extent such disclosure is required to comply with existing expressly
stated contractual obligations owed to such Party’s or its Affiliates’ licensor
with respect to any intellectual property licensed to the other Party under this
Agreement; or (v) as mutually agreed to in writing by the Parties.

 

11.4.                     Press Release; Publications; Disclosure of Agreement.

 

11.4.1.           Public Announcements. On or promptly after the Effective Date,
the Parties will jointly issue a public announcement of the execution of this
Agreement in form and substance mutually agreed by the Parties. Except to the
extent required to comply with applicable law, regulation, rule or legal process
or as otherwise

 

100

--------------------------------------------------------------------------------


 

permitted in accordance with this Section 11.4, neither Party nor such Party’s
Affiliates will make any public announcements, press releases or other public
disclosures concerning this Agreement or the terms or the subject matter hereof
without the prior written consent of the other, which will not be unreasonably
withheld, conditioned or delayed.

 

11.4.2.           Use of Name. Except as set forth in Section 11.4.9, neither
Party will use the other Party’s name in a press release or other publication
without first obtaining the prior consent of the Party to be named.

 

11.4.3.           Notice of Significant Events. Each party will immediately
notify (and provide as much advance notice as possible, but at a minimum two
Business Days advance notice to) the other Party of any event materially related
to a Product (including in such notice any disclosure of starting/stopping of a
Clinical Study, clinical data or results, material regulatory discussions,
filings, Approval or Biogen Idec’s sales projections) so the Parties may analyze
the need for or desirability of publicly disclosing or reporting such event.

 

11.4.4.           Prior to License Grant. Prior to the date Biogen Idec has been
granted a license under Section 4.1.1(a) or Section 4.1.1(b) (as applicable)
with respect to a Product, such Product is the sole property of Isis, and Isis
will have the sole right, consistent with its practice with its other compounds
and products, to issue press releases, publish, present or otherwise disclose
the progress and results regarding such Product to the public; provided, that
with respect to any proposed press release or other similar public communication
by Isis disclosing regulatory discussions, the efficacy or safety data or
clinical results related to such Product, (i) Isis will submit such proposed
communication to Biogen Idec for review at least two Business Days in advance of
such proposed public disclosure, (ii) Biogen Idec will have the right to review
and recommend changes to such communication, and (iii) Isis will in good faith
consider any changes that are timely recommended by Biogen Idec.

 

11.4.5.           After License Grant. After the date Biogen Idec has been
granted a license under Section 4.1.1(a) or Section 4.1.1(b) (as applicable)
with respect to a Product, Biogen Idec will have the sole right, consistent with
its practice with its other compounds and products, to issue press releases,
publish, present or otherwise disclose the progress and results regarding such
Product to the public; provided, that with respect to any proposed press release
or other similar public communication by Biogen Idec disclosing regulatory
discussions, the efficacy or safety data or results related to such Product or
Biogen Idec’s sales projections, (i) Biogen Idec will submit such proposed
communication to Isis for review at least two Business Days in advance of such
proposed public disclosure, (ii) Isis will have the right to review and
recommend changes to such communication, and (iii) Biogen Idec will in good
faith consider any changes that are timely recommended by Isis.

 

101

--------------------------------------------------------------------------------


 

11.4.6.           Scientific or Clinical Presentations for Collaboration
Products. Regarding any proposed scientific publications or public presentations
related to summaries of results from any Clinical Studies generated by Isis or
Biogen Idec for a Collaboration Product, the Parties acknowledge that scientific
lead time is a key element of the value of the Collaboration Products under this
Agreement and further agree to use Commercially Reasonable Efforts to control
public scientific disclosures of the results of the Development activities under
this Agreement to prevent any potential adverse effect of any premature public
disclosure of such results. The Parties will establish a procedure for
publication review and each Party will first submit to the other Party through
the Joint Patent Committee an early draft of all such publications or
presentations, whether they are to be presented orally or in written form, at
least [***] days prior to submission for publication including to facilitate the
publication of any summaries of Clinical Studies data and results as required on
the clinical trial registry of each respective Party. Each Party will review
such proposed publication in order to avoid the unauthorized disclosure of a
Party’s Confidential Information and to preserve the patentability of inventions
arising from the Collaboration Programs. If, during such [***] day period, the
other Party informs such Party that its proposed publication contains
Confidential Information of the other Party, then such Party will delete such
Confidential Information from its proposed publication. In addition, if at any
time during such [*** day period, the other Party informs such Party that its
proposed publication discloses inventions made by either Party in the course of
the Development under this Agreement that have not yet been protected through
the filing of a patent application, or the public disclosure of such proposed
publication could be expected to have a material adverse effect on any Patent
Rights or Know-How solely owned or Controlled by such other Party, then such
Party will either (i) delay such proposed publication for up to [***] days from
the date the other Party informed such Party of its objection to the proposed
publication, to permit the timely preparation and first filing of patent
application(s) on the information involved or (ii) remove the identified
disclosures prior to publication.

 

11.4.7              SEC Filings. Each Party will give the other Party a
reasonable opportunity to review all material filings with the SEC describing
the terms of this Agreement prior to submission of such filings, and will give
due consideration to any reasonable comments by the non-filing Party relating to
such filing.

 

11.4.8              Subsequent Disclosure. Notwithstanding the foregoing, to the
extent information regarding this Agreement or the Product has already been
publicly disclosed, either Party (or its Affiliates) may subsequently disclose
the same information to the public without the consent of the other Party.

 

11.4.9              Acknowledgment. Each Party will acknowledge in any press
release, public presentation or publication regarding the collaboration or a
Product, the other Party’s role in discovering and developing the Product or
Discontinued Collaboration Product, as applicable, that the Product is under
license from Isis

 

102

--------------------------------------------------------------------------------


 

and otherwise acknowledge the contributions from the other Party, and each
Party’s stock ticker symbol (e.g., Nasdaq: ISIS, BIIB). Isis may include the
Product (and identify Biogen Idec as its partner for the Product) in Isis’ drug
pipeline.

 

ARTICLE 12.
MISCELLANEOUS

 

12.1.                     Dispute Resolution.

 

12.1.1.           Escalation. In the event of any Dispute (other than a Setoff
Dispute, which Setoff Dispute will be resolved pursuant to Section 12.1.3, or
dispute regarding the construction, validity or enforcement of either Party’s
Patents, which disputes will be resolved pursuant to Section 12.2), either Party
may, within [***] days after either Party notifies the other Party that the
Dispute has not been resolved (provided, that such notice cannot be given less
than [***] days after the Dispute has arisen), make a written request that the
Dispute be referred for resolution to the Executive Vice President, Business
Development of Biogen Idec and the Chief Operating Officer of Isis (the
“Executives”). Within [***] days of either Party’s written request that the
Dispute be referred to the Executives, the Executives will meet in person at a
mutually acceptable time and location or by means of telephone or video
conference to negotiate a settlement of a Dispute. Each Party may elect to have
such Party’s CSC representatives participate in such meeting, if desired,
provided that it provides the other Party with reasonable advance notice of such
intent so as to enable the other Party to have its CSC representatives also
participate in such meeting, if desired. If the Executives fail to resolve the
Dispute within such [***] day period, then the Dispute will be referred to
mediation under Section 12.1.2.

 

12.1.2.           Mediation. If a Dispute subject to Section 12.1.1 cannot be
resolved pursuant to Section 12.1.1, or if neither Party timely makes the
written request that the Dispute be referred to the Executives, the Parties will
resolve any such Dispute in accordance with the dispute resolution procedures
set forth in SCHEDULE 12.1.2.

 

12.1.3.           Setoff Disputes. Setoff Disputes will be resolved in
accordance with Section 10.4.5(b) and SCHEDULE 10.4.5(b).

 

12.1.4.           Expert Resolution. In the event that a matter is referred for
expert resolution under this Section 12.1.4 pursuant to Section 1.10.2(d) or
under APPENDIX 3, the matter will be resolved by a panel of three (3) industry
experts experienced in the issues comprising such dispute.  One expert will be
chosen by Isis, one expert will be chosen by Biogen Idec and the third expert
will be chosen by mutual agreement of the experts chosen by Isis and Biogen
Idec.  The place of such expert resolution will be in Chicago, Illinois. Within
[***] days after the selection of the third expert (which will occur not later
than [***] days after a Party notifies the other Party that it elects to have a
dispute resolved pursuant to this Section 

 

103

--------------------------------------------------------------------------------


 

12.1.4), the Parties will each simultaneously submit to the expert panel and one
another a written statement of their respective positions on the relevant
dispute.  Each Party will have [***] days from receipt of the other Party’s
submission to submit a written response thereto, which will include any
scientific and technical information in support thereof.  The expert panel will
conduct at least one hearing at which each Party will have the opportunity to
advocate its position before the other Party and the expert panel.  The expert
panel will have the right to further meet with both Parties together, as
necessary to make a determination.  There will be no ex parte communications
between an individual Party and either the expert panel or one or more experts. 
All documents submitted will be in the English language.  Further, the expert
panel will have the right to request information and materials and to require
and facilitate discovery as it will determine is appropriate in the
circumstances, taking into account the needs of the Parties and the desirability
of making discovery expeditious and cost-effective determinations.  No later
than 90 days after the designation of the third expert or as otherwise agreed by
the Parties, the expert panel will make a determination.  The expert panel will
provide the Parties with a written statement setting forth the basis of the
determination in connection therewith.  The decision of the expert panel will be
final, binding and conclusive, absent manifest error.  Each Party will bear its
attorneys’ fees, costs and disbursements (including, for example, expert witness
fees and expenses, photocopy charges, travel expenses, etc.) and the Parties
will share equally (50/50) the fees and costs of the expert panel.  Judgment
upon any award rendered pursuant to this Section 12.1.4 may be entered by any
court having jurisdiction over the Parties’ assets.  Except to the extent
necessary to confirm or enforce an award or as may be required by law, neither
Party nor any of the experts may disclose the existence, content or results of
any proceeding under this Section 12.1.4 without the prior written consent of
both Parties.

 

12.2.                     Governing Law; Jurisdiction; Venue; Service of
Process.

 

12.2.1.           This Agreement and any Dispute will be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
U.S.A., without reference to conflicts of laws principles.

 

12.2.2.           Subject to the provisions of Section 12.1, each Party by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the United States District Court for the District of Delaware (or, if but
only if such court lacks, or will not exercise, subject matter jurisdiction over
the entirety of a Dispute, the Court of Chancery of  the State of Delaware, or,
if but only if such court lacks, or will not exercise, subject matter
jurisdiction over the entirety of a Dispute, the Superior Court of the State of
Delaware, with respect to the Dispute) for the purpose of any Dispute arising
between the Parties in connection with this Agreement (each, an “Action”) and
(b) hereby waives to the extent not prohibited by Applicable Law, and agrees not
to assert, by way of motion, as a defense or otherwise, in any such Action, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that venue in the above-named courts  is

 

104

--------------------------------------------------------------------------------


 

improper, that its property is exempt or immune from attachment or execution,
that any such Action brought in the above-named courts should be dismissed on
grounds of forum non conveniens, should be transferred or removed to any court
other than the above-named courts, or should be stayed by reason of the pendency
of some other proceeding in any other court other than the above-named courts,
or that this Agreement or the subject matter hereof may not be enforced in or by
such courts and (c) hereby agrees not to commence any such Action other than
before the above-named courts.  Notwithstanding the previous sentence, a Party
may commence any Action in a court other than the above-named court solely for
the purpose of enforcing an order or judgment issued by the above-named court.

 

12.2.3.           Each Party hereby agrees that service of process: (a) made in
any manner permitted by Delaware law, or (b) made by overnight express courier
service (signature required), prepaid, at its address specified pursuant to
Section 12.7, will constitute good and valid service of process in any such
Action and (c) waives and agrees not to assert (by way of motion, as a defense,
or otherwise) in any such Action any claim that service of process made in
accordance with clause (a) or (b) does not constitute good and valid service of
process.

 

12.3.                     Remedies. Notwithstanding anything to the contrary in
this Agreement, each Party will be entitled to seek, in addition to any other
right or remedy it may have, at law or in equity, a temporary restraining order
or a preliminary injunction, without the posting of any bond or other security,
enjoining or restraining the other Party from any violation or threatened
violation of this Agreement, and the Parties agree that in the event of a
threatened or actual material breach of this Agreement injunctive relief would
be appropriate. Neither Party will be entitled to recover any Losses relating to
any matter arising under one provision of this Agreement to the extent that such
Party has already recovered Losses with respect to such matter pursuant to other
provisions of this Agreement (including recoveries under Section 9.1 or
Section 9.2, and the offsets under Section 6.13.3(c)).  Except for the offsets
and credits explicitly set forth in Section 1.8.3, Section 6.15,
Section 6.13.3(b), Section 6.13.3(d) and Section 10.4.5(b), neither Party will
have the right to setoff any amount it is owed or believes it is owed against
payments due or payable to the other Party under this Agreement.

 

12.4.                     Assignment and Successors. Neither this Agreement nor
any obligation of a Party hereunder may be assigned by either Party without the
consent of the other, which will not be unreasonably withheld, delayed or
conditioned, except that each Party may assign this Agreement and the rights,
obligations and interests of such Party, in whole or in part, without the other
Party’s consent, to any of its Affiliates, to any purchaser of all or
substantially all of its assets or all or substantially all of its assets to
which this Agreement relates or to any successor corporation resulting from any
merger, consolidation, share exchange or other similar transaction; provided, if
Biogen Idec transfers or assigns this Agreement to [***] described in this
Agreement, then Biogen Idec (or such Affiliate), will [***] due Isis under
ARTICLE 6 for the [***] assignment. In addition, Isis may assign or transfer its
rights to receive payments under this Agreement (but no liabilities), without
Biogen Idec’s consent, to an Affiliate or to a Third

 

105

--------------------------------------------------------------------------------


 

Party in connection with a payment factoring transaction. Any purported
assignment or transfer made in contravention of this Section 12.4 will be null
and void.

 

The [***].

 

To the extent Isis utilizes a [***] in any year, Isis will [***] to Biogen Idec
[***]. To assist Biogen Idec in determining when a refund is due from Isis
pursuant to the foregoing sentence, beginning with the first Annual tax return
for the year in which Biogen Idec [***] payment under this Section 12.4, and
each year thereafter (including, for clarity, all years in which Isis utilizes a
[***], Isis will provide Biogen Idec with Isis’ Annual tax returns (federal and
state) and, in years in which Isis utilizes [***], supporting documentation for
such [***]. Notwithstanding the foregoing, if the [***].

 

12.5.                     Change of Control.

 

12.5.1.           Research Activities. If, at any time during the Research Term,
a Change of Control occurs, then at any time prior to the [***] anniversary of
the closing of such Change of Control, upon written notice to Isis, Biogen Idec
may either:

 

(a)                                 Extend the Research Term until such time as
Isis has completed target validating activities that are Isis Activities under
the Neurological Disease Research Plan for a total of [***] High Interest
Targets;

 

(b)                                 Terminate the Research Term, in which case:
(i) Isis will complete all ongoing target validation work that are Isis
Activities under the Neurological Disease Research Plan and advance each such
target to Target Sanction (but for clarity, no target validation work will be
initiated for any new target under the Neurological Disease Research Plan);
(ii) Isis will complete all ongoing Isis Activities under the Core Research Plan
(but for clarity, no new work will be initiated under the Core Research Plan);
(iii) for each Collaboration Target that is not an ALS Target that reaches
Target Sanction or each ALS Target designated a Collaboration Target, an ASO
Development Candidate Identification Plan will be prepared and Isis will carry
out its obligations under such plan, all in accordance with Section 1.10.1;
(iv) Isis will continue to perform its obligations under each ongoing ASO
Development Candidate Identification Plan until the end of the applicable ASO
Development Candidate Identification Term and under each ongoing Initial
Development Plan until completion of all Isis Activities thereunder; (v) for
each Collaboration Program for which a Development Candidate is identified as
provided herein, Biogen Idec may, upon written notice to Isis, such notice to be
delivered within [***] days after designating a Development Candidate for the
applicable Collaboration Program, elect to either (A) exercise the applicable
Option by notifying Isis in writing of Biogen Idec’s election to license the
Collaboration Product [***] and will be paid to Isis within [***] days after
Biogen Idec’s election under clause (A) of this Section 12.5.1(b),

 

106

--------------------------------------------------------------------------------


 

and after such exercise, Biogen Idec will not be obligated [***], or
(B) establish an Initial Development Plan for such Collaboration Program
pursuant to Section 1.10.2(d), in which case Isis and Biogen Idec will continue
to exercise their rights and perform their respective obligations with respect
to the applicable Collaboration Program under the terms of this Agreement;
(vi) the Research Term will end upon Isis’ completion of all Isis Activities
under clauses (i), (ii) and (iii) above; and (vii) within [***] days after the
end of the Research Term, Isis will [***]; or

 

(c)                                  Allow such [***] period to lapse without
providing any such notice of election under this Section 12.5.1, in which case
Isis and Biogen Idec will continue to exercise their rights and perform their
respective obligations under the terms of this Agreement.

 

12.5.2.           Collaboration Programs. On a Collaboration
Program-by-Collaboration Program basis, if, at any time during the Option
Period, a Change of Control occurs involving Isis and a Person that, at the time
of the close of such Change of Control, is developing in human clinical trials
or commercializing a Directly Competitive Collaboration Product within the Field
or is engaged in a Directly Competitive Collaboration Program or, at any time
during the Term after the closing of such Change of Control, develops or
acquires a Directly Competitive Collaboration Product or begins a Directly
Competitive Collaboration Program (such Person being hereinafter referred to as
a “Competing Collaboration Acquirer”) and such Competing Collaboration Acquirer
has not, within [***] of either (i) the closing of the Change of Control in the
event the Directly Competitive Collaboration Product is being developed in human
clinical trials or commercialized, or the Directly Competitive Collaboration
Program exists, as of such closing date or (ii) the date of first development or
acquisition of such Directly Competitive Collaboration Product or the date on
which such Competing  Collaboration Acquirer begins such Directly Competitive
Collaboration Program (the “Collaboration Divestiture Period”) divested itself
of the Directly Competitive Collaboration Product or Directly Competitive
Collaboration Program, or terminated development and commercialization of such
Directly Competitive Collaboration Product or such Directly Competitive
Collaboration Program, then (A) Isis will provide written notice to Biogen Idec
of the closing of such Change of Control or Collaboration Divestiture Period, as
applicable, (B) [***], (C) solely with respect to any Collaboration Program that
relates to such Directly Competitive Collaboration Product or Directly
Competitive Collaboration Program for which Initiation of IND-Enabling
Toxicology Studies have not occurred, subject to Section 12.5.3, elect to have
Isis complete Isis Activities under this Agreement for such Collaboration
Program until such time as the applicable Collaboration Program is ready to
begin IND-Enabling Toxicology Studies, after which Biogen Idec may elect to
exercise its rights under clause (D) of this Section 12.5.2 with respect to such
Collaboration Program (in which case the applicable deadline for Biogen Idec’s
Notice under such clause will be extended until [***] after designation of a
Development Candidate for

 

107

--------------------------------------------------------------------------------


 

such Collaboration Program), and (D) solely with respect to any Collaboration
Product affected by such Directly Competitive Collaboration Product or Directly
Competitive Collaboration Program, Biogen Idec will have the right, within [***]
following such written notice, to either:

 

(a)                     if unexercised, exercise the applicable Option by
notifying Isis in writing of Biogen Idec’s election to license the Collaboration
Product at a prorated license fee payment as compared to the license fee payment
set forth in Section 6.5, based upon the stage of Development of the applicable
Collaboration Product at the time of Change of Control or Collaboration
Divestiture Period, as applicable, which license fee payments are set forth on
TABLE A of SCHEDULE 12.5 hereto. If Biogen Idec exercises the applicable Option
pursuant to this Section 12.5.2(a), Biogen Idec will not be obligated [***].
Upon Biogen Idec’s exercise of its Option pursuant to this Section 12.5.2(a),
Biogen Idec will be deemed to have obtained and Isis will be deemed to have
granted the license set forth in Section 4.1.1; or

 

(b)                     Allow such [***] period to lapse without providing any
such notice of election under this Section 12.5.2, or otherwise provide Isis
with written notice within such period electing not to exercise the applicable
Option pursuant to Section 12.5.2(a) above, in either of which cases, subject to
Section 12.5.3, Isis and Biogen Idec will continue to exercise their rights and
perform their respective obligations with respect to the Collaboration Product
under the terms of this Agreement.

 

Upon Biogen Idec’s exercise of an Option pursuant to
Section 12.5.2(a) above, Isis will carry out its technology transfer obligations
pursuant to Section 4.7 with respect to the Collaboration Product. For the
avoidance of doubt, except as set forth in this Section 12.5.2, all other terms
and conditions of this Agreement will apply to any such license granted pursuant
to Biogen Idec’s exercise of its rights hereunder.

 

12.5.3.           Protective Provisions.   At any time while Isis is conducting
activities pursuant to Section 12.5.2(iii) or Section 12.5.2(b), to separate its
Development activities under this Agreement from development activities relating
to a Directly Competitive Collaboration Product (“Directly Competing Development
Activities”), Isis will, and will cause the Competing Collaboration Acquirer to,
(a) establish separate teams to conduct Development activities under this
Agreement and such Directly Competing Development Activities and (b) prevent any
Confidential Information relating to the Development of the applicable
Collaboration Product from being disclosed to, or used by, individuals
performing such Directly Competing Development Activities.

 

12.5.4.           Biogen Idec Alternate Modality Programs.  On a Biogen Idec
Alternate Modality Product-by-Biogen Idec Alternate Modality Product basis, if,
at any time during the Term, a Change of Control occurs involving Isis and a
Person

 

108

--------------------------------------------------------------------------------


 

that, at the time of the closing of such Change of Control, is developing in
human clinical trials or commercializing a Directly Competitive Biogen Idec
Alternate Modality Product within the Field or is engaged in a Directly
Competitive Biogen Idec Alternate Modality Program or, at any time during the
Term after such closing of the Change of Control, develops or acquires a
Directly Competitive Biogen Idec Alternate Modality Product or begins a Directly
Competitive Biogen Idec Alternate Modality Program (such Person being
hereinafter referred to as a “Competing Alternate Modality Acquirer”) and such
Competing Alternate Modality Acquirer has not, within [***] of either
(i) closing of the Change of Control in the event the Directly Competitive
Alternate Product is being developed in human clinical trials or commercialized,
or the Directly Competitive Alternate Modality Program exists, as of such
closing date or (ii) the date of first development or acquisition of such
Directly Competitive Biogen Idec Alternate Modality Product or the date on which
such Competing Alternate Modality Acquirer begins such Directly Competitive
Biogen Idec Alternate Modality Program (the “Alternate Modality Divestiture
Period”) divested itself of the Directly Competitive Biogen Idec Alternate
Modality Product or Directly Competitive Biogen Idec Alternate Modality Program,
terminated development and commercialization of such Directly Competitive Biogen
Idec Alternate Modality Product or such Biogen Idec Alternate Modality Program
or assigned this Agreement pursuant to Section 12.4 to a Third Party that is not
itself developing or commercializing a Directly Competitive Collaboration
Product or engaged in a Directly Competitive Biogen Idec Alternate Modality
Program, then (i) Isis will provide written notice to Biogen Idec of the closing
of such Change of Control or Alternate Modality Divestiture Period, as
applicable, and (ii) [***].

 

12.6.                     Force Majeure. No Party will be held responsible to
the other Party nor be deemed to be in default under, or in breach of any
provision of, this Agreement for failure or delay in performing any obligation
of this Agreement when such failure or delay is due to force majeure, and
without the fault or negligence of the Party so failing or delaying. For
purposes of this Agreement, force majeure means a cause beyond the reasonable
control of a Party, which may include acts of God; acts, regulations, or laws of
any government; war; terrorism; civil commotion; fire, flood, earthquake,
tornado, tsunami, explosion or storm; pandemic; epidemic and failure of public
utilities or common carriers.  In such event the Party so failing or delaying
will immediately notify the other Party of such inability and of the period for
which such inability is expected to continue. The Party giving such notice will
be excused from such of its obligations under this Agreement as it is thereby
disabled from performing for so long as it is so disabled for up to a maximum of
90 days, after which time the Parties will negotiate in good faith any
modifications of the terms of this Agreement that may be necessary to arrive at
an equitable solution, unless the Party giving such notice has set out a
reasonable timeframe and plan to resolve the effects of such force majeure and
executes such plan within such timeframe.  To the extent possible, each Party
will use reasonable efforts to minimize the duration of any force majeure.

 

109

--------------------------------------------------------------------------------


 

12.7.                     Notices. Any notice or request required or permitted
to be given under or in connection with this Agreement will be deemed to have
been sufficiently given if in writing and personally delivered or sent by
certified mail (return receipt requested), facsimile transmission (receipt
verified), or overnight express courier service (signature required), prepaid,
to the Party for which such notice is intended, at the address set forth for
such Party below:

 

If to Isis, addressed to:

Isis Pharmaceuticals, Inc.

 

2855 Gazelle Court

 

Carlsbad, CA 92010

 

Attention: Chief Operating Officer

 

Fax: 760-918-3592

 

 

with a copy to:

Isis Pharmaceuticals, Inc.

 

2855 Gazelle Court

 

Carlsbad, CA 92010

 

Attention: General Counsel

 

Fax: 760-268-4922

 

 

If to Biogen Idec, addressed to:

Biogen Idec MA Inc.

 

14 Cambridge Center

 

Cambridge, MA 02142

 

Attention: Richard Brudnick

 

Fax: 866-795-0181

 

 

with a copy to:

Ropes & Gray LLP

 

Prudential Tower

 

800 Boylston Street

 

Boston, MA 02199-3600

 

Attention: Marc A. Rubenstein, Esq.

 

Fax: 617-235-0706

 

or to such other address for such Party as it will have specified by like notice
to the other Party; provided that notices of a change of address will be
effective only upon receipt thereof.  If delivered personally or by facsimile
transmission, the date of delivery will be deemed to be the date on which such
notice or request was given.  If sent by overnight express courier service, the
date of delivery will be deemed to be the next Business Day after such notice or
request was deposited with such service.  If sent by certified mail, the date of
delivery will be deemed to be the third Business Day after such notice or
request was deposited with the U.S. Postal Service.

 

12.8.                     Export Clause. Each Party acknowledges that the laws
and regulations of the United States restrict the export and re-export of
commodities and technical data of United States origin.  Each Party agrees that
it will not export or re-export restricted commodities or the

 

110

--------------------------------------------------------------------------------


 

technical data of the other Party in any form without the appropriate United
States and foreign government licenses.

 

12.9.                     Waiver. Neither Party may waive or release any of its
rights or interests in this Agreement except in writing.  The failure of either
Party to assert a right hereunder or to insist upon compliance with any term or
condition of this Agreement will not constitute a waiver of that right or excuse
a similar subsequent failure to perform any such term or condition.  No waiver
by either Party of any condition or term in any one or more instances will be
construed as a continuing waiver or subsequent waiver of such condition or term
or of another condition or term.

 

12.10.              Severability. If any provision hereof should be held
invalid, illegal or unenforceable in any jurisdiction, the Parties will
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
hereof will remain in full force and effect in such jurisdiction and will be
liberally construed in order to carry out the intentions of the Parties hereto
as nearly as may be possible. Such invalidity, illegality or unenforceability
will not affect the validity, legality or enforceability of such provision in
any other jurisdiction.

 

12.11.              Entire Agreement. This Agreement, together with the
Schedules and Appendices hereto, sets forth all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties and supersedes and terminates all prior agreements and understanding
between the Parties. For the avoidance of doubt, this Agreement in no way
supersedes, modifies or otherwise affects any of the Isis/Biogen Idec
Preexisting Development Agreements, which will remain in full force and effect
in accordance with each of their respective terms. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as set forth herein and
therein. No subsequent alteration, amendment, change or addition to this
Agreement will be binding upon the Parties hereto unless reduced to writing and
signed by the respective authorized officers of the Parties.

 

12.12.              Independent Contractors. Nothing herein will be construed to
create any relationship of employer and employee, agent and principal,
partnership or joint venture between the Parties. Each Party is an independent
contractor. Neither Party will assume, either directly or indirectly, any
liability of or for the other Party.  Neither Party will have the authority to
bind or obligate the other Party and neither Party will represent that it has
such authority.

 

12.13.              Interpretation. Except as otherwise explicitly specified to
the contrary, (a) references to a section, exhibit or schedule means a section
of, or schedule or exhibit to this Agreement, unless another agreement is
specified, (b) the word “including” (in its various forms) means “including
without limitation,” (c) the words “shall” and “will” have the same meaning,
(d) references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulation, in each case as amended or otherwise modified from time to time,
(e) words in the singular or plural form include the plural and singular form,
respectively, (f) references to a

 

111

--------------------------------------------------------------------------------


 

particular Person include such Person’s successors and assigns to the extent not
prohibited by this Agreement, (g) unless otherwise specified, “$” is in
reference to United States dollars, and (h) the headings contained in this
Agreement, in any exhibit or schedule to this Agreement and in the table of
contents to this Agreement are for convenience only and will not in any way
affect the construction of or be taken into consideration in interpreting this
Agreement.

 

12.14.              Books and Records. Any books and records to be maintained
under this Agreement by a Party or its Affiliates or Sublicensees will be
maintained in accordance with U.S. Generally Accepted Accounting Principles (or
any successor standard), consistently applied.

 

12.15.              Further Actions. Each Party will execute, acknowledge and
deliver such further instruments, and do all such other acts, as may be
necessary or appropriate in order to carry out the expressly stated purposes and
the clear intent of this Agreement.

 

12.16.              Construction of Agreement. The terms and provisions of this
Agreement represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement will be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement will be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement.

 

12.17.              Supremacy. In the event of any express conflict or
inconsistency between this Agreement and any Schedule or Appendix hereto, the
terms of this Agreement will apply. The Parties understand and agree that the
Schedules and Appendices hereto are not intended to be the final and complete
embodiment of any terms or provisions of this Agreement, and are to be updated
from time to time during the Agreement Term, as appropriate and in accordance
with the provisions of this Agreement.

 

12.18.              Counterparts. This Agreement may be signed in counterparts,
each of which will be deemed an original, notwithstanding variations in format
or file designation which may result from the electronic transmission, storage
and printing of copies of this Agreement from separate computers or printers.
Facsimile signatures and signatures transmitted via electronic mail in PDF
format will be treated as original signatures.

 

12.19.              Compliance with Laws. Each Party will, and will ensure that
its Affiliates and Sublicensees will, comply with all relevant laws and
regulations and good laboratory and clinical practices and cGMP in exercising
its rights and fulfilling its obligations under this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

112

--------------------------------------------------------------------------------


 

* - * - * - *

 

113

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Effective Date.

 

 

BIOGEN IDEC MA INC.

 

 

 

 

 

By:

/s/ George Scangos

 

Name:

George Scangos

 

Title:

Chief Executive Officer

 

 

SIGNATURE PAGE TO NEUROLOGY DRUG DISCOVERY AND DEVELOPMENT COLLABORATION, OPTION
AND LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Effective Date.

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ B. Lynne Parshall

 

Name:

B. Lynne Parshall

 

Title:

Chief Operating Officer

 

 

SIGNATURE PAGE TO NEUROLOGY DRUG DISCOVERY AND DEVELOPMENT COLLABORATION, OPTION
AND LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

List of Appendices and Schedules

 

APPENDIX 1 — Definitions

APPENDIX 2 — Development Candidate Checklist

APPENDIX 3 — Multi-Indication Target Process

SCHEDULE 1.2.4 — Terms and Conditions for Provision of Research ASOs to Biogen
Idec

SCHEDULE 1.10.2(C) — Isis’ Standard IND-Enabling Toxicology Studies

SCHEDULE 1.17.1 — Collaboration Steering Committee Governance

SCHEDULE 1.17.2 — Neurology JRC Governance

SCHEDULE 1.17.3 — Neurology JDC Governance

SCHEDULE 1.17.6 — Alliance Management Activities

SCHEDULE 4.7.3 — Isis’ Fully Absorbed Cost of Goods Methodology

SCHEDULE 5.1.4 — Biogen Idec’s Development and Commercialization Activities

SCHEDULE 6.10.2(e) — Royalty Calculation Examples

SCHEDULE 6.10.2(f) — Allocation of Net Sales

SCHEDULE 6.13.1 — Certain Isis In-License Agreements

SCHEDULE 8.2.4(a) — Isis Core Technology Patents

SCHEDULE 8.2.4(b) — Isis Manufacturing and Analytical Patents

SCHEDULE 8.2.4(c) — Isis Product-Specific Patents

SCHEDULE 8.2.8 — Prior Agreements

SCHEDULE 10.4.5(b) — Advisory Panel Regarding Setoff Disputes

SCHEDULE 12.1.2 — Mediation

SCHEDULE 12.5 — Applicable License Fee Payments in Change of Control for
Collaboration Products, and [***]

 

116

--------------------------------------------------------------------------------


 

APPENDIX 1

 

DEFINITIONS

 

For purposes of this Agreement, the following capitalized terms will have the
following meanings:

 

“Accelerated Target” has the meaning set forth in Section 1.8.4.

 

“Acceptance” means, with respect to an NDA, MAA or JNDA filed for a Product,
(a) in the United States, the receipt of written notice from the FDA in
accordance with 21 C.F.R. §314.101(a)(2) that such NDA is officially “filed,”
(b) in the European Union, receipt by Biogen Idec of written notice of
acceptance by the EMA of such MAA for filing under the centralized European
procedure in accordance with any feedback received from European Regulatory
Authorities; provided that if the centralized filing procedure is not used, then
Acceptance will be determined upon the acceptance of such MAA by the applicable
Regulatory Authority in a Major Country in the EU, and (c) in Japan, receipt by
Biogen Idec of written notice of acceptance of filing of such JNDA from the
Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto).

 

“Action” has the meaning set forth in Section 12.2.2.

 

“Actual Biogen Idec-Approved Costs” has the meaning set forth in Section 1.14.5.

 

“Additional Core IP” means Third Party intellectual property that is necessary
to [***]. For clarity, Additional Core IP does not include any Patent Rights
claiming (or intellectual property related to) [***].

 

“Additional Plan Costs” means [***].

 

“Advisory Panel” has the meaning in SCHEDULE 10.4.5(b) of this Agreement.

 

“Affiliate” of an entity means any corporation, firm, partnership or other
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with a Party to this Agreement. An
entity will be deemed to control another entity if it (i) owns, directly or
indirectly, at least 50% of the outstanding voting securities or capital stock
(or such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of such other entity, or has other
comparable ownership interest with respect to any entity other than a
corporation; or (ii) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of the entity.
For clarity, Regulus Therapeutics Inc. will not be deemed an “Affiliate” of Isis
for the purposes of this Agreement under any circumstances.

 

“Agreement” has the meaning set forth in the Preamble of this Agreement.

 

“Agreement Term” has the meaning set forth in Section 10.1.

 

117

--------------------------------------------------------------------------------


 

“Alliance Manager” has the meaning set forth in Section 1.17.6.

 

“ALS” means the disease amyotrophic lateral sclerosis.

 

“ALS Collaboration Program” means a Collaboration Program focused on an ALS
Target.

 

“ALS Option Deadline” has the meaning set forth in Section 3.1.3.

 

“ALS Pre-Licensing Milestone Event” has the meaning set forth in Section 6.5.

 

“ALS Target” means the initial ALS-associated High Interest Targets identified
as ALS Targets on SCHEDULE 1.2.3(a) on the Effective date, plus any
ALS-associated High Interest Target that is designated as an ALS Target in
accordance with Section 1.2.3(a).

 

“ALS Target List” means the list of ALS-associated High Interest Targets
identified as ALS Targets on the High Interest Target List.  For clarity, at any
given time, if a gene target is not on the ALS Target List at such time, then
such gene target is not an ALS Target.

 

“Alternate Modality” means a therapeutic approach for a gene target that is not
an oligonucleotide approach.

 

“Alternate Modality Divestiture Period” has the meaning set forth in
Section 12.5.4.

 

“ANDA” means an Abbreviated New Drug Application and all amendments and
supplements thereto filed with the FDA, or the equivalent application filed with
any equivalent agency or governmental authority outside the U.S. (including any
supra-national agency such as the EMA in the EU).

 

“Annual” means the period covering a Calendar Year or occurring once per
Calendar Year, as the context requires.

 

“API” means the bulk active pharmaceutical ingredient manufactured in accordance
with cGMP for a Collaboration Product.

 

“Applicable Law” or “Law” means all applicable laws, statutes, rules,
regulations and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, agency or other body, domestic or foreign, including any applicable
rules, regulations, guidelines, or other requirements of the Regulatory
Authorities that may be in effect from time to time.

 

“Approval” means, with respect to a Product in any regulatory jurisdiction,
approval from the applicable Regulatory Authority sufficient for the
manufacture, distribution, use, marketing and sale of such Product in such
jurisdiction in accordance with Applicable Laws. In jurisdictions where the
applicable Regulatory Authority sets the pricing or reimbursement authorizations
necessary for the general marketing and sale of such Product in the marketplace,
Approval will not be deemed to have occurred if the final approval to market and
sell such Product is being withheld because Biogen Idec (or its Affiliate or
Sublicensee) and the Regulatory Authority have not yet determined pricing or
reimbursement even if all other approvals, licenses, registrations or

 

118

--------------------------------------------------------------------------------


 

authorizations necessary for marketing, sale or use of such Product in such
jurisdiction have been obtained. “Approval” does not include authorization by a
Regulatory Authority to conduct named patient, compassionate use or other
similar activities.

 

“ASO” means an oligonucleotide compound, or analog, variant, mimic, or mimetic
thereof, having a sequence that is at least six bases long and that modulates
expression or splicing of a gene target via the binding, partially or wholly, of
such compound to the RNA of such gene target, excluding any double stranded
oligonucleotide compounds that are designed to act through the RNA-induced
silencing complex.

 

“ASO Development Candidate Identification Plan” has the meaning set forth in
Section 1.10.1(a).

 

“ASO Development Candidate Identification Term” has the meaning set forth in
Section 1.10.1(b).

 

“Audit Report” has the meaning set forth in Section 6.15.

 

“Bankruptcy Code” has the meaning set forth in Section 10.2.7(b).

 

“Biogen Idec” has the meaning set forth in the Preamble of this Agreement.

 

“Biogen Idec Activities” means, under any Neurology Plan, any and all research,
pre-clinical and/or clinical activities that Biogen Idec agrees to conduct;
provided that Biogen Idec will be deemed to have agreed to conduct any
activities designated as Biogen Idec Activities under any Neurology Plan it
approves.

 

“Biogen Idec Alternate Modality Milestone Event” has the meaning set forth in
Section 6.3.

 

“Biogen Idec Alternate Modality Product” means a finished drug product that
contains a molecule that is (i) not an oligonucleotide, (ii) designed to bind,
mimic or otherwise affect a protein or RNA that is encoded by a Biogen Idec
Alternate Modality Target, and (iii) discovered by Biogen Idec or its Affiliates
or any Third Party acting on their behalf.

 

“Biogen Idec Alternate Modality Program” means a program to discover, Develop,
Manufacture and Commercialize a Biogen Idec Alternate Modality Product.

 

“Biogen Idec Alternate Modality Royalty” has the meaning set forth in
Section 6.9.1.

 

“Biogen Idec Alternate Modality Royalty Period” has the meaning set forth in
Section 6.9.2.

 

“Biogen Idec Alternate Modality Target” is either (i) a High Interest Target
that is designated as a Biogen Idec Alternative Modality Target under
Section 1.3, Section 1.4 or Section 1.8, (ii) a Collaboration Target that is
changed to a Biogen Idec Alternate Modality Target under Section 3.2.2, or (v) a
Collaboration Target that is added as a Biogen Idec Alternate Modality Target
under Section 3.2.4.2.

 

119

--------------------------------------------------------------------------------


 

“Biogen Idec-Approved Changes” means any changes (including number of subjects,
duration of dosing, additional studies, additional endpoints, additional
analysis, etc.) to the applicable Neurology Plan for a Product that are
requested by either Party after the Parties have set the initial Cost Estimates
for such Neurology Plan under Section 1.10.2(e), and (i) required by a
Regulatory Authority or (ii) agreed to be paid for by Biogen Idec.

 

“Biogen Idec-Approved Costs” has the meaning set forth in Section 1.14

 

“Biogen Idec’s FTE” means the FTE Rate applicable to Biogen Idec, multiplied by
the applicable number of FTEs.

 

“Biogen Idec Full Royalty” has the meaning set forth in Section 6.10.1.

 

“Biogen Idec Know-How” means any Know-How owned, used, developed by, or licensed
to Biogen Idec or its Affiliates, in each case to the extent Controlled by
Biogen Idec or its Affiliates on the Effective Date or at any time during the
Agreement Term, but specifically excluding the Biogen Idec Program Know-How.

 

“Biogen Idec Patents” means any Patent Rights included in the Biogen Idec
Technology.

 

“Biogen Idec Product-Specific Patents” means all Product-Specific Patents owned,
used, developed by, or licensed to Biogen Idec or its Affiliates, in each case
to the extent Controlled by Biogen Idec or its Affiliates on the Effective Date
or at any time during the Agreement Term.

 

“Biogen Idec Program Know-How” has the meaning set forth in Section 7.1.2.

 

“Biogen Idec Program Patents” has the meaning set forth in Section 7.1.2.

 

“Biogen Idec Program Technology” has the meaning set forth in Section 7.1.2.

 

“Biogen Idec-Prosecuted Patents” has the meaning set forth in Section 7.2.5(b).

 

“Biogen Idec Reduced Royalty” has the meaning set forth in Section 6.10.2(c).

 

“Biogen Idec Supported Pass-Through Costs” means [***].

 

“Biogen Idec Technology” means the Biogen Idec Program Technology, Jointly-Owned
Program Technology, Biogen Idec Product-Specific Patents and any trademarks
described in Section 4.1.5, owned, used, developed by, or licensed to Biogen
Idec or its Affiliates that is necessary or useful to Develop, register,
Manufacture or Commercialize a Product.

 

“Breaching Party” means the Party that is believed by the Non-Breaching Party to
be in material breach of this Agreement.

 

“Business Day” means any day other than a Saturday or Sunday on which banking
institutions in New York, New York are open for business.

 

120

--------------------------------------------------------------------------------


 

“Calendar Quarter” means a period of three consecutive months ending on the last
day of March, June, September, or December, respectively, and will also include
the period beginning on the Effective Date and ending on the last day of the
Calendar Quarter in which the Effective Date falls.

 

“Calendar Year” means a year beginning on January 1 (or, with respect to 2013,
the Effective Date) and ending on December 31.

 

“Carryover Development Candidate” has the meaning set forth in
Section 1.10.1(d).

 

“cGMP” means current Good Manufacturing Practices as specified in the United
States Code of Federal Regulations, ICH Guideline Q7A, or equivalent laws,
rules, or regulations of an applicable Regulatory Authority at the time of
manufacture.

 

“Change of Control” means, with respect to Isis, (a) a merger or consolidation
of Isis with a Third Party which results in the voting securities of Isis
outstanding immediately prior thereto ceasing to represent at least 50% of the
combined voting power of the surviving entity immediately after such merger or
consolidation, (b) a transaction or series of related transactions in which a
Third Party, together with its Affiliates, becomes the owner of 50% or more of
the combined voting power of Isis’ outstanding securities, (c) the sale or other
transfer to a Third Party of all or substantially all of Isis’ business to which
the subject matter of this Agreement relates, or (d) the stockholders or equity
holders of Isis will approve a plan of complete liquidation of Isis or an
agreement for the sale or disposition by Isis of all or a substantial portion of
its assets, other than pursuant to the transaction as described above or to an
Affiliate. Notwithstanding the foregoing, the sale or issuance of shares in
exchange for cash for purposes of a bona fide financing will not constitute a
Change of Control.

 

“Claims” has the meaning set forth in Section 9.1.

 

“Clinical Study” or “Clinical Studies” means a Phase 1 Trial, Phase 2 Trial,
Phase 3 Trial or Phase 4 Trial, or such other study in humans that is conducted
in accordance with good clinical practices and is designed to generate data in
support or maintenance of an NDA, MAA or other similar marketing application.

 

“Clinical Supplies” means API and finished drug Collaboration Product for use in
a Clinical Study.

 

“CMO” means a Third Party contract manufacturer Manufacturing API, Clinical
Supplies or Finished Drug Product for any purpose under this Agreement.

 

“Collaboration” means the conduct of the Neurology Plans in accordance with this
Agreement.

 

“Collaboration Divestiture Period” has the meaning set forth in Section 12.5.2.

 

“Collaboration Product” means, on a Collaboration Program-by-Collaboration
Program basis, a finished drug product containing a Compound as an active
pharmaceutical ingredient.

 

“Collaboration Program” has the meaning set forth in Section 1.6.1.

 

121

--------------------------------------------------------------------------------


 

“Collaboration Target” means a gene target for which the Parties wish to start
an ASO drug discovery program that is either (i) a High Interest Target that is
not an ALS Target and is designated as a Collaboration Target under Section 1.3
or Section 1.8, (ii) an ALS Target designated as a Collaboration Target under
Section 1.5, (iii) an Isis Neurology Target designated as a Collaboration Target
under Section 1.4, (iv) a Biogen Idec Alternate Modality Target that is changed
to a Collaboration Target under Section 3.2.1, or (v) a Neurology Target that is
added as a Collaboration Target under Section 3.2.4.1.  As of the Effective Date
[***] is a Collaboration Target that is an ALS Target and is not a
Multi-Indication Target.

 

“Collaborator IP” has the meaning set forth in Section 7.1.3(b).

 

“Commercialize,” “Commercialization” or “Commercializing” means any and all
activities directed to marketing, promoting, detailing, distributing, importing,
having imported, exporting, having exported, selling or offering to sell a
Product following receipt of Approval for such Product in the applicable
country, including conducting pre-and post-Approval activities, including
studies reasonably required to increase the market potential of the Product and
studies to provide improved formulation and Product delivery, and launching and
promoting such Product in each country.

 

“Commercializing Party” means (a) Biogen Idec, with respect to a Product that is
being Developed and Commercialized by or on behalf of Biogen Idec, its
Affiliates or Sublicensees hereunder, and (b) Isis, with respect to a
Discontinued Collaboration Product that is being Developed and Commercialized by
or on behalf of Isis, its Affiliates or Sublicensees hereunder.

 

“Commercially Reasonable Efforts” means the carrying out of discovery, research,
development or commercialization activities using good-faith commercially
reasonable and diligent efforts that the applicable Party would reasonably
devote to a compound or product of similar market potential or profit potential
at a similar stage in development or product life resulting from its own
research efforts, based on conditions then prevailing and taking into account,
without limitation, issues of safety and efficacy, regulatory authority-approved
labeling, product profile, the competitiveness of alternative products in the
marketplace, the likely timing of the product’s entry into the market, the
patent and other proprietary position, the likelihood of Approval and other
relevant scientific, technical and commercial factors. Without limiting any of
the foregoing, Commercially Reasonable Efforts as it applies to Biogen Idec’s
Development or Commercialization of a Product hereunder includes the use of
Commercially Reasonable Efforts to perform (i) any Biogen Idec Activities in a
Neurology Plan, and (ii) the “General Activities” described in SCHEDULE 5.1.4,
and Commercially Reasonable Efforts as it applies to Isis’ Development of a
Product hereunder includes use of Commercially Reasonable Efforts to adhere to
the activities and timelines set forth in each Neurology Plan.

 

“Competing Alternate Modality Acquirer” has the meaning set forth in
Section 12.5.4.

 

“Competing Collaboration Acquirer” has the meaning set forth in Section 12.5.2.

 

“Competitive Infringement” has the meaning set forth in Section 7.5.1.

 

122

--------------------------------------------------------------------------------


 

“Compound” means, on a Collaboration Program-by-Collaboration Program basis, any
ASO that is designed to bind to the RNA that encodes the applicable
Collaboration Target, where such ASO is discovered by Isis prior to or in the
performance of any Neurology Plan, including each Development Candidate under
such Collaboration Program.

 

“Confidential Information” has the meaning set forth in Section 11.1.
“Confidential Information” does not include information that:

 

(a)                                 was in the lawful knowledge and possession
of the Receiving Party or its Affiliates prior to the time it was disclosed to,
or learned by, the Receiving Party or its Affiliates, or was otherwise developed
independently by the Receiving Party or its Affiliates, as evidenced by written
records kept in the ordinary course of business, or other documentary proof of
actual use by the Receiving Party or its Affiliates;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
Receiving Party or its Affiliates;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the Receiving Party or its Affiliates in breach of this
Agreement; or

 

(d)                                 was disclosed to the Receiving Party or its
Affiliates, other than under an obligation of confidentiality, by a Third Party
who had no obligation to the Disclosing Party or its Affiliates not to disclose
such information to others.

 

“Conflicting Patent Right” has the meaning set forth in Section 7.2.5(c).

 

“Contracting Party” has the meaning set forth in Section 1.10.7.

 

“Control” or “Controlled” means possession of the ability to grant a license or
sublicense hereunder without violating the terms of any agreement with any Third
Party; provided, however, that if a Party has a right to grant a license or
sublicense, with respect to an item of intellectual property to the other Party
only upon payment of compensation (including milestones or royalties) to a Third
Party (“Third Party Compensation”) (other than Isis Supported Pass-Through Costs
in the case of Isis, and other than Biogen Idec Supported Pass-Through Costs in
the case of Biogen Idec), then the first Party will be deemed to have “Control”
of the relevant item of intellectual property only if the other Party agrees to
bear the cost of such Third Party Compensation. Notwithstanding anything to the
contrary under this Agreement, with respect to any Third Party that becomes an
Affiliate of a Party after the Effective Date (including a Third Party
acquirer), no intellectual property of such Third Party will be included in the
licenses granted hereunder by virtue of such Third Party becoming an Affiliate
of such Party.

 

“Core Research Plan” has the meaning set forth in Section 1.2.

 

“Core Research Program” has the meaning set forth in Section 1.2.

 

“Cost Estimate” has the meaning set forth in Section 1.10.2(e).

 

123

--------------------------------------------------------------------------------


 

“Cover,” “Covered” or “Covering” means, with respect to a patent, that, but for
rights granted to a Person under such patent, the act of making, using or
selling by such Person would infringe a Valid Claim included in such patent, or
in the case of a patent that is a patent application, would infringe a Valid
Claim in such patent application if it were to issue as a patent.

 

“CREATE Act” means the Cooperative Research and Technology Enhancement Act of
2004, 35 U.S.C. § 103(c)(2)-(c)(3).

 

“CSC” has the meaning set forth in Section 1.17.1.

 

“CTD” has the meaning set forth in Section 4.5.

 

“Deferral Notice” has the meaning set forth in Section 1.8.1.

 

“Deferral Period” has the meaning set forth in Section 1.8.1.

 

“Deferred Target” has the meaning set forth in Section 1.8.1.

 

“Deferred Target Development Candidate” means a Development Candidate identified
in accordance with Section 1.8.4.

 

“Deficiency Notice” has the meaning set forth in Section 3.1.2.

 

“Design Notice” has the meaning set forth in Section 6.2.1.

 

“Develop,” “Developing” or “Development” means with respect to a Product, any
and all discovery, characterization, or preclinical (including IND-Enabling
Toxicology Studies), clinical, or regulatory activity with respect to the
Product to seek Approval (including the submission of all necessary filings with
applicable Regulatory Authorities to support such preclinical and clinical
activities and Approval), including human clinical trials conducted after
Approval of the Product to seek Approval for additional indications for the
Product.

 

“Development Candidate” means a Compound that is reasonably determined by Isis’
RMC in accordance with Isis’ standard procedures for designating development
candidates [***] as ready to start IND-Enabling Toxicology Studies; provided
however that with respect to any Primarily Neuro Multi-Indication Target, such
Compound will be reasonably selected by Biogen Idec (giving good faith
consideration to the input of Isis’ representatives on the Neurology JRC) as a
Development Candidate from the body of work Isis used to determine the
applicable Compound Isis believes is ready to start IND-Enabling Toxicology
Studies. The checklist Isis uses as of the Effective Date when reviewing
potential development candidates for approval is attached hereto as APPENDIX 2.

 

“Development Candidate Data Package” means, with respect to a [***], the [***];
provided such package contains [***]. The checklist Isis uses as of the
Effective Date when reviewing potential development candidates for approval is
attached hereto as APPENDIX 2.

 

“Diagnostic Option” has the meaning set forth in Section 3.3.1.

 

124

--------------------------------------------------------------------------------


 

“Directly Competing Development Activities” has the meaning set forth in
Section 12.5.3.

 

“Directly Competitive Biogen Idec Alternate Modality Product” means with respect
to a Biogen Idec Alternate Modality Product, a product designed to bind to or
directly modulate the Biogen Idec Alternate Modality Target targeted by such
Biogen Idec Alternate Modality Program.

 

“Directly Competitive Biogen Idec Alternate Modality Program” means any internal
research program for which [***] or [***], with the goal of discovering and
developing a Directly Competitive Biogen Idec Alternate Modality Product for
which drug discovery activities have been initiated.

 

“Directly Competitive Collaboration Product” means with respect to a
Collaboration Product, any product, other than such Collaboration Product, that
is designed to bind to or directly modulate the Collaboration Target targeted by
such Collaboration Product.

 

“Directly Competitive Collaboration Program” means any internal research program
for which [***] or [***], with the goal of discovering and developing a Directly
Competitive Collaboration Product for which drug discovery activities have been
initiated.

 

“Disclosing Party” has the meaning set forth in Section 11.1.

 

“Discontinued Collaboration Product” means a Collaboration Product that is the
subject of a termination under this Agreement.

 

“Dispute” means any dispute arising between the Parties relating to, arising out
of or in any way connected with this Agreement or any term or condition hereof,
or the performance by either Party of its obligations hereunder, whether before
or after termination of this Agreement that cannot be resolved by the Parties.

 

“DMPK Agreement” means the DMPK Research, Development, Option and License
Agreement between the Parties dated June 27, 2012.

 

“DOJ” has the meaning set forth in Section 3.1.4(a).

 

“Drug Development Program” means the aggregate drug development activities
related to each Development Candidate through completion of the first Phase 2
PoC Trial under a Collaboration Program in accordance with the applicable
Initial Development Plan for all Collaboration Programs under this Agreement.

 

“Effective Date” has the meaning set forth in the Preamble of this Agreement.

 

“EMA” means the European Medicines Agency and any successor entity thereto.

 

“Equal Multi-Indication Target” has the meaning set forth in APPENDIX 3.

 

“Estimated Biogen Idec-Approved Costs” means Isis’ good faith estimate of the
Biogen Idec-Approved Costs it will incur during the applicable Measurement
Period.

 

125

--------------------------------------------------------------------------------


 

“Estimated Lock Date” has the meaning set forth in Section 3.1.1.

 

“European Union” or “EU” means each and every country or territory that is
officially part of the European Union.

 

“Excluded Payments” means (i) royalty or profit sharing payments, or any other
type of payment based on periodic sales of a Collaboration Product or Deferred
Target Development Candidate; (ii) payments made in consideration of Isis’ or
Isis’ Affiliate’s equity or debt securities at fair market value; (iii) payments
made to pay for or reimburse Isis or Isis’ Affiliate for the fully-burdened cost
of research and development; (iv) payments made to pay for or reimburse Isis or
Isis’ Affiliate for the cost of prosecuting, maintaining or defending Patent
Rights; and (v) payments made to Isis or Isis’ Affiliate to pass-through to a
Third Party in satisfaction of a payment obligation Isis or Isis’ Affiliate has
to such Third Party.

 

“Executives” has the meaning set forth in Section 12.1.1.

 

“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

 

“[***]” means any form of the [***].

 

“[***] Collaboration Program” means an [***] Collaboration Program solely and
exclusively focused on [***].

 

“Field” means, except as may be limited under Section 4.1.4, the prophylactic or
therapeutic use or form of administration of a Product for any indication.

 

“Finished Drug Product” means any drug product containing API as an active
ingredient in finished bulk form for the Development or Commercialization by a
Party under this Agreement.

 

“First Commercial Sale” means with respect to a Product, the first sale of such
Product by Biogen Idec, its Affiliate or its Sublicensee to a Third Party in a
particular country after Approval of the Product has been obtained in such
country.

 

“Follow-On Agreement” has the meaning set forth in Section 2.2.1.

 

“Follow-On Compound” means, with respect to a given Compound for a given
Collaboration Target, any ASO (other than the Development Candidate for such
Collaboration Target) that is designed to bind to the RNA that encodes such
Collaboration Target discovered by or on behalf of Isis following exercise of
the applicable Option by Biogen Idec.

 

“Follow-On Interest Notice” has the meaning set forth in Section 2.2.1.

 

“Follow-On Negotiation Notice” has the meaning set forth in Section 2.2.1.

 

“FSHD” means the disease facioscapulohumeral muscular dystrophy.

 

“FTC” has the meaning set forth in Section 3.1.4(a).

 

126

--------------------------------------------------------------------------------


 

“FTD” means the disease frontotemporal dementia.

 

“FTE” means a total of 47 weeks or 1880 hours per year of work on the
Development, Manufacturing or Commercialization of a Product carried out by
employees of a Party having the appropriate relevant expertise to conduct such
activities.

 

“FTE Costs” has the meaning set forth in Section 1.14.

 

“FTE Rate” means $[***] for the Calendar Year 2013. The FTE Rate will be
increased each Calendar Year thereafter by the [***].

 

“Full Royalty Period” has the meaning set forth in Section 6.10.2(a).

 

“Fully Absorbed Cost of Goods” means the costs incurred by Isis as determined
using the methodology set forth in SCHEDULE 4.7.3 fairly applied and as employed
on a consistent basis throughout Isis’ operations.

 

“Generic Product” means, with respect to a particular Collaboration Product, one
or more Third Party product(s) (i) having the same active pharmaceutical
ingredient as such Collaboration Product and for which in the U.S. an ANDA has
been filed naming such Collaboration Product as the reference listed drug or
outside of the U.S., an equivalent process where bioequivalence to such
Collaboration Product has been asserted, and (ii) such Third Party
product(s) when taken in the aggregate have a market share (measured in number
of prescriptions with the numerator of such fractional share being such Third
Party product(s) taken in the aggregate, and the denominator being the total of
such Third Party product(s) taken in the aggregate plus such Collaboration
Product taken in the aggregate, as provided by IMS) during the applicable
Calendar Quarter in such country of at least [***]%.

 

“GLP” means the then-current good laboratory practice standards promulgated or
endorsed by the FDA as defined in 21 C.F.R. Part 58, and comparable foreign
regulatory standards.

 

“High Interest Target” has the meaning set forth in Section 1.2.3(a).  For
clarity, at any given time, if a gene target is not on the High Interest Target
List at such time, then such gene target is not a High Interest Target.

 

“High Interest Target List” has the meaning set forth in Section 1.2.3(a).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“HSR Clearance” means all applicable waiting periods under the HSR Act with
respect to the transactions contemplated under this Agreement have expired or
have been terminated.

 

“HSR Clearance Date” means the earliest date on which the Parties have actual
knowledge that all applicable waiting periods under the HSR Act with respect to
the transactions contemplated under this Agreement have expired or have been
terminated.

 

127

--------------------------------------------------------------------------------


 

“HSR Filing” means filings by Biogen Idec and Isis with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice of a Notification and Report Form for Certain Mergers and
Acquisitions (as that term is defined in the HSR Act) with respect to the
matters set forth in this Agreement, together with all required documentary
attachments thereto.

 

“HSR Termination Royalty” has the meaning set forth in Section 10.2.3(b)(ii).

 

“Incremental Tax Cost” has the meaning set forth in Section 12.4.

 

“IND” means an Investigational New Drug Application (as defined in the Food,
Drug and Cosmetic Act, as amended) filed with the FDA or its foreign
counterparts.

 

“IND-Enabling Toxicology Studies” means the pharmacokinetic and toxicology
studies required to meet the requirements for filing an IND.

 

“Indemnitee” has the meaning set forth in Section 9.3.

 

“Initial Development Plan” has the meaning set forth in Section 1.10.2(d).

 

“Initiation” or “Initiate” means, with respect to any IND-Enabling Toxicology
Study, dosing of the first animal subject in such IND-Enabling Toxicology Study
and, with respect to any Clinical Study, dosing of the first human subject in
such Clinical Study.

 

“Integrated Development Plan” or “IDP” has the meaning set forth in
Section 5.1.6.

 

“Isis” has the meaning set forth in the Preamble of this Agreement.

 

“Isis Activities” means the research, pre-clinical and/or clinical activities
for which Isis is designated as responsible under any Neurology Plan.

 

“Isis/Biogen Idec Preexisting Development Agreements” means the (i) SMN
Agreement, (ii) DMPK Agreement, and (iii) Neurology Drug Discovery and
Development Collaboration, Option and License Agreement entered into by the
Parties dated December 10, 2012 (as such agreements may be amended by the
Parties).

 

“Isis Breach Event” has the meaning set forth in Section 10.4.5(a).

 

“Isis Core Technology Patents” means all Patent Rights owned, used, developed
by, or licensed to Isis or its Affiliates, in each case to the extent Controlled
by Isis or its Affiliates on the Effective Date or at any time during the
Agreement Term, claiming subject matter generally applicable to ASOs, other than
Isis Product-Specific Patents or Isis Manufacturing and Analytical Patents. A
list of Isis Core Technology Patents as of the Effective Date is set forth on
SCHEDULE 8.2.4(a) attached hereto.

 

“Isis In-License Agreements” has the meaning set forth in Section 6.13.1(a).

 

“Isis Internal ASO Safety Database” has the meaning set forth in Section 5.2.7.

 

128

--------------------------------------------------------------------------------


 

“Isis Know-How” means any Know-How, including any Jointly-Owned Program Know-How
and Isis Program Know-How, owned, used, developed by, or licensed to Isis or its
Affiliates, in each case to the extent Controlled by Isis or its Affiliates on
the Effective Date or at any time during the Agreement Term. Isis Know-How does
not include the Isis Manufacturing and Analytical Know-How.

 

“Isis Manufacturing and Analytical Know-How” means Know-How, including
Jointly-Owned Program Know-How, that relates to the synthesis or analysis of a
Product regardless of sequence or chemical modification, owned, used, developed
by, or licensed to Isis or its Affiliates, in each case to the extent Controlled
by Isis or its Affiliates on the Effective Date or at any time during the
Agreement Term. Isis Manufacturing and Analytical Know-How does not include the
Isis Know-How.

 

“Isis Manufacturing and Analytical Patents” means Patent Rights, including
Jointly-Owned Program Patents, that claim methods and materials used in the
synthesis or analysis of a Product regardless of sequence or chemical
modification, owned, used, developed by, or licensed to Isis or its Affiliates,
in each case to the extent Controlled by Isis or its Affiliates on the Effective
Date or at any time during the Agreement Term. A list of Isis Manufacturing and
Analytical Patents as they related to ASOs as of the Effective Date is set forth
on SCHEDULE 8.2.4(b) attached hereto. Isis Manufacturing and Analytical Patents
do not include the Isis Product-Specific Patents or the Isis Core Technology
Patents.

 

“Isis Multi-Indication Compound” has the meaning set forth in APPENDIX 3.

 

“Isis Neurology Target” means a Neurology Target that (1) is not (i) a High
Interest Target for which target validating activities are planned under the
then-current Neurological Disease Research Plan, (ii) an ALS Target, (iii) a
Collaboration Target, or (iv) a Biogen Idec Alternate Modality Target and
(2) has a Neurological Disease as its primary disease association.

 

“Isis Non-Exclusive Product” has the meaning set forth in Section 2.1.1(c).

 

“Isis Platform Technology” has the meaning set forth in Section 8.2.4.

 

“Isis Product-Specific Patents” means all Product-Specific Patents, in each case
to the extent Controlled by Isis or its Affiliates on the Effective Date or at
any time during the Agreement Term. A list of Isis Product-Specific Patents as
of the Effective Date is set forth on SCHEDULE 8.2.4(c) attached hereto.

 

“Isis Program Know-How” has the meaning set forth in Section 7.1.2.

 

“Isis Program Patents” has the meaning set forth in Section 7.1.2.

 

“Isis Supported Pass-Through Costs” means [***].

 

“Japan NDA” or “JNDA” means the Japanese equivalent of an NDA filed with the
Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto).

 

129

--------------------------------------------------------------------------------


 

“JNDA Approval” means the Approval of a JNDA by the Koseisho (i.e., the Japanese
Ministry of Health and Welfare, or any successor agency thereto) for the
applicable Product in Japan.

 

“Joint Patent Committee” or “JPC” has the meaning set forth in Section 7.1.3(a).

 

“Jointly-Owned Program Know-How” has the meaning set forth in Section 7.1.2.

 

“Jointly-Owned Program Patents” has the meaning set forth in Section 7.1.2.

 

“Jointly-Owned Program Technology” has the meaning set forth in Section 7.1.2.

 

“Know-How” means inventions, technical information, know-how and materials,
including technology, data, compositions, formulas, biological materials,
assays, reagents, constructs, compounds, discoveries, procedures, processes,
practices, protocols, methods, techniques, results of experimentation or
testing, knowledge, trade secrets, skill and experience, in each case whether or
not patentable or copyrightable.

 

“Lead Party” has the meaning set forth in Section 7.4.1.

 

“Licensed Know-How” means Isis Manufacturing and Analytical Know-How, and Isis
Know-How. For clarity, Licensed Know-How does not include any Know-How covering
formulation technology or delivery devices.

 

“Licensed Patents” means the Isis Product-Specific Patents, Isis Core Technology
Patents, Isis Manufacturing and Analytical Patents and Isis’ interest in
Jointly-Owned Program Patents. For clarity, Licensed Patents do not include any
Patent Rights claiming formulation technology or delivery devices unless such
Patent Rights are included in the Jointly-Owned Program Patents.  For clarity,
Licensed Patents that are jointly-owned by Isis and Biogen Idec will count
toward the calculation of the Full Royalty Period in a particular country if the
use or sale of a Product by an unauthorized Third Party in such country would
infringe a Valid Claim of such Licensed Patent.

 

“Licensed Technology” means, on a Product-by-Product basis, any and all Licensed
Patents, Licensed Know-How, and any trademarks described in Section 4.1.5, to
the extent necessary or useful to Develop, register, Manufacture or
Commercialize such Product.  Licensed Technology does not include any technology
in-licensed by Isis from [***] under the [***]

 

“Losses” has the meaning set forth in Section 9.1.

 

“MAA” means, with respect to a particular Product, a marketing authorization
application filed with the EMA after completion of Clinical Studies to obtain
Approval for such Product under the centralized European filing procedure or, if
the centralized EMA filing procedure is not used, filed using the applicable
procedures in any European Union country.

 

“MAA Approval” means, with respect to a particular Product, the Approval of an
MAA by the EMA for such Product in any country in the EU.

 

“Major Market” means any of the following countries: the United States, Japan,
the United Kingdom, Germany, France, Italy and Spain.

 

130

--------------------------------------------------------------------------------


 

“Manufacture” or “Manufactured” or “Manufacturing” means any activity involved
in or relating to the manufacturing, quality control testing (including
in-process, release and stability testing), releasing or packaging, for
pre-clinical and clinical purposes, of API or the bulk active pharmaceutical
ingredient for a Biogen Idec Alternate Modality Product, or a Collaboration
Product or Biogen Idec Alternate Modality Product in finished form.

 

“Measurement Period” has the meaning set forth in Section 1.14.3 or
Section 1.14.4, as applicable.

 

“Milestone Event” means a Biogen Idec Alternate Modality Milestone Event, a
Pre-Licensing Milestone Event or a Post-Licensing Milestone Event, as the case
may be.

 

“Minimum Third Party Payments” means [***].

 

[“***”] means a disease that has, as its [***]

 

“Multi-Indication Target” has the meaning set forth in Section 1.2.3(b).

 

“Multi-Indication Target Notice” has the meaning set forth in Section 1.2.3(b).

 

“NDA” means a New Drug Application filed with the FDA after completion of
Clinical Studies to obtain Approval for a Product in the United States.

 

“NDA Approval” means the Approval of an NDA by the FDA for a Product in the U.S.

 

“Negotiation Period” has the meaning set forth in Section 2.2.2.

 

“Net Sales” means the gross amount billed or invoiced on sales of a Product by
Biogen Idec, its Affiliates and Sublicensees, less the following: (a) customary
trade, quantity, or cash discounts to non-affiliated brokers or agents to the
extent actually allowed and taken; (b) amounts repaid or credited by reason of
rejection or return; (c) to the extent separately stated on purchase orders,
invoices, or other documents of sale, any taxes or other governmental charges
levied on the production, sale, transportation, delivery, or use of such Product
which is paid by or on behalf of Isis; and (d) outbound transportation costs
prepaid or allowed and costs of insurance in transit.

 

In any transfers of a Product between Biogen Idec, its Affiliates and
Sublicensees, Net Sales are calculated based on the final sale of such Product
to an independent Third Party. If Biogen Idec, its Affiliate or a Sublicensee
receives non-monetary consideration for a Product, Net Sales are calculated
based on the fair market value of that consideration. If Biogen Idec, its
Affiliates or Sublicensees uses or disposes of a Product in the provision of a
commercial service, the Product is sold and the Net Sales are calculated based
on the sales price of the Product to an independent Third Party during the same
royalty period or, in the absence of sales, on the fair market value of the
Product as determined by the Parties in good faith. Net Sales will not include
any transfers of supplies of the applicable Product for (i) use in clinical
trials, pre-clinical studies or other research or development activities, or
(ii) a bona fide charitable purpose; or (iii) a commercially reasonable sampling
program.

 

131

--------------------------------------------------------------------------------


 

With respect to Net Sales as it applies to royalties payable by Isis, the
Parties agree that any reasonable definition of “net sales” that is
(x) customarily used in pharmaceutical industry technology licensing or
collaboration contracts and (y) consistent with generally accepted accounting
principles in the United States (“GAAP”) or International Financial Reporting
Standards and is subsequently agreed to by Isis (or a Third Party acquirer or
assignee) and Isis’ sublicensee or commercialization partner in an arms-length
transaction under a particular sublicense or commercialization agreement will
replace the definition of Net Sales in this Agreement and will be used in
calculating the royalty payment to Biogen Idec on sales of products sold
pursuant to such agreement. If Isis uses such an alternate definition of “net
sales” in a particular sublicense, (A) Isis will include such “net sales”
definition in the applicable royalty reports to assist Biogen Idec with
verifying royalty payments and (B) if such definition is not consistent with
GAAP or International Financial Reporting Standards, upon Biogen Idec’s
request, Isis will reconcile the royalties calculated under such definition with
GAAP or International Financial Reporting Standards.

 

“Neurological Disease Research Plan” has the meaning set forth in Section 1.2.

 

“Neurological Disease Research Program” has the meaning set forth in
Section 1.2.

 

“Neurology JDC” has the meaning set forth in Section 1.17.3.

 

“Neurology JRC” has the meaning set forth in Section 1.17.2.

 

“Neurology Plan” means any of the following plans: (i) the Core Research Plan,
(ii) the Neurological Disease Research Plan, (iii) any ASO Development Candidate
Identification Plans, or (iv) any Initial Development Plans.

 

“Neurology Target” means any gene target that (i) as of the Effective Date,
(y) has not been encumbered by Isis under an agreement with a Third Party that
would prevent Isis from granting Biogen Idec the license under Section 4.1.1 of
this Agreement with respect to such gene target, and (z) has not yet achieved
Target Sanction status, and (ii) as of the Effective Date or during the Research
Term, the expression or activity of the gene in neurons is demonstrated to have
an association to any one of the following (each of (a) through (e) below, a
“Neurological Disease”):

 

[***]

 

For purposes of clarity, [***] are expressly excluded from the above-listed
[***] and therefore any gene target that has as its primary disease association
an association to [***] will not be a Neurology Target, and any [***] will not
be a Product under this Agreement. In addition, [***] or [***] are expressly
excluded from the above-listed [***] and therefore any gene target that has as
its [***] will not be a Neurology Target.  For purposes of further clarity, a
gene target that has as its [***] would not be considered a Neurology Target.

 

“New Third Party Licenses” has the meaning set forth in Section 8.3.2.

 

132

--------------------------------------------------------------------------------


 

“Non-Breaching Party” means the Party that believes the Breaching Party is in
material breach of this Agreement.

 

“Non-Neurological Indications” means therapeutic uses that are not designed to
treat neurological diseases or [***] diseases.

 

[***] means diseases that have, as their [***]

 

“Option” has the meaning set forth in Section 3.1.3.

 

“Option Acceleration Deadline” has the meaning set forth in Section 1.10.2(g).

 

“Option Acceleration Notice” has the meaning set forth in Section 1.10.2(g).

 

“Option Deadline” means the Standard Option Deadline or ALS Option Deadline, as
applicable.

 

“Option Period” means, with respect to a Collaboration Program, the period
beginning on the date a Neurology Target is designated a Collaboration Target
hereunder and ending on the expiration or earlier termination of the Option with
respect to such Collaboration Program.

 

“Panel Decision” has the meaning set forth in Section 10.4.5(b).

 

“Party” or “Parties” means Biogen Idec and Isis individually or collectively.

 

“Patent Costs” means the reasonable fees and expenses paid to outside legal
counsel, and filing, maintenance and other reasonable out-of-pocket expenses
paid to Third Parties, incurred in connection with the Prosecution and
Maintenance of Patent Rights.

 

“Patent Rights” means (a) patents, patent applications and similar
government-issued rights protecting inventions in any country or jurisdiction
however denominated, (b) all priority applications, divisionals, continuations,
substitutions, continuations-in-part of and similar applications claiming
priority to any of the foregoing, and (c) all patents and similar
government-issued rights protecting inventions issuing on any of the foregoing
applications, together with all registrations, reissues, renewals,
re-examinations, confirmations, supplementary protection certificates, and
extensions of any of (a), (b) or (c).

 

“Permitted Licenses” means (1) licenses granted by Isis before or after the
Effective Date to any Third Party under the Isis Core Technology Patents, the
Isis Manufacturing and Analytical Patents, or the Isis Manufacturing and
Analytical Know-How (but not under the Isis Product-Specific Patents) to (a) use
oligonucleotides (or supply oligonucleotides to end users) solely to conduct
pre-clinical research, or (b) enable such Third Party to manufacture or
formulate oligonucleotides, where (i) such Third Party is primarily engaged in
providing contract manufacturing or services and is not primarily engaged in
drug discovery, development or commercialization of therapeutics; and (ii) Isis
does not assist such Third Party to identify, discover or make a Compound or
Product; and (2) material transfer agreements with academic collaborators or
non-profit institutions solely to conduct non-commercial research.

 

133

--------------------------------------------------------------------------------


 

“Person” will mean any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

“Pharmacovigilance Agreement” has the meaning set forth in Section 5.2.2.

 

“Phase 1 Trial” means the first clinical study in human beings Initiated by Isis
or Biogen Idec under the applicable Initial Development Plan pursuant to an IND
that has been filed with a Regulatory Authority in a Major Market or Canada. If
Biogen Idec exercises the Option before Isis Initiates such a Phase 1 Trial for
a given Development Candidate, then the definition of “Phase 1 Trial” means the
first clinical study of the applicable Development Candidate in human beings
Initiated by Biogen Idec, its Affiliate or its Sublicensee.

 

“Phase 1 Trial Design” means, with respect to a Collaboration Program, the Phase
1 Trial design set forth in the applicable Initial Development Plan, which may
be amended from time to time during the Agreement Term as mutually agreed in
writing by the Parties (in consultation with the Neurology JDC).

 

“Phase 2 Trial” means, with respect to a Product, a Clinical Study that is
intended to explore the feasibility, safety, dose ranging or efficacy of such
Product, that is prospectively designed to generate sufficient data (if
successful) to commence a Phase 3 Trial (or foreign equivalent) of such product,
as further defined in 21 C.F.R. 312.21(b) or the corresponding regulation in
jurisdictions other than the United States.

 

“Phase 3 Trial” means, with respect to a Product, a pivotal Clinical Study in
humans performed to gain evidence with statistical significance of the efficacy
of such product in a target population, and to obtain expanded evidence of
safety for such product that is needed to evaluate the overall benefit-risk
relationship of such product, to form the basis for approval of an NDA by a
Regulatory Authority and to provide an adequate basis for physician labeling, as
described in 21 C.F.R. 312.21(c), as amended from time to time, or the
corresponding regulation in jurisdictions other than the United States.

 

“Phase 4 Trial” means, with respect to a Product, (a) any Clinical Study
conducted to satisfy a requirement of a Regulatory Authority in order to
maintain a Regulatory Approval for such Product or (b) any Clinical Study
conducted after the first Regulatory Approval in the same disease state for
which such Product received Regulatory Approval other than for purposes of
obtaining Regulatory Approval.

 

“PoC Data Package” means, with respect to a Collaboration Product, [***],
(iv) copies of all filings submitted to Regulatory Authorities regarding such
Collaboration Product, (v) a summary of the patent status relating to such
Collaboration Product, and (vi) a summary of any Third Party Obligations Isis
believes relate to the Collaboration Product.

 

“PoC Trial” means, with respect to a Collaboration Program, the first phase 2a
Clinical Study in human patients with a pharmacokinetic or target reduction
endpoint or other therapeutic or physiological endpoint.

 

134

--------------------------------------------------------------------------------


 

“PoC Trial Completion Notice” has the meaning set forth in Section 3.1.2.

 

“PoC Trial Design” means the PoC Trial design set forth in each Initial
Development Plan, which may be amended from time to time during the Agreement
Term as mutually agreed in writing by the Parties (in consultation with the
Neurology JDC).

 

“Post-Licensing Milestone Event” means either a Standard Post-Licensing
Milestone Event or an ALS Post-Licensing Milestone Event, as applicable.

 

“Pre-Clinical Studies” means in vitro and in vivo studies of a Product, not in
humans, including those studies conducted in whole animals and other test
systems, designed to determine the toxicity, bioavailability, and
pharmacokinetics of such Product and whether such Product has a desired effect.

 

“Pre-Existing Target” has the meaning set forth in Section 1.2.3(c).

 

“Pre-Licensing Milestone Event” means an ALS Pre-Licensing Milestone Event or a
Standard Pre-Licensing Milestone Event, as applicable.

 

“Primarily Neuro Multi-Indication Target” has the meaning set forth in APPENDIX
3.

 

“Primarily Other Multi-Indication Target” has the meaning set forth in APPENDIX
3.

 

“Prior Agreements” means the agreements listed on SCHEDULE 8.2.8 attached
hereto.

 

“Proceeding” means an action, suit or proceeding.

 

“Product” means (i) a Biogen Idec Alternate Modality Product, or (ii) a
Collaboration Product.

 

“Product-Specific Patents” means Patent Rights Controlled by a Party or any of
its Affiliates on or after the Effective Date, including any Program Patents,
claiming (i) the specific composition of matter of a Collaboration Product, or
(ii) methods of using a Product as a prophylactic or therapeutic; provided
however, Patent Rights Controlled by Isis or any of its Affiliates that
(y) include claims that are directed to subject matter applicable to ASOs or
products in general, or (z) include an ASO, the sequence of which targets the
RNA that encodes a Collaboration Target and the RNA of a gene that does not
encode a Collaboration Target (or similarly, a non-ASO molecule that binds,
mimics or otherwise affects a protein or RNA that is encoded by a Biogen Idec
Alternate Modality Target and the RNA of a gene that does not encode a Biogen
Idec Alternate Modality Target), will not be considered Product-Specific
Patents, and in the case of (y) and (z), such Patent Rights will be considered
Isis Core Technology Patents.

 

“Program Patents” has the meaning set forth in Section 7.1.2.

 

“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent Right, the preparing, filing, prosecuting and maintenance of such
Patent Right, as well as handling re-examinations, reissues, and requests for
patent term extensions with respect to such Patent Right, together with the
conduct of interferences, the defense of oppositions and other similar
proceedings with respect to the particular Patent Right. For clarification,
“Prosecution

 

135

--------------------------------------------------------------------------------


 

and Maintenance” or “Prosecute and Maintain” will not include any other
enforcement actions taken with respect to a Patent Right.

 

[***] means a [***]

 

“Receiving Party” has the meaning set forth in Section 11.1.

 

“Reduced Royalty Period” has the meaning set forth in Section 6.10.2(d).

 

“Regulatory Approval” means the approval necessary for the commercial
manufacture, distribution, marketing, promotion, offer for sale, use, import,
export, and sale of a pharmaceutical product in a jurisdiction regulated by a
Regulatory Authority.

 

“Regulatory Authority” means any governmental authority, including the FDA, EMA
or Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto), that has responsibility for granting any licenses or approvals
or granting pricing or reimbursement approvals necessary for the marketing and
sale of a Product in any country.

 

“Research” means conducting the research activities with ASOs or Compounds as
set forth in the Research Plan or each ASO Development Candidate Identification
Plan, including pre-clinical research and lead optimization, but specifically
excluding Development and Commercialization. When used as a verb, “Researching”
means to engage in Research.

 

“Research Term” has the meaning set forth in Section 1.2.1.

 

“Reverse Royalties” has the meaning set forth in Section 6.12.1.

 

“RMC” means Isis’ Research Management Committee, or any successor committee.

 

“ROFN Period” has the meaning set forth in Section 2.2.

 

“ROFN Termination Event” has the meaning set forth in Section 2.2.1.

 

“Royalty Quotient” has the meaning set forth in Section 6.10.2(c).

 

“Service Provider” means the Third Party(ies) conducting the original and
revised studies under the applicable Initial Development Plan.

 

“Setoff Amount” has the meaning set forth in Section 10.4.5(b).

 

“Setoff Dispute” has the meaning set forth in Section 10.4.5(b).

 

“Setoff Dispute Notice” has the meaning set forth in Section 10.4.5(b).

 

“SMN Agreement” means the Development, Option and License Agreement between the
Parties dated January 3, 2012.

 

“Specific Performance Milestone Events” has the meaning set forth in
Section 5.1.4.

 

136

--------------------------------------------------------------------------------


 

[***] means the form of the [***].

 

“Standard Option Deadline” has the meaning set forth in Section 3.1.3.

 

“Standard Pre-Licensing Milestone Event” has the meaning set forth in
Section 6.4.

 

“Step-In Party” has the meaning set forth in Section 7.4.1.

 

“Sublicensee” means a Third Party to whom a Party or its Affiliates or
Sublicensees has granted a sublicense or license under any Licensed Technology
or Biogen Idec Technology, as the case may be, licensed to such Party in
accordance with the terms of this Agreement.

 

“Subsequent Deal” has the meaning set forth in Section 10.2.3(b)(i).

 

“Superior Patent Right” has the meaning set forth in Section 7.2.5(c).

 

“Target Related Biogen Idec Program Claim” has the meaning set forth in
Section 4.4.3.

 

“Target Related Isis Program Claim” has the meaning set forth in Section 4.4.2.

 

“Target Sanction” means when the therapeutic potential of a Neurology Target has
been demonstrated in pre-clinical disease models and such Neurology Target has
received approval by Isis’ RMC to justify expending resources to identify a
human Development Candidate, all in accordance with Isis’ standard processes.

 

“Target Sanction Data Package” means, with respect to a Neurology Target, the
data package Isis presented to its RMC to obtain approval to justify expending
resources to identify a human Development Candidate, all in accordance with
Isis’ standard processes; provided such package contains the same level of
detail as the data packages Isis currently presents to its Research Management
Committee to approve Isis’ own internal gene targets.

 

“Technical Failure” has the meaning set forth in Section 1.10.1(b).

 

“Third Party” means a Person or entity other than the Parties or their
respective Affiliates.

 

“Third Party Obligations” means any financial and non-financial encumbrances,
obligations, restrictions, or limitations imposed by an agreement between Isis
and a Third Party (including the Isis In-License Agreements) that relate to a
Product, Biogen Idec Alternate Modality Target or a Collaboration Target,
including field or territory restrictions, covenants, milestone payments,
diligence obligations, sublicense revenue, royalties, or other payments.

 

“Trial Court” has the meaning set forth in Section 10.4.5(b).

 

“United States” or “U.S.” means the fifty states of the United States of America
and all of its territories and possessions and the District of Columbia.

 

“Valid Claim” means a claim (i) of any issued, unexpired United States or
foreign Patent Right, which will not, in the country of issuance, have been
donated to the public, disclaimed, nor held

 

137

--------------------------------------------------------------------------------


 

invalid or unenforceable by a court of competent jurisdiction in an unappealed
or unappealable decision, or (ii) of any United States or foreign patent
application within a Patent Right, which will not, in the country in question,
have been cancelled, withdrawn, abandoned nor been pending for more than seven
years, not including in calculating such seven-year period of time in which such
application is in interference or opposition or similar proceedings or time in
which a decision of an examiner is being appealed. Notwithstanding the
foregoing, on a country-by-country basis, a patent application pending for more
than seven years will not be considered to have any Valid Claim for purposes of
this Agreement unless and until a patent meeting the criteria set forth in
clause (i) above with respect to such application issues.

 

138

--------------------------------------------------------------------------------


 

APPENDIX 2

 

Development Candidate Checklist

 

[***]

 

139

--------------------------------------------------------------------------------


 

APPENDIX 3

 

Multi-Indication Target Process

 

Neurology Targets with Broader Therapeutic Benefit.

 

(a)                                 If, pursuant to Section 1.2.3(d), the CSC is
unable to agree upon whether a Multi-Indication Target is a Primarily Neuro
Multi-Indication Target, Equal Multi-Indication Target or Primarily Other
Multi-Indication Target, the Parties will engage an expert panel under
Section 12.1.4 to make such determination. Such expert panel will first
determine the net present value (“NPV”) of a therapeutic targeting such
Multi-Indication Target and allocate such NPV between the markets for
Neurological Disease indications and for Non-Neurological Indications, where
such NPV calculations and allocations will take into consideration, and
risk-adjust for, the relevant market sizes, competitive landscapes, scientific
rationale for each market and any other factors deemed relevant by such expert
panel.  Based on such NPV calculations and allocations, Multi-Indication Targets
will be classified as either “Primarily Neuro Multi-Indication Targets”; “Equal
Multi-Indication Targets” or “Primarily Other Multi-Indication Targets”, where
(1) a Multi-Indication Target with [***]% or more of its NPV allocated to the
market for Neurological Disease indications will be a Primarily Neuro
Multi-Indication Target, (2) a Multi-Indication Target with less than [***]% but
more than [***]% of its NPV allocated to the market for Neurological Disease
indications will be an Equal Multi-Indication Target, and (3) a Multi-Indication
Target with [***]% or less of its NPV allocated to the market for Neurological
Disease indications will be Primarily Other Multi-Indication Target.

 

(b)                                 Primarily Neuro Multi-Indication Targets. 
If a Multi-Indication Target is classified as a Primarily Neuro Multi-Indication
Target, then within [***] days of such classification, Biogen Idec will send
Isis a written notice either (1) electing to negotiate in good faith with Isis a
development plan and [***] (i.e., [***]) for the Non-Neurological Indications if
Developed and Commercialized under this Agreement, which plan and provisions
will be recommended to the CSC for approval; (2) granting Isis and its
Affiliates the right to work on their own or with a Third Party to discover,
develop and commercialize an oligonucleotide against such Multi-Indication
Target for primarily Non-Neurological Indications (an “Isis Multi-Indication
Compound”); or (3) precluding Isis and its Affiliates from working on their own
or with a Third Party to discover, develop commercialize an Isis
Multi-Indication Compound.  If under this Section (c) Isis or any of its
Affiliates or licensees Commercializes a product incorporating an Isis Multi-

 

140

--------------------------------------------------------------------------------


 

Indication Compound, and Biogen Idec has paid the applicable License fee under
Section 6.6 for the applicable Collaboration Program, then until the earlier of
(i) the [***] anniversary of the date of First Commercial Sale of such product
or (ii) the date Biogen Idec, its Affiliates and sublicensees stop
Commercializing the Product related to such Multi-Indication Target, Isis will
pay Biogen Idec a royalty of [***]% of Annual worldwide Net Sales of such
product sold by Isis, its Affiliates or Sublicensees. The definition of Net
Sales in APPENDIX 1 and the other provisions contained in Sections 6.14, 6.15,
6.16, and 6.17 governing payment of royalties from Biogen Idec to Isis will
govern the payment of such royalty from Isis to Biogen Idec under this
Section (c), mutatis mutandis.  If within [***] days of Biogen Idec making an
election under clause (1) of this Section (c) to pursue the Non-Neurological
Disease indication, the CSC has not agreed on a development plan and enhanced
economic provisions to be paid by Biogen Idec for the Non-Neurological
Indication, then (I) Isis and its Affiliates will not work on their own or with
a Third Party to discover, develop and commercialize in the Field an Isis
Multi-Indication Compound unless otherwise permitted under this Agreement and
(II) Biogen Idec and its Affiliates will not work on their own or with a Third
Party to discover, develop or commercialize Compounds related to such
Multi-Indication Target for Non-Neurological Indications.

 

(c)                                  Equal Multi-Indication Targets. If a
Multi-Indication Target is classified as an Equal Multi-Indication Target,
neither Party nor its respective Affiliates, licensees or sublicensees may
develop or commercialize a product targeting such Multi-Indication Target for
any indication unless and until Isis and Biogen Idec have agreed on (i) a
development plan and enhanced economic provisions to be paid by Biogen Idec
(i.e., multi-indication filing and approval milestone payments, but not
additional license fees) for the Non-Neurological Indications, and (ii) the
restrictions under which Isis or Biogen Idec (as applicable) would develop or
commercialize a product targeting such Multi-Indication Target (which terms may
include the requirements set forth under clause (d)(2) below).

 

(d)                                 Primarily Other Multi-Indication Targets. 
If a Multi-Indication Target is classified as a Primarily Other Multi-Indication
Target, then (A) Biogen Idec may continue to Develop and Commercialize Products
for Neurological Disease indications pursuant to the terms of this Agreement,
and (B) within [***] days of such classification, Biogen Idec will send Isis a
written notice either (1) electing to negotiate in good faith with Isis and
agree on a development plan and [***] (i.e., [***]) for the Non-Neurological
Indications if Developed and Commercialized under this Agreement, which plan and
provisions will be recommended to the CSC for approval; or (2) granting Isis and
its

 

141

--------------------------------------------------------------------------------


 

Affiliates the right to work on their own or with a Third Party to discover,
develop and commercialize an Isis Multi-Indication Compound so long as such Isis
Multi-Indication Compound [***], provided, in addition to the foregoing
provisions, if the Development Candidate targeting such Multi-Indication Target
being Developed or Commercialized by Biogen Idec, its Affiliates or Sublicensees
under this Agreement is [***], Isis cannot develop or commercialize such Isis
Multi-Indication Compound for [***].

 

(e)                                  If within [***] days of Biogen Idec making
an election under clause (B)(1) of Section (e) of this APPENDIX 3 to pursue the
Non-Neurological Indication, the CSC has not agreed on a development plan and
[***] (i.e., [***]) for the Non-Neurological Indications, then Isis and its
Affiliates will have the right to work on their own or with a Third Party to
discover, develop and commercialize an Isis Multi-Indication Compound so long as
such Isis Multi-Indication Compound [***].

 

142

--------------------------------------------------------------------------------


 

SCHEDULE 1.2.4

 

Terms and Conditions for Provision of Research ASOs to Biogen Idec

 

ARTICLE 1
DEFINITIONS

 

The terms used in this SCHEDULE 1.2.4 with initial letters capitalized, whether
used in the singular or the plural, will have the meaning set forth in
ATTACHMENT 1, or if not listed in ATTACHMENT 1, the meaning designated in places
throughout the Agreement (or APPENDIX 1 to the Agreement).

 

ARTICLE 2
PROVISION OF RESEARCH ASOS OUTSIDE OF THE DISEASE RESEARCH PROGRAM

 

2.1 Scope of Collaboration.

 

a)                   Isis will generate Research ASOs for Accepted Gene Targets
in accordance with the terms and conditions of this SCHEDULE 1.2.4.

 

b)                   Each Party will devote commercially reasonable efforts to
performing its obligations under the Target Validation Plan.

 

ARTICLE 3
CONDUCT OF THE TARGET VALIDATION OUTSIDE OF THE DISEASE RESEARCH PROGRAM

 

3.1. Selection of Biogen Idec TV Targets; Target Validation Activities.

 

a)                   During the Research Term, Biogen Idec will have the right
to propose Biogen Idec TV Targets for up to a total of [***] Accepted Gene
Targets per [***] period. Biogen Idec will propose such Biogen Idec TV Targets
by written notice to the Isis Alliance Manager.

 

b)                   Isis may reject a proposed Biogen Idec TV Target if, at the
time of such proposal, [***].

 

c)                    Each Biogen Idec TV Target that is not rejected by Isis
will be an “Accepted Gene Target.” During the Research Term, Isis and Biogen
Idec will use Commercially Reasonable Efforts to perform the activities outlined
in the Target Validation Plan on each Accepted Gene Target.

 

3.2 Biogen Idec’ Use of Research ASOs and Information.

 

a)                   The Research ASOs and any related Confidential Information
provided to Biogen Idec by Isis hereunder are proprietary to Isis.  Biogen Idec
will not distribute or release the Research ASOs to any person other than its
employees, academic collaborators, Affiliates, agents or (sub)contractors,
solely for purposes of performing work in support of Biogen Idec’s drug
discovery activities. Subject to the terms and conditions of this SCHEDULE
1.2.4, Isis hereby grants Biogen Idec a non-exclusive, fully paid, license to
use the Isis Confidential Information (including data generated by Isis with
Research ASOs in the performance of the Target Validation Plan) and Research
ASOs solely for use in support of Biogen Idec’ drug discovery

 

143

--------------------------------------------------------------------------------


 

purposes. In exercising its rights under this SCHEDULE 1.2.4, Biogen Idec may
use data generated by Biogen Idec using the Research ASOs (the “Biogen Idec
Data”) to support Patent Rights filed by or on behalf of Biogen Idec, including
Patent Rights that claim methods of treating disease by modulating the
applicable Accepted Gene Target. The claims of any such Biogen Idec Patent Right
using such Biogen Idec Data that generically claims methods of treating disease
by modulating the applicable Accepted Gene Target, but are not directed to
specific compounds or agents, are referred to as the “Biogen Idec Licensed
Claims.” Notwithstanding the foregoing, Biogen Idec will not use such Biogen
Idec Data to support claims directed to one or more oligonucleotides as a
composition of matter or one or more oligonucleotides as a pharmaceutical
product, without the prior written consent of Isis. In addition, Biogen Idec may
not use Isis data disclosed to Biogen Idec in connection with this SCHEDULE
1.2.4 or the Research ASOs to make products that incorporate oligonucleotides.

 

b)                   Biogen Idec hereby grants Isis a non-exclusive, fully-paid
sublicensable license under any Biogen Idec Licensed Claims solely for the
purpose of discovering, developing or commercializing an oligonucleotide(s) as a
pharmaceutical product, provided however, that such license will only be
sublicensable by Isis to a Third Party licensee in connection with the grant of
an exclusive license to such Third Party under other Isis intellectual property
with respect to such oligonucleotide. No other license is granted to Isis under
any Biogen Idec-owned or controlled Patent Right or other intellectual property
under this SCHEDULE 1.2.4.  For avoidance of doubt, no rights are granted by
Biogen Idec to Isis under this SCHEDULE 1.2.4 (expressly or by implication or
otherwise) with respect to any compounds, materials or agents (or any method of
use or manufacture thereof).

 

c)                    Isis hereby grants Biogen Idec a non-exclusive, fully-paid
sublicensable license under any Isis Licensed Claims solely for the purpose of
discovering, developing or commercializing a non-oligonucleotide compound(s) as
a pharmaceutical product, provided however, that such license will only be
sublicensable by Biogen Idec to a Third Party licensee in connection with the
grant of an exclusive license to such Third Party under other Biogen Idec
intellectual property with respect to any such non-oligonucleotide compound.
“Isis Licensed Claims” means the claims of any Isis Invention that generically
claims methods of treating disease by modulating an Accepted Gene Target, but
are not directed to any specific compound or agent (including any
oligonucleotide).  Except as set forth in Section 3.2(a) and (c), no other
license is granted to Biogen Idec under any Isis-owned or controlled Patent
Right or other intellectual property under this SCHEDULE 1.2.4.

 

3.3. Non-exclusive Collaboration.

 

a)                   Isis will perform target validation activities and will
provide Research ASOs to Biogen Idec as set forth in the Target Validation Plan
on a non-exclusive basis. Isis may collaborate with Third Parties for target
validation studies on any gene targets, including Accepted Gene Targets. In
addition, this SCHEDULE 1.2.4 will not limit Isis from conducting research,
discovery and development work on any and all oligonucleotides, for itself or
with or on behalf of a Third Party.

 

b)                   If an oligonucleotide to an Accepted Gene Target hereunder
becomes a drug development candidate of Isis or a Third Party collaborator of
Isis, Isis will notify Biogen Idec. Upon receipt of such notice from Isis,
Biogen Idec will return to Isis all unused quantities of applicable TV Compound
within [***] days after the date on which Biogen Idec received such notice. 
After such time, Isis will not have any obligation to provide additional
quantities of the originally supplied TV Compound to Biogen Idec under this
SCHEDULE 1.2.4.

 

144

--------------------------------------------------------------------------------


 

c)                    If Isis achieves Target Sanction for an Accepted Gene
Target, and Isis does not at such time have any obligations to any Third Party
with respect to such Accepted Gene Target that would conflict with Isis’
compliance with this Section 3.3(c), Isis will provide to Biogen Idec a Target
Sanction Data Package for such Accepted Gene Target (an “AGT Target Sanction
Data Package”) and Biogen Idec will have [***] days following receipt of such
AGT Target Sanction Data Package to decide whether to negotiate with Isis
regarding an agreement with respect to such Accepted Gene Target (an “AGT
Agreement”).  Following delivery of an AGT Target Sanction Data Package, Isis
will not initiate negotiations regarding or enter into an AGT Agreement with any
Third Party until the earlier to occur of: (1) Biogen Idec notifying Isis that
it declines the opportunity to negotiate with Isis regarding such AGT Agreement;
(2) Biogen Idec not responding to Isis within 30 days after receipt of such AGT
Target Sanction Data Package; or (3) the AGT Negotiation Period expiring before
Biogen Idec and Isis have entered into such AGT Agreement.  If Biogen Idec or
one of its Affiliates responds within [***] days after its receipt of the AGT
Target Sanction Data Package indicating that Biogen Idec or one of its
Affiliates desires to negotiate with Isis regarding the proposed AGT
Agreement, Isis and Biogen Idec or one of its Affiliates will negotiate in good
faith for 180 days thereafter (or such other period as mutually agreed by the
Parties) (the “AGT Negotiation Period”) regarding a mutually satisfactory AGT
Agreement. During the AGT Negotiation Period, Biogen Idec or its Affiliate will
make the first written proposal to Isis setting forth all material business and
legal terms on which Biogen Idec or its Affiliate would be willing to enter into
the proposed AGT Agreement with Isis; provided, that neither Party will have any
obligation to enter into an AGT Agreement. If the AGT Negotiation Period expires
before Biogen Idec or its Affiliate and Isis have entered into such AGT
Agreement, Isis will have no further obligation to negotiate with Biogen Idec or
its Affiliates with respect to such AGT Agreement and Isis will be free to
negotiate and enter an agreement with a Third Party with respect to an AGT
Agreement [***]; provided, however, that Isis will not enter into any such AGT
Agreement with any Third Party unless the terms and pricing of such AGT
Agreement, [***].

 

3.4. Biogen Idec Materials.

 

Any materials provided by Biogen Idec to Isis in connection with a Biogen Idec
TV Target or Accepted Gene Target, including any biological materials with
respect to screening assays, including any progeny, expression products,
mutants, replicates, derivatives and modifications thereof, (such materials
being individually and collectively referred to as the “Biogen Idec Materials”)
will be used by Isis solely for purposes of performing activities in accordance
with the  Target Validation Plan and any remaining Biogen Idec Materials will be
returned to Biogen Idec (or destroyed as may be requested by Biogen Idec in
writing) promptly following the end of the applicable activities under the
Target Validation Plan or earlier upon request by Biogen Idec. All information
related to such Biogen Idec Materials will be Biogen Idec Confidential
Information. All such materials must be used with prudence and appropriate
caution in any experimental work, since all of their characteristics may not be
known.

 

ARTICLE 4
INTELLECTUAL PROPERTY

 

4.1. Ownership of Inventions.

 

a)                   Title to any inventions, technology, discoveries, or other
proprietary property made or discovered (as determined by the U.S. laws of
inventorship) by employees of or consultants or contractors of a Party pursuant
to the performance Target Validation Plan (collectively, “Inventions”) are
retained by the Party that is the employer of the inventor (or, in the case of
consultants or

 

145

--------------------------------------------------------------------------------


 

contractors, the Party for which such consultant or contractor is providing
services). Isis will own Inventions invented solely by employees or consultants
or contractors of Isis and any Patent Rights claiming such Invention
(collectively, the “Isis Inventions”). Biogen Idec will own Inventions invented
solely by employees or consultants or contractors of Biogen Idec and any Patent
Rights claiming such Invention (collectively, the “Biogen Idec Inventions”).

 

b)                   Except as provided otherwise herein, Isis and Biogen Idec
will jointly hold title to all Inventions, made or discovered (as determined by
the U.S. laws of inventorship) jointly by employees or consultants or
contractors of Isis and Biogen Idec (“Joint Inventions”). Patent Rights claiming
such Joint Inventions will be “Joint Patents.”  Isis and Biogen Idec will
promptly provide each other with notice whenever a Joint Invention is made or
discovered.

 

c)                    The Parties agree, upon reasonable request, to execute any
documents reasonably necessary to effect and perfect each other’s ownership of
any Invention or Patent Right claiming such Invention.

 

4.2. Patent Prosecution; Infringement of Joint Patents.

 

a)                   Each Party has the right to file, prosecute, maintain,
enforce and defend Patent Rights on Inventions owned by such Party, at its own
expense.

 

b)                   Isis and Biogen Idec will mutually agree on the filing,
prosecution and maintenance of any Joint Patents and the expenses of such
prosecution and maintenance will be shared equally. If either Party elects not
to participate in the filing, prosecution or maintenance of a Joint Patent, it
will notify the other Party of such election not later than [***] days before
the applicable deadline for filing, prosecution or maintenance, and the other
Party will thereafter have the right to undertake such filing, prosecution or
maintenance, at its own expense.

 

c)                    A Party whose rights in a Joint Patent are impacted by the
infringement of such Joint Patent by a Third Party will have the right to
enforce that Joint Patent at its own discretion and at its own expense. The
non-enforcing Party agrees to provide the enforcing Party all reasonable
assistance (including joining such action as a Party plaintiff), at the
enforcing Party’s expense. Any damages or other recovery, whether by settlement
or otherwise, from an action hereunder to enforce a Joint Patent will be paid
first to each Party to reimburse the costs of enforcement and then prorated to
the Party(ies) based on damages incurred.

 

ARTICLE 5
TERM AND TERMINATION

 

5.1. Agreement Term.

 

Unless the Agreement is earlier terminated (in which case this SCHEDULE 1.2.4
will also terminate), this SCHEDULE 1.2.4 will remain in effect until the end of
the Research Term (the “Term”), at which time it will expire.

 

5.2 Survival.

 

Section 3.2 (Use of Research ASOs and Information), Section 5.2 (Survival) and
Article 4

 

146

--------------------------------------------------------------------------------


 

(Intellectual Property) will survive the expiration or termination of this
SCHEDULE 1.2.4.

 

147

--------------------------------------------------------------------------------


 

ATTACHMENT 1 to SCHEDULE 1.2.4

 

DEFINITIONS

 

“Accepted Gene Target” has the meaning set forth in Section 3.1(c).

 

“AGT Agreement” has the meaning set forth in Section 3.3(c).

 

“AGT Negotiation Period” has the meaning set forth in Section 3.3(c).

 

“AGT Target Sanction Data Package” has the meaning set forth in Section 3.3(c).

 

“Biogen Idec Data” has the meaning set forth in Section 3.2(a).

 

“Biogen Idec Inventions” has the meaning set forth in Section 4.1(a).

 

“Biogen Idec Licensed Claims” has the meaning set forth in Section 3.2(a).

 

“Biogen Idec Materials” has the meaning set forth in Section 3.4.

 

“Inventions” has the meaning set forth in Section 4.1(a).

 

“Isis Inventions” has the meaning set forth in Section 4.1(a).

 

“Isis Licensed Claims” has the meaning set forth in Section 3.2(c).

 

“Joint Invention” has the meaning set forth in Section 4.1(b).

 

“Joint Patents” has the meaning set forth in Section 4.1(b).

 

“Target Validation Plan” means the collaborative Target Validation Plan
undertaken by the Parties pursuant to this SCHEDULE 1.2.4, as further described
in Attachment 2.

 

“Term” has the meaning set forth in Section 5.1.

 

“TV Compound” means an oligonucleotide delivered to Biogen Idec by Isis under
this SCHEDULE 1.2.4 directed to an Accepted Gene Target.

 

148

--------------------------------------------------------------------------------


 

ATTACHMENT 2 to SCHEDULE 1.2.4

 

TARGET VALIDATION PLAN

 

[***]

 

149

--------------------------------------------------------------------------------


 

SCHEDULE 1.10.2(C)

 

Isis’ Standard IND-Enabling Toxicology Studies

 

[***]

 

150

--------------------------------------------------------------------------------


 

SCHEDULE 1.17.1

 

Collaboration Steering Committee Governance

 

CSC Representatives

 

Isis

 

Lynne Parshall, Chief Operating Officer

 

Frank Bennett, SVP, Head of Research

 

Richard Geary, SVP, Head of Development

 

Biogen Idec

 

Doug Williams, EVP, Research and Development

 

Steve Holtzman, EVP, Corporate Development

 

Amit Rakhit, VP, Program Leadership and Management

 

151

--------------------------------------------------------------------------------


 

SCHEDULE 1.17.2

 

NEUROLOGY JRC GOVERNANCE

 

(a)                                 The Neurology JRC will determine the
Neurology JRC operating procedures, including frequency of meetings (at least
quarterly), location of meetings, and responsibilities for agendas and minutes.
The Neurology JRC will codify these operating procedures in the written minutes
of the first meeting.

 

(b)                                 The Neurology JRC may hold meetings in
person or by audio or video conference as determined by the Neurology JRC; but
at least two meetings per year will be in person (one held at Isis’ facilities,
and the other held at Biogen Idec’s facilities in the U.S.). Alliance Managers
will attend Neurology JRC meetings as participating non-members. In addition,
upon prior approval of the other Party, each Party may invite its employees or
consultants to attend Neurology JRC meetings, including any subject matter
expert(s) with valuable knowledge of High Interest Targets or Collaboration
Targets (as applicable) or the diseases associated with such targets.

 

(c)                                  The co-chairs will be responsible for
ensuring that activities occur as set forth in this Agreement, including
ensuring that Neurology JRC meetings occur, Neurology JRC recommendations are
properly reflected in the minutes, and any dispute is given prompt attention and
resolved in accordance with Section 1.17.2, Section 7.1.3 and Section 12.1, as
applicable.

 

(d)                                 The Neurology JRC members from the same
Party will collectively have one vote. The Neurology JRC will strive to make
recommendations with approval of both Isis members and Biogen Idec members, and
record such recommendations in the minutes of the applicable Neurology JRC
meeting.

 

(e)                                  The Neurology JRC may form subcommittees
and working groups as it determines in order to carry out its activities under
this Agreement, all of which will dissolve when the Neurology JRC dissolves.

 

152

--------------------------------------------------------------------------------


 

SCHEDULE 1.17.3

 

Neurology JDC Governance

 

(a)                                 The Neurology JDC will determine its
operating procedures, including frequency of meetings (at least quarterly),
location of meetings, and responsibilities for agendas and minutes. The
Neurology JDC will codify these operating procedures in the written minutes of
its first meeting.

 

(b)                                 The Neurology JDC may hold meetings in
person or by audio or video conference as determined by the Neurology JDC; but
at least two meetings per year will be in person (one held at Isis’ facilities,
and the other held at Biogen Idec’s facilities in the U.S.). Alliance Managers
will attend Neurology JDC meetings as participating non-members. In addition,
upon prior approval of the other Party, each Party may invite its employees or
consultants to attend Neurology JDC meetings, including any subject matter
expert(s) with valuable knowledge of the applicable or Collaboration Target or
the diseases associated with such target.

 

(c)                                  The co-chairs will be responsible for
ensuring that activities occur as set forth in this Agreement, including
ensuring that Neurology JDC meetings occur, Neurology JDC recommendations are
properly reflected in the minutes, and any dispute is given prompt attention and
resolved in accordance with Section 1.17.3, Section 7.1.3 and Section 12.1, as
applicable.

 

(d)                                 Neurology JDC members from the same Party
will collectively have one vote. The Neurology JDC will strive to make
recommendations with approval of both Isis members and Biogen Idec members, and
record such recommendations in the minutes of the applicable Neurology JDC
meeting.

 

(e)                                  The Neurology JDC may form subcommittees
and working groups as it determines in order to carry out its activities under
this Agreement, all of which will dissolve when the Neurology JDC dissolves.

 

153

--------------------------------------------------------------------------------


 

SCHEDULE 1.17.6

 

Alliance Management Activities

 

Each Alliance Manager is responsible for:

 

(a)                                 Promoting the overall health of the
relationship between the Parties;

 

(b)                                 Developing a mutually agreed alliance launch
plan covering any activities and systems that the Parties need to implement
within the first 100 days after the Effective Date to support the Collaboration;

 

(c)                                  Organizing CSC, Neurology JRC and Neurology
JDC meetings, including agendas, drafting minutes, and publishing final minutes;

 

(d)                                 Supporting the co-chairs of the CSC,
Neurology JRC and Neurology JDC with organization of meetings, information
exchange, meeting minutes, and facilitating dispute resolution as necessary;

 

(e)                                  Preparing status and progress reports on
the above as determined necessary by the CSC, Neurology JRC and Neurology JDC;

 

(f)                                   Ensuring compliance in maintaining the
Isis Internal ASO Safety Database as outlined in Section 5.2;

 

(g)                                 Manage and coordinate the target validation
activities under Schedule 1.2.4;

 

(h)                                 Ensuring proper approval of publications
prior to submission as required in Section 11.4;

 

(i)                                    Understanding and communicating the
components contained in the relationship-management document provided by Isis to
Biogen Idec, to assist Biogen Idec in understanding and complying with the
contractual obligations under the Isis In-License Agreements after Option
exercise; and

 

(j)                                    Determining an appropriate format for
summaries of resource and FTE utilization, and ensuring such summarized are
timely provided to the JRC as outlined in Section 1.11.

 

154

--------------------------------------------------------------------------------


 

SCHEDULE 4.7.3

 

Isis’ Fully Absorbed Cost of Goods Methodology

Cost Estimate of API Cost per Kilogram

(OOO’s)

 

[***]

 

155

--------------------------------------------------------------------------------


 

SCHEDULE 5.1.4

 

Biogen Idec’s Development and Commercialization Activities

 

[***]

 

156

--------------------------------------------------------------------------------


 

SCHEDULE 6.10.2(e)

 

Royalty Calculation Examples

 

[***]

 

157

--------------------------------------------------------------------------------


 

SCHEDULE 6.10.2(f)

 

Allocation of Net Sales

 

[***]

 

158

--------------------------------------------------------------------------------


 

SCHEDULE  6.13.1

 

Certain Isis In-License Agreements

 

(Relevant to the High Interest Targets as of the Effective Date)

 

[***]

 

159

--------------------------------------------------------------------------------


 

SCHEDULE  8.2.4(a)

 

Isis Core Technology Patents

 

[***]

 

160

--------------------------------------------------------------------------------


 

SCHEDULE 8.2.4(b)

 

Isis Manufacturing and Analytical Patents

 

[***]

 

161

--------------------------------------------------------------------------------


 

SCHEDULE 8.2.4(c)

 

Isis Product-Specific Patents

 

[***]

 

162

--------------------------------------------------------------------------------


 

SCHEDULE 8.2.8

 

Prior Agreements

 

[***]

 

163

--------------------------------------------------------------------------------


 

SCHEDULE 10.4.5(b)

 

Advisory Panel Regarding Setoff Disputes

 

[***]

 

164

--------------------------------------------------------------------------------


 

SCHEDULE 12.1.2

 

Mediation

 

1.                                      Mediation.

 

1.1.                            If a Dispute cannot be resolved pursuant to
Section 12.1.1 of the Agreement (Escalation), the Parties agree to try in good
faith to resolve any such Dispute by non-binding mediation administered by the
American Arbitration Association (the “AAA”) in accordance with its Commercial
Mediation Procedures then in effect (the “Procedures”), as modified by this
Section 1.1 of this SCHEDULE 12.1.2.  The mediation will be conducted by a
single mediator appointed by agreement of the Parties, within 15 days after
either Party notifies the other Party of its intention to mediate such Dispute,
or failing such agreement, appointed by the AAA in accordance with the
Procedures; provided, that in either case the mediator will be a retired
Delaware state or federal judge.  Unless otherwise mutually agreed upon by the
Parties, the mediation proceedings will be conducted in Dover, Delaware. The
Parties agree that they will share equally the costs and expenses of the
mediation; provided, that each Party will bear its own attorneys’ fees and
associated costs and expenses.  The mediation conference will be held within
[***] days after appointment of the mediator, and will last no more than two
consecutive days unless otherwise mutually agreed upon by the Parties.  Any
resolution of a Dispute by mediation pursuant to this Section 1.1 of these
mediation procedures will be in writing and signed by duly authorized
representatives of both Parties.

 

1.2.                            If the Parties cannot resolve a Dispute in
accordance with Section 1.1 of this SCHEDULE 12.1.2, then such Dispute will be
resolved by the Parties in accordance with Section 12.2 of the Agreement
(Governing Law; Jurisdiction; Venue; Service of Process).

 

165

--------------------------------------------------------------------------------


 

SCHEDULE 12.5

 

TABLE A

Applicable License Fee Payments in Change of Control for Collaboration Products

 

[***]

 

166

--------------------------------------------------------------------------------


 

SCHEDULE 12.5

 

TABLE B

Applicable [***] under Section 12.5.1(b) in Change of Control

 

[***]

 

167

--------------------------------------------------------------------------------